Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 1 of 58 PageID #: 472




                 EXHIBIT 5
     Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 2 of 58 PageID #: 473

                                                                                    Page 1
·1· · · · · · · · · · · · Kevin Frye

·2· · · · · IN THE UNITED STATES DISTRICT COURT

·3· · · · · · NORTHERN DISTRICT OF MISSISSIPPI

·4· · · · · · · · · · ·Oxford Division

·5

·6

·7· * * * * * * * * * * * * * * * *

·8· JOHN RASH,

·9· · · · · · Plaintiff,
· · · · · · · · · · · · · · · · · · · · ·3:20-cv-224-NBB-RP
10· v.

11· LAFAYETTE COUNTY, MISSISSIPPI,

12· · · · · · Defendant.

13· * * * * * * * * * * * * * * * *

14

15

16· · · ·VIDEOTAPED VIDEO CONFERENCE DEPOSITION OF

17· · · · · · · · · · · ·KEVIN FRYE

18· · · · · · · · ·Location of witness:

19· · · · · · · · 1100 Tyler Avenue, #101

20· · · · · · · · · · Oxford, MS· 38655

21· · · · · · · · Tuesday, December 8, 2020

22

23

24· Reported by:· DEBRA AMOS ISBELL, CCR,RDR,CRR

25· Job No: 187458


                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                             YVer1f
              Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 3 of 58 PageID #: 474

                                                      Page 2                                                          Page 3
·1·   · · · · · · · Kevin Frye                                 ·1· · · · · · · · · · · · Kevin Frye
·2                                                             · · · · · · · · · · ·A P P E A R A N C E S
·3
                                                               ·2
·4
·5                                                             · · · · · · (ALL APPEARANCES BY VIDEO CONFERENCE)
·6                                                             ·3
· ·   · · · · · December 8, 2020
                                                               ·4
·7
· ·   · · · · · · · 9:15 a.m.                                  ·5· C. JACKSON WILLIAMS, ESQUIRE
·8                                                             ·6· Attorney for the Plaintiff
·9
                                                               ·7· P.O. BOX 69
10
11                                                             ·8· Taylor, MS· 38673
12                                                             ·9· · · BY:· C. JACKSON WILLIAMS, ESQUIRE
· ·   ·Videotaped Video Conference Deposition                  10
13
                                                               11
· ·   ·of KEVIN FRYE, with the witness
14                                                             12
· ·   ·located at his office, 1100 Tyler Avenue,               13· ACLU OF MISSISSIPPI
15
                                                               14· Attorneys for the Plaintiff
· ·   ·#101, Oxford, Mississippi, before
16                                                             15· P.O. Box 2242
· ·   ·Debra Amos Isbell, a Registered Professional            16· Jackson, MS· 39225
17
                                                               17· · · ·BY:· JOSHUA TOM, ESQUIRE
· ·   ·Reporter, Registered Diplomate Reporter,
18                                                             18
· ·   ·Certified Realtime Reporter, and                        19
19
                                                               20
· ·   ·Mississippi Certified Court Reporter.
20                                                             21
21                                                             22
22                                                             23
23
                                                               24
24

                                                      Page 4                                                          Page 5
·1· · · · · · · · · · · · Kevin Frye                           ·1·   · · · · · · · · · · · Kevin Frye
· · APPEARANCES (Continued)
                                                               ·2·   · · · · · THE VIDEOGRAPHER:· Good morning.· My name is
·2
                                                               ·3·   William Thomas.· I am a certified legal videographer
·3· CLAYTON O'DONNELL
·4· Attorneys for the Defendant                                ·4·   in association with TSG Reporting.
·5· 1403 Van Buren Avenue                                      ·5·   · · · · · Due to the severity of the COVID-19 outbreak
·6· Oxford, MS· 38655                                          ·6·   and following the practice of social distancing, I
·7· · · ·BY:· DAVID O'DONNELL, ESQUIRE                         ·7·   will not be in the same room with the witness.
·8
                                                               ·8·   Instead I will record this videotaped deposition
·9
                                                               ·9·   remotely.· The reporter, Debra Isbell, also will not
10
11
                                                               10·   be in the same room and will swear in the witness
12                                                             11·   remotely.
· · Court Reporter:                                            12·   · · · · · Do all parties stipulate to the validity of
13                                                             13·   this video recording and remote swearing in and that
· · · · ·DEBRA AMOS ISBELL, CCR,RDR,CRR                        14·   it will be admissible in the courtroom as if it had
14
                                                               15·   been taken following Rule 30 of the Federal Rules of
15
· · Videographer:
                                                               16·   Civil Procedures and the state's rules where this case
16                                                             17·   is pending?
· · · · ·WILLIAM THOMAS                                        18·   · · · · · MR. WILLIAMS:· So stipulated.
17                                                             19·   · · · · · MR. O'DONNELL:· Yes.· No objections.
18                                                             20·   Stipulated.
19
                                                               21·   · · · · · THE VIDEOGRAPHER:· All right.· Thank you
20
                                                               22·   very much.
21
22                                                             23·   · · · · · This is the start of media labeled number 1
23                                                             24·   of the video-recorded deposition of Kevin Frye taken
24                                                             25·   in the matter of John Rash, plaintiff, versus

                                    TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                               YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 4 of 58 PageID #: 475

                                                       Page 6                                                          Page 7
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   Lafayette County, Mississippi, defendant.· This is in     ·2·   · · · · · · · · · · ·EXAMINATION
·3·   the United States District Court, Northern District of    ·3·   BY MR. WILLIAMS:
·4·   Mississippi, Oxford Division, case number                 ·4·   · · Q.· · Kevin, to get started, I just want to get a
·5·   3:20-CV-224-NBB-RP.· The time is 9:15 central time.       ·5·   little bit of your background information.· And let's
·6·   The date is December 8th, 2020.· William Thomas is the    ·6·   start off with when did you arrive in Oxford?
·7·   videographer.· Debra Isbell is the court reporter.        ·7·   · · A.· · I came to Oxford in 2002 to start law school
·8·   · · · · · Counsel, would you now identify yourselves      ·8·   here.
·9·   for this proceeding.                                      ·9·   · · Q.· · And how long were you here for law school?
10·   · · · · · MR. WILLIAMS:· C. Jackson Williams, counsel     10·   · · A.· · I graduated in 2005.· Started a job in
11·   for the plaintiff.· Ms. Isbell, my bar number is 7226     11·   Jackson; was there for about 18 months, 20 months or
12·   if you need to look up my contact information later       12·   so.· And then I've been back in Oxford since early
13·   for the record.                                           13·   2007.
14·   · · · · · MR. TOM:· Joshua Tom, ACLU of Mississippi,      14·   · · Q.· · And what did you do when you arrived back in
15·   on behalf of Plaintiff John Rash.                         15·   Oxford in 2007?
16·   · · · · · MR. O'DONNELL:· David O'Donnell on behalf of    16·   · · A.· · Well, my first job was working for Judges
17·   Lafayette County, Mississippi.                            17·   Howorth and Lackey in the Circuit Court of our
18·   · · · · · THE VIDEOGRAPHER:· All right.· Thank you.       18·   district in the Lafayette County Circuit Court
19·   · · · · · Will the court reporter please swear in the     19·   building.
20·   witness.                                                  20·   · · Q.· · And this was the courthouse in the middle of
21·   · · · · · COURT REPORTER:· Mr. Frye, would you raise      21·   the square --
22·   your right hand, please.                                  22·   · · A.· · Yes.
23·   · · · · · · · · · · ·KEVIN FRYE                           23·   · · Q.· · -- or was it in the courthouse that is now
24·   · · · · ·was sworn and testified as follows:              24·   the Chancery building?
25·   · · · · · THE WITNESS:· I do.                             25·   · · A.· · Well, actually both.· When I first started
                                                       Page 8                                                          Page 9
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   working, it coincided with some remodeling that           ·2·   · · A.· · Well, our term of court happens once a
·3·   occurred on the grounds of the Circuit Court building.    ·3·   quarter, so January, April, July, and October.· I'm
·4·   So I started working for Judge Howorth.· My office was    ·4·   always there in those months off and on.· And beyond
·5·   in the white courthouse in the center of the square.      ·5·   that probably I'm in that building at least three or
·6·   · · · · · I can't remember the month, but somewhere in    ·6·   four times a month if there's nothing going on.· And
·7·   April, I'm thinking, May sometime, we moved into the      ·7·   if there is court going on, I'm there almost on a
·8·   Chancery Building where we were until -- well,            ·8·   daily basis during those months of term.
·9·   actually I took a different job, opened my office         ·9·   · · Q.· · Where is your office located in relation to
10·   before we were able to move back into the regular         10·   the Circuit Courthouse in Oxford, Mississippi?
11·   Circuit Court building.                                   11·   · · A.· · Currently my office is at 1100 Tyler, which
12·   · · Q.· · When did you open your office again?            12·   is on 11th and Tyler Avenue.· For those familiar with
13·   · · A.· · Late 2007.                                      13·   Oxford, kind of what I tell everybody is the parking
14·   · · Q.· · What sort of practice have you developed        14·   lot behind City Grocery is what my office faces.· So I
15·   since late 2007?                                          15·   can see the clock tower of the courthouse from the
16·   · · A.· · General practice law firm.· We do a variety     16·   front door.
17·   of different small business work, family law work, and    17·   · · · · · When I first started my practice -- I guess
18·   criminal defense work.                                    18·   I have had a couple of different offices.· But for
19·   · · Q.· · Does your practice ever require you to          19·   almost five years I was above My Favorite Shoes in the
20·   litigate or visit the Circuit Courthouse in the middle    20·   space there with the balcony that overlooks the
21·   of the square in Oxford?                                  21·   courthouse.· So throughout the time I've practiced in
22·   · · A.· · Sure.· Regularly, yes.· I'm there               22·   Oxford, my office has been on or immediately around
23·   frequently.                                               23·   the square.
24·   · · Q.· · And when you say "regularly" or                 24·   · · Q.· · So My Favorite Shoes is on the square
25·   "frequently," what does that mean?                        25·   itself?

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 5 of 58 PageID #: 476

                                                      Page 10                                                         Page 11
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · A.· · It is, yes.· It's on the west -- I guess        ·2·   say "the courthouse," I'm talking about the Circuit
·3·   that would be the southwest corner of the square.         ·3·   Court building that's in the middle of the square.
·4·   · · Q.· · And it faces directly to the courthouse?        ·4·   And I have some photographs that I have marked as
·5·   · · A.· · Yes.· The south lawn of the courthouse;         ·5·   Exhibit B composite.· Would you download those,
·6·   that's right.                                             ·6·   please, if you have not done that already?
·7·   · · Q.· · At some point you were elected supervisor       ·7·   · · A.· · Yeah, I have them here.· I have them.
·8·   for Lafayette County; am I correct?                       ·8·   · · · · · (EXHIBIT B, COMPOSITE EXHIBIT OF PHOTOGRAPHS
·9·   · · A.· · That's right.· I took office in January of      ·9·   · · · · · ·B-1 - B-23 WAS MARKED FOR IDENTIFICATION.)
10·   2016.                                                     10·   · · Q.· · And then I have a second document that I'm
11·   · · Q.· · And for how long were you a supervisor?         11·   getting ready to upload right now.· It's Exhibit A.
12·   · · A.· · One term, four years.                           12·   And it's just a map taken from, I think, probably a
13·   · · Q.· · And tell me generally what your                 13·   Chamber of Commerce or Tourism Board.· But I want to
14·   responsibilities were as a supervisor?                    14·   use this to make certain that we stay oriented as we
15·   · · A.· · Broadly, I think, the health, safety and        15·   go through the photographs.
16·   welfare of the residents of Lafayette County.· That       16·   · · · · · Have you opened that?
17·   encompasses a wide variety of things from, you know,      17·   · · A.· · Yes.
18·   the provision of local government services like roads     18·   · · · · · (EXHIBIT A, MAP OF DOWNTOWN OXFORD, WAS
19·   and bridges and picking up the trash to maybe some        19·   · · · · · ·MARKED FOR IDENTIFICATION.)
20·   other things that people don't think about as much        20·   · · Q.· · And so do you see the courthouse in the
21·   like dealing with the jail or with the court system,      21·   center of that map excerpt?
22·   things like that.                                         22·   · · A.· · I do.
23·   · · Q.· · We'll return to that in a little bit.           23·   · · Q.· · I have superimposed the dial of a clock on
24·   · · · · · Now, I'm going to ask you some questions        24·   the courthouse itself.· And what I would like to do as
25·   just about the layout of the courthouse.· And when I      25·   we go through these photographs is use a reference to
                                                      Page 12                                                         Page 13
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   the number on the dial to keep us oriented.· And that     ·2·   those buildings?
·3·   way it will be easy for everybody to look at where we     ·3·   · · A.· · That's correct.
·4·   are, approximately, as you're describing the content.     ·4·   · · Q.· · And your office building is just on the
·5·   · · · · · While we have this open your first office       ·5·   other side of that parking lot?
·6·   that was on the square, approximately where was it        ·6·   · · A.· · That's right.· It looks right at it.
·7·   when you look at this dial?                               ·7·   · · Q.· · Okay.· And so, again, if you'll just use
·8·   · · A.· · 71 and 72, 73.· That looks to me to be the      ·8·   this to keep us oriented during your testimony of what
·9·   first floor, so it's above those numbers there, which     ·9·   we're getting ready to look at.
10·   is located at 8 on the dial.                              10·   · · · · · Let's open up Composite Exhibit B.
11·   · · Q.· · Was this the office space that Steve McDavid    11·   · · A.· · Okay.· I've got it.
12·   offered for a while?                                      12·   · · Q.· · Okay.· So do you see the photograph that has
13·   · · A.· · Yes, yes.· He still has space up there, as I    13·   the label Exhibit B-1 underneath it?
14·   understand.· I had an office up there; that's right.      14·   · · A.· · I do.
15·   · · Q.· · Okay.· And so it faced -- his second-story      15·   · · Q.· · And what do you see?
16·   office faces directly onto the square.· And if I          16·   · · A.· · That's the southern view of the courthouse
17·   remember correctly, there are windows where you can       17·   taken from right about 5 o'clock on your dial, it
18·   look out and see onto the square itself; is that          18·   looks like, in front of Village Tailor probably, maybe
19·   correct?                                                  19·   next door to that.
20·   · · A.· · That's right.                                   20·   · · Q.· · Okay.· What is Village Tailor?
21·   · · Q.· · And on this dial approximately where is         21·   · · A.· · Village Tailor is number 2 on your map.
22·   your -- the direction of your present office?             22·   It's a business that sells women's clothing on the
23·   · · A.· · If you take 7 and follow it through those       23·   square.
24·   buildings, directly behind those buildings.               24·   · · Q.· · Okay.· Let's move down to Exhibit B-2.· And
25·   · · Q.· · There's a parking lot immediately behind        25·   what is that?

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 6 of 58 PageID #: 477

                                                      Page 14                                                         Page 15
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · A.· · This is a view from the -- right to the         ·2·   you are that leads to Square Books, but there's not a
·3·   north, just right directly north of the Confederate       ·3·   crosswalk looking straight ahead as we are towards My
·4·   monument on the square looking at the sidewalk that       ·4·   Favorite Shoes.
·5·   faces My Favorite Shoes.                                  ·5·   · · Q.· · Do you know whether the sidewalk circumvents
·6·   · · Q.· · So can we see where your office was located     ·6·   the courthouse or does it just extend around part of
·7·   in the photograph that's Exhibit· -- that's identified    ·7·   the courthouse?
·8·   as Exhibit B-2?                                           ·8·   · · · · · MR. O'DONNELL:· Object to the form.· Go
·9·   · · A.· · You can.· The building in the left top          ·9·   ahead.
10·   corner, you can see white railing.· And that's the        10·   · · A.· · It goes around.· You can make your way
11·   second floor.· My office was up there.· You can see a     11·   around the courthouse on that sidewalk.
12·   couple of windows that lead into the hallway and that     12·   · · Q.· · Okay.· So the answer is yes, you do know?
13·   balcony there, yes.                                       13·   · · · · · MR. O'DONNELL:· Object to the form.
14·   · · Q.· · Now, does this photograph accurately            14·   · · A.· · Yes.
15·   represent the square?· Do you have any doubt as to        15·   · · Q.· · And based upon your knowledge -- what is
16·   whether it's a true representation?                       16·   your knowledge about whether it goes around or not?
17·   · · A.· · No.· Actually it appears to represent the       17·   · · A.· · To my knowledge, you can go all the way
18·   square at Christmastime, if you want me to be more        18·   around.· At least I've done that before.
19·   specific.                                                 19·   · · Q.· · So can you tell me about the establishments
20·   · · Q.· · Tell me about that sidewalk.                    20·   that we see on the square from this angle?
21·   · · A.· · Yeah.· Well, you say a "sidewalk."· I mean      21·   · · A.· · Sure.· You have My Favorite Shoes at the
22·   it's a narrow -- it's a narrow sidewalk that will get     22·   bottom left building.· I can't remember what all of
23·   you from these few parking spaces around the              23·   them are, frankly.· You have the blue awning that's
24·   courthouse into the courthouse area proper.· There's a    24·   Katherine Beck.· It's not a store I shop in.· The next
25·   crosswalk south to the left in the picture of where       25·   building, the green building, is the Round Table,
                                                      Page 16                                                         Page 17
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   which is a restaurant.· And then as you move farther,     ·2·   Village Tailor, which is directly behind there with
·3·   you get over towards -- outside the picture towards       ·3·   those black awnings, which you can see kind of to the
·4·   where Ajax is.                                            ·4·   right of the Confederate monument.
·5·   · · Q.· · And what is Ajax?                               ·5·   · · Q.· · And where is it, approximately, on our
·6·   · · A.· · Ajax is a restaurant located on the west        ·6·   clock?
·7·   side of the square.                                       ·7·   · · A.· · Where is what?· Village Tailor you're
·8·   · · Q.· · What is its size or volume like, if you         ·8·   speaking of?
·9·   know?                                                     ·9·   · · Q.· · No.· The vantage point from which this
10·   · · A.· · It's quite busy.· It's one of the busiest       10·   photograph appears to be taken.
11·   restaurants in Oxford, I think, volume wise.              11·   · · A.· · Oh, at about 6:30, I'd say.
12·   · · Q.· · Do you know what sort of hours they keep?       12·   · · Q.· · There's a gate that leads from the
13·   · · A.· · They are open at 11:30.· And I know that,       13·   courthouse into the street, yes or no?
14·   from having been on the square for so many years,         14·   · · A.· · Yes.· Those two red ribbons that you can see
15·   there's always a line.· Maybe not during COVID.· But      15·   mark either side of the end of the fence line, if
16·   most other times there's a line to get in the door        16·   that's what you're speaking of.
17·   before 11:30.· I don't know what time they close.         17·   · · Q.· · Would you describe any gates that can be
18·   Generally I'm usually at home asleep, frankly.            18·   used to lock or close the entrance to the fence -- I
19·   · · Q.· · Do you know whether they have dinner hours?     19·   mean the entrance to the courthouse?
20·   · · A.· · They do, yes.                                   20·   · · A.· · There is no gate.· And it's, to my
21·   · · Q.· · So let's move to Exhibit B-3, the next          21·   knowledge, never been closed off.
22·   photograph.· What is that?                                22·   · · Q.· · Have you ever seen it closed off with a
23·   · · A.· · That is a view from the courthouse lawn,        23·   gate?
24·   which would be on the southern side of the courthouse     24·   · · A.· · During construction in 2007 it was closed
25·   looking at the Confederate monument and towards           25·   off with a gate while the remodel of the building was

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 7 of 58 PageID #: 478

                                                      Page 18                                                         Page 19
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   being completed.· I've seen recently when they put        ·2·   that runs circular around the lawn.· Anyway, what
·3·   some new sod down, I saw some orange construction tape    ·3·   we're looking at is that gate that goes over towards
·4·   to keep people off the new sod.· But other than that,     ·4·   My Favorite Shoes where my former office used to be.
·5·   no, it's not typically closed for any reason unless       ·5·   There's not a crosswalk there, but it gets used by
·6·   it's construction.                                        ·6·   people coming from that direction if you were to park
·7·   · · Q.· · Now, in the lower left-hand quadrant, I see     ·7·   across the street.
·8·   what appear to be benches.· Can you tell me what those    ·8·   · · Q.· · Let's move up to the exhibit that's marked
·9·   are?                                                      ·9·   as Exhibit B-5.
10·   · · A.· · Yeah.· So there's a sitting area on the         10·   · · A.· · Okay.
11·   south side as you enter the courthouse lawn.· There       11·   · · Q.· · And what is that?
12·   are benches both on this side of the sidewalk, which      12·   · · A.· · This is a picture from the southwest corner
13·   is on the west side, and on the east side of the          13·   of the courthouse looking towards the northwest there.
14·   sidewalk for people to sit and relax.· It's a nice        14·   You can see Ajax, which is the yellow -- well, you see
15·   shaded spot in the summer particularly.                   15·   JCP Apparel, which is the white building that has the
16·   · · Q.· · Have you ever seen people seated there?         16·   sign, and then Ajax is under the balcony left of
17·   · · A.· · Regularly.                                      17·   there.· You see Bour? which is a restaurant as well.
18·   · · Q.· · Let's scroll down to the photograph that's      18·   · · Q.· · Okay.· Now, the yellow building with the
19·   marked as Exhibit B-4.· Can you tell me what that is?     19·   orange footers and we see what looks like the new
20·   · · A.· · This is a view from the courthouse lawn.· We    20·   Mississippi flag on the pole, do you know what's
21·   are at the intersection of the -- if you come out of      21·   inside of that building?
22·   the south entrance to the courthouse, there's a           22·   · · A.· · Yes.· That's where Ajax is located.
23·   sidewalk that you can take that runs along the            23·   · · Q.· · Okay.· Now, on the corner, behind a red
24·   building.· That's the bricks that you see.· And then      24·   sedan and a white pickup truck, there's a sort of
25·   you kind of see intersecting with that the sidewalk       25·   tan-colored building.· Do you know what's in that
                                                      Page 20                                                         Page 21
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   building?                                                 ·2·   particular client.· But based upon your practice
·3·   · · A.· · Yeah.· Upstairs is Rooster's and downstairs     ·3·   generally, can you tell me when it's popular?
·4·   is a steak restaurant, The Oxford Grillehouse I           ·4·   · · A.· · Oh, sure.· Late night, in the evenings after
·5·   believe it's called.                                      ·5·   dark most of the time.
·6·   · · Q.· · What is Rooster's?                              ·6·   · · Q.· · If we move across the street -- and if I
·7·   · · A.· · Rooster's is a restaurant and bar.              ·7·   recall correctly, that's where Jackson Avenue
·8·   · · Q.· · Do you know how popular the bar is?             ·8·   begins -- there's a two-story green building.· What is
·9·   · · A.· · Yes, it's popular based on --                   ·9·   that?
10·   · · · · · MR. O'DONNELL:· That's a loaded question.       10·   · · A.· · Green, that Bour? building.
11·   · · A.· · It is.· I could tell you a lot of stories       11·   · · Q.· · And what is Bour??
12·   about that.                                               12·   · · A.· · Bour? is a restaurant that's part of the
13·   · · · · · But yeah, based on the number of clients        13·   City Grocery Restaurant Group.
14·   that come and see me having been at Rooster's, I will     14·   · · Q.· · And what is the City Grocery Restaurant
15·   tell you it's popular with the college-age crowd for      15·   Group?
16·   sure.                                                     16·   · · A.· · It's a set of restaurants owned by John
17·   · · Q.· · Now, when you say "it's popular with the        17·   Currence.
18·   college-age crowd" --                                     18·   · · Q.· · And who is John Currence?
19·   · · A.· · Maybe they're just the ones that come to see    19·   · · A.· · He's a local restaurateur in the Oxford
20·   me.· Like I said earlier, I've got two kids that are      20·   community.
21·   under five, so I haven't spent time on the square late    21·   · · Q.· · Do you know whether he has any sort of
22·   night in years.· But it's a popular place.                22·   reputation nationally insofar as food is concerned?
23·   · · Q.· · Can you tell approximately when the             23·   · · A.· · Sure.· He's a James Beard award winner and
24·   college-age students are there based -- and I             24·   he's well known throughout the country, I believe.
25·   certainly don't want you to disclose confidence of any    25·   · · Q.· · Do you have any reason to know how popular

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 8 of 58 PageID #: 479

                                                      Page 22                                                         Page 23
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   that restaurant is?                                       ·2·   from the street level.
·3·   · · A.· · Bour?, yeah.· It's a place I've spent a lot     ·3·   · · Q.· · Do you know whether pedestrians ever use the
·4·   of time over the years.· It's quite popular.              ·4·   crosswalk to get either from the courthouse to the
·5·   · · Q.· · How would you describe, I guess, the volume     ·5·   square itself or from the square to the courthouse?
·6·   of its business when you've been there?                   ·6·   · · A.· · Every day.
·7·   · · A.· · Busy.· It's usually half full, at least.        ·7·   · · Q.· · Tell me about the gate that closes access to
·8·   It's quite a busy place.                                  ·8·   the courthouse from the square between those two
·9·   · · Q.· · Is it a small or large establishment?           ·9·   ribbons.
10·   · · A.· · It's a big establishment.· You can fit quite    10·   · · A.· · Well, it's not a gate.· It doesn't close
11·   a number of people in there.· We actually had our         11·   access.· It's just -- reality is that the lawn of the
12·   wedding reception there a number of years ago.            12·   courthouse is elevated from street level.· So the
13·   · · · · · Sorry.· We're getting the door closed to my     13·   purpose of that fencing is to keep somebody from
14·   office.· We're having a little distraction here.          14·   falling off more than to keep somebody in or out.
15·   · · · · · Go ahead.                                       15·   · · Q.· · And going back to our clock, where,
16·   · · Q.· · Before we -- well, I've got a couple of         16·   approximately, is this on the clock?
17·   other questions about this.· So if you look by the        17·   · · A.· · 9 o'clock.
18·   black Jeep --                                             18·   · · Q.· · 9 o'clock being where the crosswalk is or 9
19·   · · A.· · Yes.                                            19·   o'clock being from the photographer's apparent vantage
20·   · · Q.· · -- what's right in front of the black Jeep?     20·   point?
21·   · · A.· · That's a crosswalk to cross to the parking      21·   · · A.· · 9 o'clock is where the crosswalk is.· The
22·   spots there.                                              22·   photographer is at 8 o'clock.
23·   · · Q.· · We've got two red ribbons.· What's between      23·   · · Q.· · Okay.· So let's move down to Exhibit B-6.
24·   the two red ribbons?                                      24·   And what is this?
25·   · · A.· · That's the stairs up to the courthouse lawn     25·   · · A.· · This is -- okay.· This is from the same
                                                      Page 24                                                         Page 25
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   vantage point practically near the 8 o'clock spot         ·2·   But this is the entirety of the west side of the
·3·   where the last picture was taken from.· But rather        ·3·   square.
·4·   than looking northwest, it looks directly north.· You     ·4·   · · Q.· · And if we are positioned in front of the
·5·   can see YaYa's, which is a frozen yogurt and custard      ·5·   crosswalk, where is that on our clock dial?
·6·   business, and the Tollison Law Office on the second       ·6·   · · A.· · 9 o'clock.
·7·   floor.                                                    ·7·   · · Q.· · Okay.· So let's move to Exhibit B-8.· Do you
·8·   · · Q.· · Now, where is YaYa's?                           ·8·   know what this is?
·9·   · · A.· · It's on the first floor right over the top      ·9·   · · A.· · Yes.· This is the view taken looking at the
10·   of the car that you can see parked around the             10·   west side of the courthouse where we were -- from the
11·   courthouse lawn.                                          11·   perspective of the previous photographs looking at
12·   · · Q.· · Now, let's move to Exhibit B-7.· And I'll       12·   where the photographer was standing.· So we're in
13·   represent to you that this is a panoramic shot taken      13·   front of one of these businesses on the west side of
14·   -- my son took with his iPhone.· Needless to say,         14·   the square facing the courthouse.
15·   there's distortion that's introduced simply because of    15·   · · Q.· · And again, where are we on the clock?
16·   the angle of taking the shot.· But what does this         16·   · · A.· · 9 o'clock.
17·   represent?                                                17·   · · Q.· · Move to Exhibit B-9.· What is this?
18·   · · A.· · This represents a view from 9 o'clock on the    18·   · · A.· · This looks like a picture taken of the
19·   courthouse, taken directly from the west side of the      19·   parking on the west side of the square.· There's a
20·   courthouse.· You can see on the left edge of the          20·   sidewalk.· If you park your car facing towards the
21·   picture Square Books, which is a well-known landmark      21·   east, there's a sidewalk there.· It looks like the
22·   on the south side of the square, going all the way to     22·   photographer was standing there looking at the north
23·   the right side of the picture where you can see -- I'm    23·   side of the courthouse.· This fenced-in area is where
24·   not sure if you can see YaYa's.· I think it might be      24·   the HVAC system is.· And then you can see Oxford City
25·   blocked off by the HVAC system for the courthouse.        25·   Hall through the limbs of the tree here.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 9 of 58 PageID #: 480

                                                      Page 26                                                         Page 27
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · Q.· · So when you say "fenced in," are you talking    ·2·   · · A.· · Most of the City of Oxford's staff,
·3·   about where the white pillars are with the wood slats?    ·3·   administrative staff, at least.· It used to also
·4·   · · A.· · The wooden fencing, yes.                        ·4·   include the City Court, which has recently moved.· But
·5·   · · Q.· · And where are we, approximately, on our         ·5·   the mayor's office, offices of the planning
·6·   clock again?                                              ·6·   department, the building department, et cetera.
·7·   · · A.· · Getting closer to 10 o'clock, maybe 9:45.       ·7·   · · Q.· · If you look just to the right of that,
·8·   · · Q.· · Move down to Exhibit B-10.                      ·8·   there's a brick building that is two stories with a
·9·   · · A.· · Okay.                                           ·9·   flat roof.· Do you know what's housed in there?
10·   · · Q.· · What do we see here?                            10·   · · A.· · Yes.· The first floor is Square Books, Jr.
11·   · · A.· · This is a view from the sidewalk that           11·   The second floor is now -- I believe it's still Rare
12·   encircles -- just outside this safety fencing here        12·   Square Books or something similar to that.· I've not
13·   looking at the north side of the square.· Just outside    13·   been in there since it was converted from a law
14·   this picture to the right would be that same wooden       14·   office.· But that's what's upstairs now.
15·   fence we were just looking at with the HVAC system.       15·   · · Q.· · And what is Square Books, Jr.?
16·   · · Q.· · And where is this, approximately, on the        16·   · · A.· · A kids' bookstore.
17·   clock?                                                    17·   · · Q.· · Who owns it?
18·   · · A.· · 10 o'clock.                                     18·   · · A.· · The former mayor, Richard Howorth.
19·   · · Q.· · There's a multi-story sort of Victorian         19·   · · Q.· · Does he own any other book stores?
20·   brick building on the other side of the courthouse        20·   · · A.· · Square Books and Off Square Books, which are
21·   grounds.· It's orange or orangish-red.· Do you know       21·   also on the square.
22·   what that is?                                             22·   · · Q.· · And we spoke of Square Books a moment ago in
23·   · · A.· · That's Oxford City Hall.                        23·   one of the earlier photographs; correct?
24·   · · Q.· · And what's contained in the Oxford City         24·   · · A.· · Correct.
25·   Hall?                                                     25·   · · Q.· · So let's move to Exhibit B-11.
                                                      Page 28                                                         Page 29
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · A.· · This is now on the north side of the            ·2·   National Bank, the big brick building there.· And then
·3·   courthouse lawn.· You can see the fencing, you can see    ·3·   past that, beyond that, is the Chancery Building,
·4·   the dropoff to street level that I was discussing         ·4·   Lafayette County Chancery Building, which includes the
·5·   earlier.· And this is the sidewalk that surrounds the     ·5·   Chancery Court, the Tax Assessor's Office, the
·6·   courthouse lawn.                                          ·6·   Chancery Clerk's Office, the Board of Supervisors
·7·   · · Q.· · And where are we, approximately, on our         ·7·   offices.
·8·   clock?                                                    ·8·   · · · · · On the left side of the road is YaYa's and
·9·   · · A.· · 11:15 or so.                                    ·9·   the Tollison Law Office we talked about earlier.· Past
10·   · · Q.· · Let's move to Exhibit B-12.· And this is        10·   that is the Blind Pig and a number of other retail
11·   another panoramic shot so, needless to say, the angles    11·   businesses leading up to the coffee shop.
12·   are skewed a little bit.· But what is that?               12·   · · Q.· · What is the Blind Pig?
13·   · · A.· · This is a photograph taken from the north       13·   · · A.· · The Blind Pig is a restaurant and bar.
14·   steps of the courthouse looking north up Lamar Avenue.    14·   · · Q.· · Have you ever had any clients who part of
15·   · · Q.· · And where would this be on the clock?           15·   their story is being at the Blind Pig?
16·   · · A.· · 12 o'clock.                                     16·   · · A.· · I've had clients that part of their story is
17·   · · Q.· · Tell me about looking up Lamar Avenue.· What    17·   being in every restaurant, Jack.· So yes, I'm familiar
18·   is Lamar Avenue?                                          18·   with the square.
19·   · · A.· · One of the main thoroughfares through the       19·   · · Q.· · Do you know whether the Blind Pig is popular
20·   City of Oxford.· Lamar runs north and south and is the    20·   in the evening based on your professional practice?
21·   north/south artery for the square.                        21·   · · A.· · Absolutely it is, yes.
22·   · · Q.· · Do you know what sort of establishments you     22·   · · Q.· · And do you know what people do there in the
23·   can find going up the first, say, two blocks of North     23·   evening?
24·   Lamar?                                                    24·   · · A.· · They eat and drink, play pool, trivia
25·   · · A.· · Sure.· On the right-hand side is First          25·   sometimes.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 10 of 58 PageID #: 481

                                                      Page 30                                                         Page 31
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · Q.· · The same question about gates on the fence      ·2·   you're walking south -- that's a circle that goes
·3·   that we can see based on the little red dots that are     ·3·   around the building, the brick.· And at each of the
·4·   ribbons.· Do you know whether there have been any         ·4·   four directions of the compass, these gates are at
·5·   gates erected there to regularly close off access to      ·5·   each of those four -- north, south, east, and west
·6·   the courthouse?                                           ·6·   locations.
·7·   · · A.· · No.· Access is never closed off.· The only      ·7·   · · Q.· · So does the sidewalk circumvent the
·8·   time I can remember the north side having any access      ·8·   courthouse, the brick sidewalk?
·9·   closed off was in 2007 during the remodeling project.     ·9·   · · A.· · It does.
10·   And at that time the courthouse was vacant.· None of      10·   · · Q.· · Not circumvent but --
11·   the functions of County government were occurring         11·   · · A.· · It goes around.· It circles it, yes.
12·   there.· They were elsewhere.· It was a construction       12·   · · Q.· · Continuously?
13·   zone.                                                     13·   · · A.· · Yes.
14·   · · Q.· · Now, we keep seeing this brick sidewalk in      14·   · · Q.· · So looking in front of the fenced-in HVAC
15·   these photographs.· Do you know the course of the         15·   system, what do you see?
16·   sidewalk generally insofar as its relation to the         16·   · · A.· · A bench.
17·   courthouse is concerned?                                  17·   · · Q.· · Do you know how many people can sit on those
18·   · · A.· · I'm not sure I understand the question. I       18·   benches, approximately?
19·   know where it goes, if that's what you're asking, yes.    19·   · · A.· · It depends on the size of the people.· But
20·   · · Q.· · Well, let's go with that.· Where does it go?    20·   two to four, I'd say.
21·   · · A.· · Well, so if you walked up -- the view we're     21·   · · Q.· · So let's move to Exhibit B-13.
22·   looking at here, if you walk from the street south,       22·   · · A.· · Okay.
23·   you would go into the northern doors of the               23·   · · Q.· · And what is this?
24·   courthouse.· As you can see to the left of the            24·   · · A.· · This is a view of the north side of the
25·   picture -- which would be, I guess, stage right if        25·   courthouse taken from the corner where First National
                                                      Page 32                                                         Page 33
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   Bank -- or maybe it's FNB now, I think.· This was         ·2·   correct?
·3·   taken from about 12:30 or so.                             ·3·   · · A.· · Correct.
·4·   · · Q.· · And let's move down to B-14.· What is this?     ·4·   · · Q.· · Can you tell me what sort of establishments
·5·   · · A.· · This is a view taken from the northeast         ·5·   are down there?
·6·   corner of the courthouse lawn.· Behind us would be the    ·6·   · · A.· · Well, you can see past Bour? is the M&F --
·7·   City Hall building we saw earlier.· And you're looking    ·7·   Renasant Bank.· It used to be M&F Bank.· Then there's
·8·   across the north entrance to the Circuit Court.           ·8·   another restaurant and then there's the Lamar -- what
·9·   · · Q.· · Now, if you look towards the right, we see a    ·9·   do they call that -- Saint Leo, Saint Leo Lounge.
10·   green two-story building with garland on it.· And what    10·   That's on the north side of the road.
11·   building is that?                                         11·   · · · · · On the south side after you pass Rooster's
12·   · · A.· · That's Bour?.                                   12·   there's an alley, and then there's Funkys and a number
13·   · · Q.· · And there's a street that runs between the      13·   of other college-popular restaurant/bar areas as you
14·   courthouse and the buildings that include Bour? and       14·   go that direction until you get to St. Peters and the
15·   include the Tollison Law Firm.· Does that street          15·   Federal Building.
16·   extend past the square?                                   16·   · · Q.· · And what is Funkys exactly?
17·   · · A.· · Yes, it does.· That's Jackson Avenue.· It's     17·   · · A.· · Funkys is a pizza and daiquiri
18·   a main east/west artery in the City of Oxford.            18·   restaurant/bar.
19·   · · Q.· · Are there any establishments located on         19·   · · Q.· · Now, when you said popular with college
20·   Jackson Avenue just off of the square?                    20·   students, what does that mean?
21·   · · A.· · A number of them, particularly as you go        21·   · · A.· · That means if you're in that part of town
22·   west.· As you go east down behind the City Hall, it's     22·   after 9 p.m., you're going to see a lot of college
23·   more residential there.                                   23·   kids during -- at least during school time.
24·   · · Q.· · And so we're looking west -- or at least the    24·   · · · · · Incidentally, Rafters is down that way, and
25·   photographer is looking west -- in Exhibit B-14;          25·   it's popular with the Sunday brunch crowd.· So it's

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 11 of 58 PageID #: 482

                                                      Page 34                                                         Page 35
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   not just at night, I suppose.                             ·2·   · · Q.· · Now, there are some signs on the railing.
·3·   · · Q.· · Do you know whether any events ever take        ·3·   And, of course, it's not blown up to see that.· But do
·4·   place on this lawn?· When we listened to Mr. Busby the    ·4·   you know what those signs are?
·5·   other day, he talked about a VA -- some sort of VA        ·5·   · · A.· · I know what they say.· One of them is for --
·6·   event.· Are you familiar with a Veterans event?           ·6·   they say "Parking for the Sheriff's Department and/or
·7·   · · A.· · I am.· Actually the place we're looking at      ·7·   the Circuit Court Judge only."· So Jeff Busby parks
·8·   right here, this particular spot, is used every year      ·8·   about.· If one of our out-of-town Circuit Court judges
·9·   for the law enforcement memorial ceremony.· There are     ·9·   is there, he will park there.· You'll also see from
10·   chairs that are set up, folding chairs.· A podium is      10·   time to time Sheriff's Department vehicles parked
11·   usually placed right near where this bench is.· And       11·   there, too.
12·   it's a ceremony that happens around lunchtime every       12·   · · Q.· · So is it fair to say these are signs that
13·   year.· There's quite a crowd there.                       13·   warn drivers and citizens not to occupy that space?
14·   · · Q.· · When you say "quite a crowd," what does that    14·   · · A.· · Right.· It's not public parking; that's
15·   mean?                                                     15·   correct.
16·   · · A.· · 100 people, give or take; all of the elected    16·   · · Q.· · Let's move down to Exhibit B-16.
17·   officials in the community from law enforcement to        17·   · · A.· · Okay.· This photograph is taken also from, I
18·   supervisors, aldermen, legislators.                       18·   guess maybe more in front of Square Books, Jr.· We're
19·   · · Q.· · Okay.· Let's move to B-15.· And what do we      19·   right about 3 o'clock on the dial looking at the east
20·   see?                                                      20·   side of the courthouse.
21·   · · A.· · This is a picture of that same location we      21·   · · Q.· · Now, there's a crosswalk.· Where does that
22·   were just looking at, just from further away over in      22·   crosswalk go?
23·   front of -- the picture is taken from over in front of    23·   · · A.· · Onto the courthouse lawn through the gate,
24·   City Hall.· It looks like we're right about 2 o'clock     24·   if you want to call it that, the opening in the
25·   on your dial.                                             25·   fencing on the east side of the building.
                                                      Page 36                                                         Page 37
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · Q.· · Now, you said "the gate, if you want to call    ·2·   · · A.· · That's correct.· You can see the kind of
·3·   it that."· Is there a gate that can be closed that        ·3·   yellow building with the diamonds on the left, kind of
·4·   would limit access to the courthouse grounds on that      ·4·   the left side of the picture.· That's Square Books,
·5·   opening?                                                  ·5·   Jr.· And then as you move across, there are a number
·6·   · · A.· · No, there is not.                               ·6·   of other retail on the first floor, condos/apartments
·7·   · · Q.· · So now we're moving to Exhibit B-17.            ·7·   on the second floor.· And kind of behind this big tree
·8·   · · A.· · Okay.                                           ·8·   trunk is where Village Tailor -- where we started.
·9·   · · Q.· · And what do we see here?                        ·9·   That's where that business is.
10·   · · A.· · B-17, we are at the northeast corner of the     10·   · · Q.· · The big tree trunk that has a wide sedan in
11·   courthouse looking south along the eastern wall of the    11·   the lower left-hand corner of it?
12·   building.· We see a number of benches here.· This is      12·   · · A.· · Yeah.· It kind of looks like a pickup to me.
13·   an area where, until quite recently, the Oxford           13·   · · Q.· · Well, it's a white vehicle of some sort?
14·   transit busses -- the bus stop was right across the       14·   · · A.· · Right.
15·   street here.· And where you see this vehicle coming       15·   · · Q.· · Okay.· So let's move to Exhibit B-18.· What
16·   around, there were parking spots there.· And this was     16·   is this?
17·   an area used for people who were riding transit to        17·   · · A.· · This is a picture looking at the north --
18·   wait and have a place to sit.                             18·   excuse me -- the south lawn of the courthouse.· You
19·   · · · · · Once the parking garage was finished, we --     19·   can see the Confederate monument on the left side of
20·   or the City moved the transportation center point over    20·   the screen.· We are standing on the sidewalk nearest
21·   to near the parking garage.· But that's just been         21·   those parking spots in front of Neilson's basically.
22·   within the last year or so.                               22·   So we're right about 4 o'clock on the dial.
23·   · · Q.· · At the end of this photograph there's some      23·   · · Q.· · And would you describe the monument as we
24·   other buildings.· And I'm assuming this is the            24·   see it in this photograph?
25·   southeast side of the square; is that correct?            25·   · · A.· · Yeah.· It's the tall -- through the trees --

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 12 of 58 PageID #: 483

                                                      Page 38                                                         Page 39
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   it's the concrete figure that is rising vertically        ·2·   lawn of the courthouse and the benches there, and the
·3·   through the trees on the other side of the silver car.    ·3·   monument is just outside the picture near that white
·4·   · · Q.· · And is it on the courthouse grounds itself?     ·4·   pickup truck.
·5·   · · A.· · Well --                                         ·5·   · · Q.· · Do you know how many benches are there?
·6·   · · Q.· · Let me back up.· Is it within the fenced-in     ·6·   · · A.· · There are three each on either side of the
·7·   closure?                                                  ·7·   sidewalk leading into the south entrance.· So you can
·8·   · · A.· · No, it's not within the fenced-in closure.      ·8·   see three near the trash can there arranged in a kind
·9·   · · Q.· · Let's move to Exhibit B-19.· And what do we     ·9·   of circular form, and then there are three on the
10·   see here?                                                 10·   other side.· You can see this one close to us is a
11·   · · A.· · This is the same view.· Now we've kind of       11·   bench that faces out.· And there's one on the other
12·   moved back up to closer to 3 o'clock.· And it looks       12·   side as well.· So that's eight as I count it.
13·   like, if you see right in the very bottom of the          13·   · · Q.· · And where are we on the clock,
14·   picture, this yellow striping.· This is what I was        14·   approximately?
15·   referring to earlier where the busses would pull in       15·   · · A.· · 4, between 3 and 4.
16·   for the transit.· So we're right in that area.            16·   · · Q.· · Now, let's move down to Exhibit B-21.· And
17·   · · Q.· · Let's move to Exhibit B-20.· What do we have    17·   what do we have here?
18·   here?                                                     18·   · · A.· · This is an image taken from right at the
19·   · · A.· · This is a similar view, but now we're back      19·   edge of the south sidewalk that leads into the
20·   on the grounds of the courthouse.· If you can see --      20·   courthouse.· You can see the fencing here.· You can
21·   earlier I referred to some orange construction tape       21·   see the dropoff that it's protecting.· This is the
22·   for fresh sod.· If you look at the sod, you can see       22·   sidewalk.· There's a handicap spot there.· And then
23·   the lines there.· This is the fresh sod I was             23·   just to our right, if we were to look south, you would
24·   referring to.· The tape is down.· It was only up for a    24·   see the Confederate monument.
25·   couple of days, I think.· But you can see the south       25·   · · Q.· · Now, when you say there's a handicap spot
                                                      Page 40                                                         Page 41
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   there, how do you know that?                              ·2·   · · · · · Down the hill there is Tallahatchie Gourmet.
·3·   · · A.· · I see the blue sign, and I know it just         ·3·   · · Q.· · And what is Tallahatchie Gourmet?
·4·   because I serve on the Parking Commission and I'm         ·4·   · · A.· · It's a restaurant that's located on the
·5·   familiar with the provision of parking on the square      ·5·   first floor of Neilson's or maybe the basement. I
·6·   as well.                                                  ·6·   don't know how they consider it.
·7·   · · Q.· · If we look across the street, there's a         ·7·   · · Q.· · Okay.· So let's move to Exhibit B-22.· And
·8·   building that appears to have a number of display         ·8·   what is this?
·9·   fronts inside of it.· Do you know what that is?           ·9·   · · A.· · This is a picture of the south entrance to
10·   · · A.· · Yes.· That's Neilson's.                         10·   the courthouse taken from the area where the
11·   · · Q.· · And what is Neilson's?                          11·   Confederate monument sits, the base of it.
12·   · · A.· · The oldest department store in the South, I     12·   · · Q.· · Where is it, approximately, on the clock?
13·   think is how they market it.· It's a department store.    13·   · · A.· · 6 o'clock.
14·   · · Q.· · If we go across the street from Neilson's,      14·   · · Q.· · Now, you mentioned earlier that there are
15·   we see the start of another series of buildings on the    15·   benches on either side of the sidewalk.· Can we see
16·   southeast corner of the square.· You mentioned that       16·   those in this photograph?
17·   Square Books --                                           17·   · · A.· · Right.· Earlier when I mentioned that, we
18·   · · A.· · Not Square Books.                               18·   were standing over kind of where you see this
19·   · · Q.· · Not Square Books?· What else is located on      19·   flagpole.· And you can see the corner of City Hall.
20·   there that you know of?                                   20·   But there are the three benches and the trash can to
21·   · · A.· · The law office of Mitchell McNutt & Sams, I     21·   the right as well as the fourth bench there, and then
22·   believe, is still there.· There was a jewelry store,      22·   on the left you can see two of the three benches there
23·   but I think it's recently gone out.· The Frame Up was     23·   and another trash can.
24·   there.· Same thing, I'm not sure if either of those       24·   · · Q.· · So now let's move to Exhibit B-23.
25·   are still there.                                          25·   · · A.· · Okay.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 13 of 58 PageID #: 484

                                                      Page 42                                                         Page 43
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · Q.· · And what do we see here?                        ·2·   · · Q.· · Tell me about Proud Larry's.· Do you know
·3·   · · A.· · This is, I guess, another panoramic photo.      ·3·   whether it's open at night?
·4·   At least it seems that way.· We're looking from the       ·4·   · · A.· · It is, yes.· It's well known as one of our
·5·   south steps of the courthouse toward the south.· So       ·5·   original music venues in town.· So they are a
·6·   what you see is the Confederate monument and South        ·6·   nighttime -- they're a restaurant, but later at night
·7·   Lamar extending beyond there.· On the right side of       ·7·   they become a music venue, at least when it's not
·8·   the monument is Square Books, on the left side of the     ·8·   COVID time.
·9·   monument is Village Tailor through those tree leaves      ·9·   · · Q.· · Do you know whether they have a bar?
10·   there.                                                    10·   · · A.· · They do, yes.
11·   · · Q.· · So if we look past the Confederate monument,    11·   · · Q.· · Now, there's a street that girds the -- runs
12·   that street is South Lamar; am I correct?                 12·   between the southern edge of the square and the
13·   · · A.· · That's right.                                   13·   courthouse leading west, which that would run between
14·   · · Q.· · Are there any business establishments on        14·   the south end of the square and the building in which
15·   South Lamar that are close to the square?                 15·   your office was previously housed; is that correct?
16·   · · A.· · Yes.· On the left side immediately past         16·   · · A.· · That's right.
17·   Village Tailor is Proud Larry's, which is a popular       17·   · · Q.· · Are there -- and I don't recall the name of
18·   restaurant.· Across the alley from there a number of      18·   that street.
19·   businesses, including a cookie store, another             19·   · · A.· · Van Buren, I think it is.
20·   restaurant, SoLa down the way.· On the right-hand side    20·   · · Q.· · What's that?
21·   you have Square Books.· Currently there's a hole in       21·   · · A.· · Van Buren, I think.· Isn't that right?
22·   the ground where 208 used to stand.· It's a popular       22·   Yeah, Van Buren.
23·   restaurant that's under construction, I think.            23·   · · Q.· · Are there any establishments down Van Buren?
24·   · · · · · And then the next block includes a number of    24·   · · A.· · To the left we already talked about
25·   other retail and restaurant storefronts.                  25·   Tallahatchie Gourmet.· And then there are a variety of
                                                      Page 44                                                         Page 45
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   condo buildings down in that direction.· To the right     ·2·   label it that.· It's somewhere that you see a lot of
·3·   there are a number of businesses -- City Grocery, Old     ·3·   local folks if you're up there in the early evening,
·4·   Venice, McEwen's, South Depot Taco Shop, Bottletree       ·4·   which is when I might be found on the square, not late
·5·   Bakery -- and a number of other retail and a couple of    ·5·   night.
·6·   other restaurant storefronts.                             ·6·   · · Q.· · Are you saying it's not popular late night
·7·   · · Q.· · What is City Grocery?                           ·7·   or you just have no personal experience?
·8·   · · A.· · City Grocery is the original of John            ·8·   · · A.· · Well, neither.· Neither, Jack.· What I'm
·9·   Currence's City Grocery Restaurant Group restaurants.     ·9·   saying is that it's definitely popular late night, but
10·   It's got a balcony that you can see if you look           10·   I don't have any recent experience.· But happy hour
11·   carefully right next to the bank, which I guess           11·   it's popular with a lot of adults that live in our
12·   Regions Bank is still in that area.· That white           12·   community.
13·   framing that you see around those windows, that's         13·   · · Q.· · Are there any bars down the street, down Van
14·   Regions Bank.                                             14·   Buren?
15·   · · Q.· · How would you describe City Grocery's           15·   · · A.· · Oh, yes.· The Library is probably the
16·   popularity?                                               16·   biggest as far as accommodating -- the Library and the
17·   · · A.· · Terribly popular.· It's one of the draws to     17·   Lyric are across the street from one another, and they
18·   the square for anybody that comes to visit our            18·   are the two biggest bars that we have.
19·   community.                                                19·   · · Q.· · Tell me about the Library.
20·   · · Q.· · When you say "it's one of the draws to the      20·   · · A.· · The Library is a sports bar, but it's giant
21·   square," why is that?                                     21·   as far as how many people it can accommodate inside.
22·   · · A.· · John Currence is well known to make a good      22·   · · Q.· · Do you have any reason to know whether it's
23·   dinner, and it's quite a fun experience to go and eat     23·   popular with college students in the evening?
24·   there.· And the upstairs bar area is, I would say,        24·   · · A.· · Sure it is, yeah.· During football season
25·   probably the most popular townie bar, if you want to      25·   they at times will charge a $40 cover just to get in,

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 14 of 58 PageID #: 485

                                                      Page 46                                                         Page 47
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   and there's a line out the door.                          ·2·   depiction of the square as it exists today.
·3·   · · Q.· · Have you ever been in the Library?              ·3·   · · · · · MR. WILLIAMS:· We've been going for an hour
·4·   · · A.· · I have.· Not at the time I just described.      ·4·   and 20 minutes, approximately.· I'm prepared to move
·5·   But yes, I've been in there.                              ·5·   on.· But would anybody like to take a brief break?
·6·   · · Q.· · And do you know what sort of beverages they     ·6·   · · · · · MR. O'DONNELL:· Let me take a five-minute
·7·   serve?                                                    ·7·   break, Jack, if you don't mind.· Kevin's time is
·8·   · · · · · MR. O'DONNELL:· Jack, where are you going       ·8·   valuable.
·9·   with this?· Go ahead.                                     ·9·   · · · · · THE VIDEOGRAPHER:· So we are going off
10·   · · · · · THE WITNESS:· He's having fun.                  10·   record.· The time is 10:18.
11·   · · A.· · Yes.· They serve alcoholic beverages and I'm    11·   · · · · · (A RECESS WAS TAKEN.)
12·   sure a variety of nonalcoholic beverages, though I        12·   · · · · · THE VIDEOGRAPHER:· We're back on record.
13·   cannot say I've ever -- I'm sure I've had a water         13·   The time is 10:23.
14·   there at times.                                           14·   BY MR. WILLIAMS:
15·   · · Q.· · Have you had any clients who have been          15·   · · Q.· · Kevin, I want to spend a little bit of time
16·   picked up there?                                          16·   talking about events, civic events and other events
17·   · · A.· · Yes.                                            17·   that happen on and around the square.· And why don't
18·   · · Q.· · On what basis?                                  18·   we start with football weekends.· You mentioned
19·   · · A.· · Alcohol-related and drug-related charges.       19·   earlier that sometimes some of the restaurants and
20·   · · Q.· · Okay.· I want you to take just a moment and     20·   bars are particularly busy during football weekends.
21·   review Exhibits B-21 through B-23 and tell me whether     21·   Can you tell me about football weekends in Oxford,
22·   there's anything in those exhibits that does not          22·   Mississippi?
23·   accurately reflect the area of the square that is         23·   · · A.· · Well, football weekends bring 10s of
24·   being depicted.                                           24·   thousands of residents -- of visitors to the community
25·   · · A.· · No, there's not.· These are all an accurate     25·   plus residents who like to get out.· And the square is
                                                      Page 48                                                         Page 49
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   kind of the cultural hub of all of that.· It's not        ·2·   · · A.· · Not recently, but yes.
·3·   unusual on big weekends to see people start arriving      ·3·   · · Q.· · Have you ever been to Bourbon Street in New
·4·   by Wednesday for SEC games, but for sure on Thursday.     ·4·   Orleans?
·5·   And you'll see traffic lined up on South Lamar            ·5·   · · A.· · Yes.
·6·   sometimes half a mile down to get to the square.          ·6·   · · Q.· · And what is your recollection from your
·7·   · · Q.· · What happens on the square during football      ·7·   prior life of what those streets were like at
·8·   weekends?                                                 ·8·   nighttime?
·9·   · · A.· · During football weekends what happens on the    ·9·   · · A.· · Busy, very busy, similar to the square on a
10·   square is lots of shopping, lots of eating, lots of       10·   big game weekend.
11·   drinking, a lot of people out and about just moving       11·   · · Q.· · When you say they were busy, what takes
12·   around.· You'll see all of those benches that we've       12·   place?
13·   looked at in pictures being used.· You'll see just a      13·   · · A.· · Food, restaurants, bars, shopping, that's
14·   whole variety of people out and about.                    14·   all going on, people moving about, going from place to
15·   · · Q.· · And at what hours of the day does this          15·   place, being social.
16·   occur, do you know?                                       16·   · · Q.· · And so you may have already answered this,
17·   · · A.· · All hours of the day.· Especially if the        17·   but can you liken activities on the square during
18·   game is an early game, it will start earlier in the       18·   football weekends to activities at Beale Street in
19·   day.· But most of the shops usually open by 10            19·   Memphis or Bourbon Street in New Orleans?
20·   o'clock, sometimes a little earlier if it's a big         20·   · · · · · MR. O'DONNELL:· Object to the form.
21·   weekend.· But, you know, all hours of the day up and      21·   BY MR. WILLIAMS:
22·   until the bars close at 1 o'clock.· It used to be         22·   · · Q.· · It's a yes or no question.
23·   midnight but now it's 1 o'clock.                          23·   · · A.· · I think the answer to that is yes.· Many
24·   · · Q.· · Have you ever been to Beale Street in           24·   people liken them.· I've always --
25·   Memphis?                                                  25·   · · Q.· · So let me correct my form.· How would you

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 15 of 58 PageID #: 486

                                                      Page 50                                                         Page 51
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   liken Oxford's square on a football weekend to an         ·2·   think the University -- maybe the Grove might rival at
·3·   evening on Bourbon Street or Beale Street?                ·3·   times the cultural aspect on a game day just for
·4·   · · A.· · Oh, just similar in the feel of how many        ·4·   people getting together.· But on a day-to-day basis,
·5·   people are about, an energy that you get from, you        ·5·   not just on football game weekends, the square is the
·6·   know, just a lot of people interacting with one           ·6·   vibrant, beating heart of the community for sure.
·7·   another and moving about from place to place.· It's       ·7·   · · Q.· · Do you know what the Double Decker Festival
·8·   busy is the best way to put it.                           ·8·   is?
·9·   · · · · · ·I always like to think of our square more      ·9·   · · A.· · Yeah.· Actually I met my wife walking our
10·   like places that I've visited in Europe or in bigger      10·   Great Dane puppies at the Double Decker Festival 10
11·   cities as opposed to only thinking about Bourbon and      11·   years ago.· So I buy a piece of art at Double Decker
12·   Beale Streets, which are seen as a party culture. I       12·   every year, and there's one right here over my camera.
13·   think certainly that happens on the square.· There's a    13·   · · Q.· · That's a great tradition.· Tell me about
14·   bit of a party culture as well.· But I just tend to       14·   Double Decker.
15·   think of it more as a place for the community to come     15·   · · A.· · Double Decker is an arts and music festival
16·   together and be together and enjoy what the square has    16·   that occurs every year on the square since I've lived
17·   to offer as far as retail and restaurants are             17·   in the community save 2020 due to COVID.· But it's a
18·   concerned.                                                18·   vibrant time when the square gets shut down to
19·   · · Q.· · Well, let's talk about that.· If I recall       19·   vehicular traffic on all of the entrances in and
20·   correctly, Mr. Busby described the square as being the    20·   artists set up booths, restaurateurs set up booths
21·   heart of the community.· Is that a fair assessment?       21·   around the perimeter of the courthouse.· And we'll get
22·   · · A.· · Absolutely.                                     22·   10s and 10s of thousands of people on the square.
23·   · · Q.· · And why do you say that?                        23·   · · Q.· · Are the courthouse grounds closed off during
24·   · · A.· · It's the center of both government and          24·   Double Decker Festival?
25·   economics and culture in our community.· You know, I      25·   · · A.· · Absolutely not.· They're the place where
                                                      Page 52                                                         Page 53
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   everybody sits to eat.                                    ·2·   I don't know how to spell Yoknapatawpha.
·3·   · · Q.· · Do you know whether the Double Decker           ·3·   · · · · · MR. O'DONNELL:· You almost had it, Jack.
·4·   Festival is ever extended into the evening hours?         ·4·   · · · · · MR. WILLIAMS:· Ms. Isbell, are you ready?
·5·   · · A.· · Every year it extends into the evening          ·5·   · · · · · COURT REPORTER:· Ready.
·6·   hours.· Usually the restaurants and booths shut down      ·6·   · · · · · MR. O'DONNELL:· What's that?
·7·   around 5 or 6 o'clock.· Sometimes, if they run out of     ·7·   · · · · · MR. WILLIAMS:· I wanted to make certain our
·8·   food or art to sell, earlier.· But the concert portion    ·8·   court reporter was ready.
·9·   of the festival continues on usually until 10 p.m.        ·9·   · · · · · MR. O'DONNELL:· Oh, okay.
10·   · · Q.· · Do you know whether the courthouse grounds      10·   · · · · · MR. WILLIAMS:· It's capital
11·   have ever been shut down after dark during Double         11·   Y-O-K-N-A-P-A-T-A-W-P-H-A.
12·   Decker Festival?                                          12·   · · · · · COURT REPORTER:· Got it.· Thank you.
13·   · · A.· · No, not to my knowledge they have not been.     13·   · · Q.· · Are you familiar with the Yoknapatawpha Arts
14·   · · Q.· · Are you familiar with the Yoknapatawpha --      14·   Council, Kevin?
15·   and I'm going to spell that, and somebody step in if I    15·   · · A.· · Yes.· Yes, I am familiar with the
16·   spell it incorrectly.· Y-A-K-N-A-W -- let me look it      16·   Yoknapatawpha Arts Council.· I've served on the
17·   up.                                                       17·   Theatre Oxford Board which is associated with YAC, and
18·   · · · · · MR. O'DONNELL:· Oh, come on, Jack.              18·   currently my wife serves as a Board member on the YAC
19·   · · · · · THE WITNESS:· I think it's Y-O.                 19·   Board.
20·   · · · · · MR. WILLIAMS:· See.                             20·   · · Q.· · So would you describe just generally what
21·   · · · · · THE WITNESS:· I don't know how to spell it.     21·   the Yoknapatawpha Arts Council is?
22·   · · · · · MR. O'DONNELL:· P-H-A; right?                   22·   · · A.· · It is a cultural and artistic nonprofit that
23·   · · · · · MR. WILLIAMS:· I'll look it up real quickly     23·   supports, sponsors, and provides opportunity for
24·   so the record is clean.                                   24·   artistic expression in our community that includes art
25·   · · · · · THE WITNESS:· I know how to spell Yokna, but    25·   and theater and music.· They also provide

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 16 of 58 PageID #: 487

                                                      Page 54                                                         Page 55
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   programming -- a wide variety of programming for          ·2·   for some reason I don't recall.· But beyond that,
·3·   children.· Our eldest son has attended art camp there     ·3·   that's kind of my knowledge of the Fringe Festival in
·4·   regularly the last couple of years.                       ·4·   particular.
·5·   · · · · · So they're housed -- generally YAC is housed    ·5·   · · Q.· · When you say "they," you mean the Arts
·6·   in the Powerhouse Building, which is just on the          ·6·   Council?
·7·   southeast quadrant as you leave the square.               ·7·   · · A.· · Yeah.· Somebody that was helping to organize
·8·   · · Q.· · About 5 or 5:30, if we were looking at our      ·8·   the festival.· It's been some number of years ago, so
·9·   clock again?                                              ·9·   I honestly don't remember that particularly.
10·   · · A.· · Yeah, 4:30 or 5, I'd say.                       10·   · · Q.· · Do you recall whether there was ever an
11·   · · Q.· · Are you familiar with the Fringe Festival?      11·   event where images were projected onto the Circuit
12·   · · A.· · I am familiar with the Fringe Festival.         12·   Courthouse building in the middle of the square as
13·   I've never attended, but I do know of it, yes, sir.       13·   part of the Fringe Festival?
14·   · · Q.· · What is the Fringe Festival?                    14·   · · A.· · I know of that.· I was not there, but I do
15·   · · A.· · It is an alternative art festival that is       15·   know of it, yes.
16·   sponsored by YAC.                                         16·   · · Q.· · How do you know of it?
17·   · · Q.· · Are you aware of any events that have taken     17·   · · A.· · Through conversations I've had and through
18·   place on the courthouse grounds as part of the Fringe     18·   reading about the festival in the news.
19·   Festival?                                                 19·   · · Q.· · What is your understanding of it?
20·   · · A.· · Generally, yes.· I would say that it has --     20·   · · A.· · Just that it was visual arts.· It was an
21·   you know, I think I recall some number of years ago       21·   opportunity to showcase visual arts in a different
22·   that they did kind of all over the square area -- they    22·   way.
23·   did a variety of little booth-type things where you       23·   · · Q.· · Do you recall with whom you spoke about the
24·   could rotate through.· And I remember that because I      24·   projections as part -- that were part of the Fringe
25·   was asked to participate, and I think I had to decline    25·   Festival?
                                                      Page 56                                                         Page 57
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · A.· · I don't, no.                                    ·2·   you say that Santa was on the north side of the square
·3·   · · Q.· · Do you recall whether you ever heard any        ·3·   or the south side of the square?
·4·   criticism of the projections that were part of the        ·4·   · · A.· · On the north -- hold on.· Let me rotate it
·5·   Fringe Festival?                                          ·5·   here so I can make sure.· Yeah, this is the location
·6·   · · A.· · I did not hear any criticism, no.               ·6·   where Santa Claus is set up, on the north side of the
·7·   · · Q.· · Do you know whether the square has ever         ·7·   square just in front of the steps to the courthouse
·8·   played any role of Christmas in Oxford, Mississippi?      ·8·   there.
·9·   · · A.· · Every year it plays a role in Christmas,        ·9·   · · Q.· · So tell me about that.· Was it a 30-minute
10·   yeah.· Usually Santa will be available.· I remember       10·   appearance?· Was it an all-afternoon appearance?· How
11·   two years ago my eldest son being mortified of Santa      11·   did that work?
12·   on the north steps of the courthouse lawn.· That's        12·   · · A.· · Throughout the day they set it up.· And I
13·   where Santa usually sets up there.· There is a parade     13·   don't remember the exact times.· But from 10 or 11 in
14·   that happens that comes down North Lamar, goes around     14·   the morning until later in the afternoon there's a
15·   the courthouse, and has historically taken a right on     15·   line of parents and kids waiting to see Santa.· They
16·   University Avenue.· I remember that specifically          16·   also do Easter, so the Easter Bunny is there, similar,
17·   because it's usually on a Monday night, and it            17·   same location.
18·   conflicted over the last few years with two of our        18·   · · Q.· · Where on the courthouse grounds would Santa
19·   Board of Supervisor's Board meetings that were on the     19·   set up?
20·   first Monday of the month, I think, at 5.· So I           20·   · · A.· · Inside the -- on the grounds just directly
21·   remember twice being in a Board meeting on the night      21·   in front of the north entrance.· So right on the
22·   of the parade.                                            22·   sidewalk in front of the entrance there where those
23·   · · Q.· · Kevin, can you return back to Exhibit B-13?     23·   three -- you can see the three archways.· Right in
24·   · · A.· · Sure.                                           24·   front of that.
25·   · · Q.· · And I may have the wrong photograph.· Did       25·   · · Q.· · So scroll down to Exhibit B-14.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 17 of 58 PageID #: 488

                                                      Page 58                                                         Page 59
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · A.· · Yes.· Right on the sidewalk that you see        ·2·   · · Q.· · Now, you mentioned the Christmas parade a
·3·   near that bench, that first bench in the photograph.      ·3·   moment ago.· Tell me about the Christmas parade.
·4·   That flat brick spot there is where Santa sets up.        ·4·   · · A.· · The Christmas parade is hosted by the City
·5·   · · Q.· · And where would parents and their children      ·5·   of Oxford in coordination with local nonprofits
·6·   line up?                                                  ·6·   generally.· It's a fun time.· It's just a big parade
·7·   · · A.· · All in this area in the grass and on the        ·7·   of floats and bands, et cetera, what you would
·8·   sidewalks.· Kids that age don't tend to stay in a         ·8·   typically see in a community parade.· It would start
·9·   particular spot, Jack.· They tend to run around.· So      ·9·   up North Lamar, come south, go around this area.· And
10·   the whole lawn would be occupied, as I recall.            10·   the courthouse grounds would be packed with people
11·   · · Q.· · You know what, I'm old enough to be glad        11·   watching the parade as it went by.
12·   that my son doesn't run around like that anymore.· But    12·   · · Q.· · How well attended is it usually?· This year
13·   I do recall that.                                         13·   is an exception, of course.· But in the preceding four
14·   · · · · · MR. O'DONNELL:· That you know of.               14·   or five years, how well has it been attended?
15·   · · · · · MR. WILLIAMS:· Well, I know he runs around,     15·   · · A.· · Very well attended.· You have people lining
16·   but I'm no longer responsible for his well-being.· At     16·   both sides of the street along the whole route, even
17·   least not primarily.                                      17·   when it's particularly cold, as I recall.
18·   · · Q.· · Okay.· So tell me about the Easter Bunny on     18·   · · Q.· · Just one person deep?
19·   the courthouse grounds.                                   19·   · · A.· · Oh, no.· Multiple people.· We're talking
20·   · · A.· · Yeah.· Same location, same type of event.       20·   about thousands of people.· I don't know a count.· But
21·   Fun time.· But just kids running around in this area      21·   the whole route a lot of people on the square, you
22·   waiting to get their picture taken.                       22·   know.· Traffic is stopped basically by so many people
23·   · · Q.· · And do I recall correctly -- did you say        23·   at that time.
24·   this was usually on a weekend day?                        24·   · · Q.· · Are the courthouse grounds roped off or
25·   · · A.· · Saturday, yes.                                  25·   closed off during the Christmas parade?
                                                      Page 60                                                         Page 61
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · A.· · No, they're not.· Nor for the 4th of July       ·2·   · · Q.· · Were there more than five people on the
·3·   parade nor any of the other -- when the Humane Society    ·3·   courthouse grounds?
·4·   does its puppy walk, all of those times when there are    ·4·   · · A.· · There were hundreds, yes.
·5·   those events the courthouse lawn is used.                 ·5·   · · Q.· · Now, you mentioned a puppy walk.· Tell me
·6·   · · Q.· · Tell me about the 4th of July parade.           ·6·   about that.
·7·   · · A.· · Similar.· It's a parade that occurs around      ·7·   · · A.· · I forget the official name of it.· It may
·8·   the square and through town.· Again, it's a community     ·8·   be -- the Humane Society does fundraisers, and one of
·9·   parade that comes through the square.· And I remember     ·9·   them is bring your dogs and you walk.· And I remember
10·   participating -- I guess it would have been last year.    10·   doing that because we used to bring our dogs before
11·   The parade started over near the District Attorney's      11·   they got old.· And it would also start on the square
12·   Office on the north side of City Hall in that parking     12·   usually in front of Square Books, Jr.· And there would
13·   lot.· People lined up in that area.· The parade           13·   be utilizing of the square for a fundraiser for the
14·   started and went around -- in this picture we're          14·   Humane Society.
15·   looking at -- 14 is what I'm still looking at -- came     15·   · · Q.· · About how many people would participate in
16·   around the north side of the courthouse and went          16·   the walk -- when I say the walk itself, actually
17·   south.· I remember particularly because we                17·   walking their dogs?
18·   participated -- I was running for Senate last year,       18·   · · A.· · 100, give or take, depending on the year.
19·   and we had quite a group of people, including my kids,    19·   · · Q.· · Would people gather on the sidewalks to
20·   waving flags, et cetera.· And the courthouse grounds      20·   observe and cheer them on?
21·   were packed while everybody threw candy, et cetera.       21·   · · A.· · Yes, they would.· Not in the same amount
22·   · · Q.· · And this was on the 4th of July of last         22·   that you would see on the 4th of July or Christmas,
23·   year?                                                     23·   but yes.
24·   · · A.· · Yes.· And every year.· But last year is what    24·   · · Q.· · Do you recall whether the Episcopal Church
25·   I'm speaking more particularly of.                        25·   has ever had a Mardi Gras parade?

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 18 of 58 PageID #: 489

                                                      Page 62                                                         Page 63
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · A.· · I do recall.· I've participated in that.        ·2·   Luther King walk last year.· There are a variety of
·3·   I'm a member of St. Peters and have served on the         ·3·   things that happen where the square is the center of
·4·   vestry there recently.· And yes, the Mardi Gras parade    ·4·   the community.
·5·   starts in the St. Peters parking lot, comes up Van        ·5·   · · Q.· · Do you recall approximately what time the
·6·   Buren around the courthouse, and then back to             ·6·   Mardi Gras parade takes place?
·7·   St. Peters on Jackson.· So it's a short parade.           ·7·   · · A.· · In the evening.· It starts between 5 and 6.
·8·   Usually there's a small band that participates and        ·8·   I can't remember the exact time.· But it's after work
·9·   plays, you know, some New Orleans-style music, jazz.      ·9·   hours.· I know that because I've participated with our
10·   And people watch, beads are thrown, and people stand      10·   kids.· And as soon as the parade is over, St. Peters
11·   along the route, including on the courthouse grounds,     11·   does a pancake dinner inside.· So by the time you're
12·   to catch beads and wave at the parade goers -- or the     12·   back, it's dinnertime.
13·   people in the parade.                                     13·   · · Q.· · Do people observe the parade?
14·   · · Q.· · Now, Van Buren is the street that girds the     14·   · · A.· · Absolutely, yes.
15·   south side of the square; right?                          15·   · · Q.· · Why?
16·   · · A.· · Right.                                          16·   · · A.· · It's fun.· The community knows it happens.
17·   · · Q.· · And so the parade originates on Van Buren,      17·   It happens every year.· And a lot of people in our
18·   and they march from the church to the square and          18·   community are Mardi Gras supporters and enjoy getting
19·   around the courthouse and then march back on the          19·   out and being supportive of that.· So there are always
20·   street that girds the north side of the square, which     20·   people along the walk.
21·   becomes Jackson Avenue; am I correct in that              21·   · · Q.· · Do you know whether people are on the
22·   description?                                              22·   courthouse grounds observing?
23·   · · A.· · That's right.· Yeah, it just another example    23·   · · A.· · Yes, there are people there.
24·   of the square being the cultural center, you know.        24·   · · Q.· · Now, you mentioned a Martin Luther King walk
25·   There are parades that happen.· There was a Martin        25·   a moment ago.· Would you tell me about that?
                                                      Page 64                                                         Page 65
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · A.· · Yeah.· I think it was on Martin Luther King     ·2·   kid home.· But it was an event.· It wasn't just a
·3·   Day last year, although I'd have to check my calendar     ·3·   march.
·4·   to be certain.· But it started at Second Baptist,         ·4·   · · Q.· · How do you describe the mood of that event?
·5·   which is a little beyond St. Peters on Jackson Avenue     ·5·   · · A.· · Somber.
·6·   off the square.· It came up to St. Peters, over to Van    ·6·   · · Q.· · I'm going to shift backwards.· I want to
·7·   Buren, and around the courthouse, just like we            ·7·   talk about Christmas one more time.· What does the
·8·   described the route of the Mardi Gras parade, and then    ·8·   square look like at nighttime during Christmas?
·9·   went back down Jackson to the Second Baptist Church.      ·9·   · · A.· · It's lit up like bright.· There are lights
10·   That's a walk I participated in last year.                10·   strung from all the buildings around the square to the
11·   · · Q.· · And what is the Second Baptist Church?          11·   courthouse clock.· There are lights strung around the
12·   · · A.· · It's a historically black church that is        12·   tops of all the buildings on the courthouse.· Those
13·   located just off the square to the west on Jackson.       13·   are all done by the City on top of whatever
14·   · · Q.· · Can you estimate how many people                14·   decorations are put up by the individual business
15·   participated in that march last year?                     15·   owners.
16·   · · A.· · 50 to 75, I would think.                        16·   · · Q.· · They string -- lights are strung --
17·   · · Q.· · And can you tell me about the event             17·   · · A.· · To the top of the clock tower.· It's a
18·   generally?· Was it simply a march?                        18·   canopy of lights may be the best way to describe it.
19·   · · A.· · It wasn't only a march.· It included a          19·   And I'm still looking at B-14, the picture I have
20·   march.· It was in the morning.· It was on a Saturday,     20·   pulled up.· And if you look closely, you can actually
21·   and there was breakfast at Second Baptist.· I took one    21·   see -- I can see two -- no, three strands of lights,
22·   of my boys.· We had breakfast, then we did the march,     22·   one just directly above the tree that you see there,
23·   and we were done before lunchtime.· After the march       23·   one over to the left part of the tree, and a third
24·   there was some sort of program at Second Baptist. I       24·   that you can see between the -- I think that's an oak
25·   did not participate in that because I had to take my      25·   tree there that I'm looking at, and the magnolia tree

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 19 of 58 PageID #: 490

                                                      Page 66                                                         Page 67
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   is on the left.                                           ·2·   don't think we had a particular formal vote that I
·3·   · · Q.· · So I'm looking at thin diagonal lines --        ·3·   recall on it.
·4·   · · A.· · Right.                                          ·4·   · · Q.· · Now, when you say Jeff, who is Jeff?
·5·   · · Q.· · ·-- in the blue field, the sky.· Is that        ·5·   · · A.· · Jeff Busby who is the Board president of the
·6·   what you are describing?                                  ·6·   Board of Supervisors the last four years, 2016 to
·7·   · · A.· · Yes, sir, that is.                              ·7·   2019.
·8·   · · Q.· · And what sort of lights are those?              ·8·   · · Q.· · I'm shifting gears on you again, Kevin.
·9·   · · A.· · They're white bulb LED lights.                  ·9·   Let's go to evenings on the square.· And we spoke that
10·   · · Q.· · How long has this taken place that you know     10·   sometimes it's crowded for a variety of reasons.· Tell
11·   of?                                                       11·   me generally about college students' presence on the
12·   · · A.· · Well, there was a history of it taking place    12·   square in the evenings?
13·   years ago.· I think this is -- it's either the third      13·   · · A.· · Well, when school is in session, there are
14·   or the fourth year in a row that they've done it, the     14·   always college kids all over town, the square
15·   City.· Robyn Tannehill, who's the current mayor, in       15·   included.· I would say that -- if you're thinking
16·   her first year -- which I think makes it -- this would    16·   about when the bulk of college students make their way
17·   be the third year, I think, that it's done.· It might     17·   to the square, it's usually later in the evening.
18·   be four.                                                  18·   · · Q.· · "Later" is relative.· I've started going to
19·   · · Q.· · Do you have any personal knowledge of how       19·   bed at 8 o'clock every night.
20·   this tradition was reinstituted three or four years       20·   · · A.· · Yeah.· I'm usually in bed at 9:15, but I
21·   ago?                                                      21·   think that's about when they start arriving on the
22·   · · A.· · Yeah.· I think a conversation happened          22·   square generally.
23·   between Robyn and Jeff, and the question was:· Does       23·   · · · · · MR. O'DONNELL:· This is pure speculation.
24·   the County have any objection to us tying these to the    24·   · · Q.· · Would you be able to comment on that based
25·   top of the courthouse?· And the answer was no. I          25·   upon your representation of clients in criminal court?
                                                      Page 68                                                         Page 69
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · A.· · I can comment on it based on that, yes. I       ·2·   with students and/or alumni?
·3·   always -- you know, when my office was above My           ·3·   · · A.· · It's safe, yes.· It always has been.
·4·   Favorite Shoes, I lived basically right next to the       ·4·   · · Q.· · And what do you base that opinion on?
·5·   cemetery.· So there was a time that I was on the          ·5·   · · A.· · I base that opinion on my personal
·6·   square regularly at a variety of different hours.         ·6·   experience and I base that opinion on my law practice.
·7·   That's been some years ago now.                           ·7·   As many people as I've represented, it's never been --
·8·   · · · · · But yeah, the college kids come out in force    ·8·   I'd have to sit and think hard.· But off the top of my
·9·   as the sun goes down and a little later than that.        ·9·   head, I can't think of any safety issues that have
10·   · · Q.· · Do alumni ever come out in force?               10·   brought people to my office.
11·   · · A.· · Absolutely.                                     11·   · · Q.· · Do people come to your office for
12·   · · Q.· · And when would that be?                         12·   alcohol-related issues?
13·   · · A.· · More dinnertime.· But they stick around.        13·   · · A.· · Sure, yeah.· Public drunks and minors in
14·   I've represented plenty of parents and alumni who find    14·   possession and DUIs, those kind of things.· So I
15·   their way to my office after a late night on the          15·   suppose you could say it's a safety element.· But I
16·   square.· So it's not just college kids that are out       16·   guess my point is I've never had people in my office
17·   late.· They just tend to arrive later.                    17·   because -- you know, or a business hire me because
18·   · · Q.· · What sort of events would cause alumni to be    18·   they were broken into or somebody got run over on the
19·   there?                                                    19·   square or anything like that.
20·   · · A.· · Oh, a whole variety of things, whether it's     20·   · · Q.· · What about violent confrontations?
21·   Double Decker or a football game or a baseball game or    21·   · · A.· · Oh, there are fights, bar fights that happen
22·   a basketball game or even other events on the square      22·   and such, yes.· But that's a pretty rare occurrence,
23·   or on campus like at the Ford Center, for example.        23·   relatively speaking.
24·   · · Q.· · Do you have an opinion as to whether the        24·   · · Q.· · Do you have an opinion as to the
25·   square is safe when it's populated so at nighttime        25·   effectiveness of law enforcement on the square during

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 20 of 58 PageID #: 491

                                                      Page 70                                                         Page 71
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   evenings when it's crowded?                               ·2·   the square, they instituted a foot patrol, sometimes
·3·   · · A.· · My opinion is that they're an overbearing       ·3·   on bikes.
·4·   presence in the evening when it's crowded.· We have       ·4·   · · Q.· · And you mentioned cameras on the square.
·5·   for a number of years had a horse patrol.· So on          ·5·   How do you know about that?
·6·   particularly crowded nights, there are at least four      ·6·   · · A.· · Well, I've had occasion to ask for video for
·7·   officers on horseback.· There's a dedicated square        ·7·   clients that I've represented over the years.· I know
·8·   detail with officers who are on foot on the square.       ·8·   where they are.· I remember when the City installed
·9·   The square is covered by cameras which feed directly      ·9·   them.· Just as part of my work I know about them.
10·   live video to dispatch at the Oxford Police               10·   · · Q.· · So where are they on the square?
11·   Department.· So there's really -- there's a lot of        11·   · · A.· · All over the place.· But if you look up,
12·   people there generally going about having a good time.    12·   you'll see them on light poles mostly kind of covering
13·   But it's not a particularly dangerous environment at      13·   all of the visible areas on the square, the alleys,
14·   all.                                                      14·   the center of the square.· There's one outside the
15·   · · Q.· · Do I recall that you said that there was a      15·   parking lot at my office.· If I walk up there, you can
16·   dedicated square patrol or unit?                          16·   see it right now.
17·   · · A.· · Yeah.· That was created, I'm going to guess     17·   · · Q.· · Do you know whether the courthouse grounds
18·   here, about three to five years ago.· I can't remember    18·   are monitored by this camera system?
19·   exactly when they dedicated it.· But they dedicated a     19·   · · A.· · They are, yes.
20·   particular unit to be on the square at night.             20·   · · Q.· · And tell me about that.
21·   · · Q.· · Do you know how many officers are in that       21·   · · A.· · Well, I know that the City's system monitors
22·   unit?                                                     22·   the entirety of the square.· And I also know that this
23·   · · A.· · Two to four that are on foot and patrol,        23·   year there's a new camera that's been installed --
24·   dedicated to that specifically.· As opposed to, you       24·   · · Q.· · Where is that new camera?
25·   know, riding in a car where they can maybe not be on      25·   · · A.· · It's over near Hinton & Hinton that faces
                                                      Page 72                                                         Page 73
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   the south side of the courthouse.                         ·2·   the monument.
·3·   · · Q.· · Hold on just a second and I'll see if I can     ·3·   · · Q.· · And how do you know about this?
·4·   find a photo that gets us --                              ·4·   · · A.· · I saw it there and I had a conversation
·5·   · · A.· · Somewhere in the 4:30 range on your dial.       ·5·   about it.
·6·   · · Q.· · So if you look at Exhibit B-3, approximately    ·6·   · · Q.· · With whom did you speak?
·7·   where is Hinton & Hinton?                                 ·7·   · · A.· · Jeff Busby.
·8·   · · A.· · You see this white car that's on the left       ·8·   · · Q.· · And what did Mr. Busby tell you?
·9·   edge of the picture?· It's right in front of there,       ·9·   · · A.· · That that was a new camera installed by the
10·   basically.· Somewhere in that area.· It's hard to tell    10·   County and that the Sheriff can monitor it from his
11·   because of the tree leaves, but right in that area.       11·   cell phone.
12·   · · Q.· · When you say the "left edge," do you mean       12·   · · Q.· · Do you know whether the Sheriff's Office
13·   the very far left?                                        13·   regularly has personnel, deputies, patrolling the
14·   · · A.· · I do, yeah.                                     14·   square?
15·   · · Q.· · Okay.· And so tell me about that camera.        15·   · · A.· · Patrolling the square?· No.· I mean
16·   What do you know about the camera that's located in       16·   generally they don't have deputies patrolling the
17·   the vicinity of Hinton & Hinton?                          17·   square.· During the daytime there are regularly
18·   · · A.· · I just know that the County had a camera        18·   deputies in the Circuit Court building when court
19·   installed that faces that area.                           19·   business is happening.· But there's not a patrol per
20·   · · Q.· · Now, Hinton & Hinton is spelled H-I-N-T-O-N;    20·   se unless you want to count the deputies at Lindsey's
21·   correct?                                                  21·   Chevron a lit bit to the north when they're there for
22·   · · A.· · Correct.                                        22·   breakfast or lunch.· It's not a patrol per se.
23·   · · Q.· · Now, what does it face?· What does this         23·   · · Q.· · What about at nighttime?
24·   camera face?                                              24·   · · A.· · No more than -- no.· I mean the City
25·   · · A.· · The south side of the courthouse including      25·   generally patrols the square, not the Sheriff's

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 21 of 58 PageID #: 492

                                                      Page 74                                                         Page 75
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   Department.· But it is in close proximity to the jail,    ·2·   · · A.· · That's right.
·3·   and it's a hub for vehicular traffic.· So yeah, I mean    ·3·   · · Q.· · And you mentioned earlier that safety is
·4·   there's circulation through that area.· But I think       ·4·   part of the jurisdiction, for lack of a better word,
·5·   there's a difference between coming through there and     ·5·   of the supervisors.· That's something over which they
·6·   patrolling it, if that's what you're asking.              ·6·   exercise control.· Will you elaborate on that a little
·7·   · · Q.· · Do you know whether the City police respond     ·7·   bit?
·8·   to incidents that take place on the courthouse            ·8·   · · · · · MR. O'DONNELL:· Object to the form.
·9·   grounds?                                                  ·9·   · · A.· · So health, safety and welfare is kind of the
10·   · · A.· · Absolutely they do.                             10·   big picture authority that supervisors have within the
11·   · · Q.· · What about in the evening?                      11·   County where they are.· That's broad, but it includes
12·   · · A.· · Absolutely.· It's part of their square          12·   just -- it includes the budget for the Sheriff's
13·   patrol.· Yes.· The City -- I would suggest that the       13·   Department, it includes the budget for other parts of
14·   square is -- not suggest -- I know that the square is     14·   County government that deal with safety of people,
15·   the most heavily protected part of our community, for     15·   whether that's, you know, safety for building codes,
16·   sure.                                                     16·   for example, or sanitation, keeping things cleaned up.
17·   · · Q.· · And how do you know that?                       17·   It's a broad mandate that supervisors have.
18·   · · A.· · Well, because my office has been on the         18·   · · Q.· · Were the supervisors concerned about the
19·   square since 2007, and I've represented people in our     19·   safety of citizens and visitors on the square?
20·   community that have interacted with law enforcement       20·   · · A.· · Are you speaking in general or are you
21·   since that time.· And I promise you that the square is    21·   speaking about specific times?
22·   the most heavily patrolled and secure place in our        22·   · · Q.· · Well, in general right now.· Because I just
23·   community.· There's no doubt about it.                    23·   want to establish whether they were or were not.
24·   · · Q.· · I'm getting ready to shift gears on you         24·   · · A.· · No.· In general the square was not something
25·   again.· You were a supervisor for four years; correct?    25·   we concerned ourselves with.
                                                      Page 76                                                         Page 77
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · Q.· · What about the courthouse grounds?              ·2·   accountable to the public.
·3·   · · A.· · The grounds of the courthouse, no.· In the      ·3·   · · Q.· · Are there any sunshine laws that govern the
·4·   courthouse itself there are panic buttons that were       ·4·   manner in which County supervisors conduct business
·5·   installed during the remodel that I mentioned earlier     ·5·   that you know of?
·6·   in 2007 that would directly summon a deputy if you        ·6·   · · A.· · Yes.· Just, you know, the public business
·7·   pushed the button.· There's one actually in the           ·7·   happens in the public.· It's the Open Meetings Act, if
·8·   judge's chambers that people tend to bump their head      ·8·   that's what you're referring to.
·9·   into.· So they've been summoned a few times by            ·9·   · · Q.· · And how do supervisors -- how are they
10·   accident.                                                 10·   supposed to ensure that they follow the law?
11·   · · · · · But no.· As far as outside the building, it     11·   · · A.· · In regards to what?
12·   was not something that we were ever that concerned        12·   · · Q.· · Well, what --
13·   with, no.                                                 13·   · · A.· · In regards to open meetings?· Is that what
14·   · · Q.· · Do you recall whether anybody from the          14·   you mean?
15·   Oxford Police Department ever came to the supervisors     15·   · · Q.· · Well, how do supervisors document their
16·   while you were a supervisor expressing concern about      16·   deliberation on matters that are part of their agenda?
17·   the safety of individuals on the courthouse grounds in    17·   · · · · · Let me rephrase that.· How are they supposed
18·   the evening?                                              18·   to document their deliberation on matters that are
19·   · · A.· · No, no one ever came and spoke to us from       19·   part of their agenda?
20·   the Oxford Police Department.                             20·   · · A.· · The formal actions of the Board are
21·   · · Q.· · Do you know what sunshine laws are?             21·   reflected in the minutes of the Board.
22·   · · A.· · Generally, yes.                                 22·   · · Q.· · Are there any requirements on how they
23·   · · Q.· · And what's your general understanding of        23·   communicate with one another when they're not meeting
24·   what they are?                                            24·   as a board when the deliberation or the discussion
25·   · · A.· · Just that the government should be open and     25·   concerns County business?

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 22 of 58 PageID #: 493

                                                      Page 78                                                         Page 79
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · A.· · Yes.· You're not supposed to do that.· You      ·2·   message?
·3·   certainly can't meet as a majority, you can't have a      ·3·   · · A.· · Yes.
·4·   majority of the Board together to discuss business        ·4·   · · Q.· · And how do you know that?
·5·   that's not in a public meeting.                           ·5·   · · A.· · Well, there were text messages that went
·6·   · · Q.· · Do supervisors ever rely upon email to          ·6·   around.· You know, most of the time -- I'll give you
·7·   address County business?                                  ·7·   an example.· We would get a message from Lisa, the
·8·   · · A.· · Sure we would get emails about County           ·8·   County administrator:· Don't forget that the law
·9·   business from the County administrator or others from     ·9·   enforcement memorial event is whatever day, next
10·   time to time, absolutely, yes.                            10·   Tuesday at noon, on the courthouse grounds.· Things
11·   · · Q.· · And is there a business email address or a      11·   like that.
12·   personal address that's used?                             12·   · · Q.· · When you say Lisa -- because I don't know
13·   · · A.· · It's different for different supervisors. I     13·   that I can pronounce Lisa's last name --
14·   used a County email address.· I think my address was      14·   · · A.· · Carwyle.
15·   kfrye@lafayettecoms.com.· I specifically asked for a      15·   · · Q.· · -- and I cannot spell it.· Will you help me
16·   County email address and so did David Rikard.· The two    16·   with that?
17·   of us were new to the Board four or five years ago        17·   · · A.· · Carwyle, C-A-R-W-Y-L-E.
18·   now.· I think the other three supervisors used            18·   · · Q.· · That sounds like just an administrative
19·   personal email addresses which they had been using        19·   reminder.
20·   going back to the term before and they were on their      20·   · · A.· · Right.
21·   second term.                                              21·   · · Q.· · Do you know whether substance was ever
22·   · · Q.· · And when you say the other supervisors, who     22·   discussed by supervisors via text?
23·   were those supervisors?                                   23·   · · A.· · Not with me.
24·   · · A.· · Chad McLarty, Mike Roberts, and Jeff Busby.     24·   · · Q.· · Do you know about other supervisors?
25·   · · Q.· · Were matters ever discussed via text            25·   · · A.· · No.· I mean if it wasn't with me, then I
                                                      Page 80                                                         Page 81
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   wasn't on the text chain.· I do have a sense, but no,     ·2·   · · Q.· · Do you recall generally what it concerned or
·3·   not in particular.                                        ·3·   may have concerned?
·4·   · · Q.· · When you say you "do have a sense," what        ·4·   · · A.· · No, I really don't.· I don't.· I just
·5·   does that mean?                                           ·5·   remember that and thinking it was a little bit
·6·   · · A.· · I believe that the other four supervisors       ·6·   frustrating.· But no, I don't remember the message.
·7·   had a text chain among themselves that I was not a        ·7·   If you have on your messages and you have all these
·8·   part of, and I believe that --                            ·8·   text chains, you can find the one that you're
·9·   · · Q.· · Why do you believe that?                        ·9·   intending to send to.· But at the top if there's a
10·   · · A.· · Once or twice I would get messages in the       10·   circle and it's got a bunch of names, you may forget
11·   group that was among the six of us, the County            11·   to look and see whose on there when you're responding
12·   administrator and the five of us, that I think pretty     12·   to a number of people.· And that's my sense of what
13·   clearly were accidentally sent to the one that            13·   happened a couple of times.
14·   included me as opposed to the one that didn't.            14·   · · Q.· · Why was it frustrating?
15·   · · Q.· · Okay.· So let's make certain that I'm on the    15·   · · A.· · Two reasons really.· One is that I believe
16·   same page as you.· When you say "the six of us," that     16·   and always have believed that the County should and
17·   means the five County supervisors and Lisa, the County    17·   ought to be doing all of its business in the public,
18·   administrator; correct?                                   18·   and that's not something that ever caused me any
19·   · · A.· · Correct, correct.                               19·   grief.· I think that's just the way things ought to
20·   · · Q.· · And when you say that you received messages     20·   be.· So it's frustrating if I perceived that that's
21·   that you may have been mistakenly included on, what       21·   not what's happening and also frustrating to perceive
22·   sort of messages would those have been?                   22·   that at times there were conversations happening to
23·   · · A.· · I can't frankly recall the specific message.    23·   decide -- maybe "decide" is not the right word to
24·   But I can recall thinking:· I don't think they            24·   use -- but to think through an issue privately rather
25·   intended for me to see that.                              25·   than publicly.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 23 of 58 PageID #: 494

                                                      Page 82                                                         Page 83
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · Q.· · Do you have any belief as to why you would      ·2·   you observed while you were running for supervisor?
·3·   have been excluded?                                       ·3·   · · A.· · In and out as fast as possible.
·4·   · · A.· · It's not often that you have a lawyer on the    ·4·   · · Q.· · And you said that's different from when you
·5·   Board of Supervisors.· And I made it pretty clear that    ·5·   joined or when you were elected and became a member of
·6·   -- I just made it pretty clear that I wanted to follow    ·6·   the Board.· How did it differ?
·7·   the right path on how we did business.                    ·7·   · · A.· · We just had a lot more discussion because I
·8·   · · Q.· · And how did you make that clear?                ·8·   kind of forced it a lot of the time.
·9·   · · A.· · Lots of different ways.· Lots of different      ·9·   · · Q.· · When you say you "kind of forced it," what
10·   ways.· But by stating it that way.· And, you know, I      10·   does that mean?
11·   think, maybe anecdotally to tell you, I think the very    11·   · · A.· · Well, I just would ask questions.· And, you
12·   first meeting that we ever had when I was on the          12·   know, I wanted to hear a report from this department
13·   Board, I can vividly recall Sherry Wall, who is our       13·   or I wanted to hear a report from that department or I
14·   clerk, mouthing to the person sitting next to her:        14·   wanted to discuss what this issue is and what that
15·   "Why does he ask so many questions" about me.             15·   issue is.· So, you know, there was a general, regular
16·   · · · · · And the point being that there was a pretty     16·   frustration from a couple of the Board members who,
17·   dramatic shift in the way we did business.· Meetings      17·   you know, wanted to get in and out of there as fast as
18·   that I would attend while running for supervisor and      18·   possible regardless of what was on the agenda.· And
19·   observing would regularly last five minutes, 10           19·   that was not my -- we didn't have the same -- we
20·   minutes, 20 minutes, very short, sweet, to the point.     20·   didn't have the same view of what the meetings were
21·   And then when I got on the Board, our meetings            21·   for.· My view is they were for thinking through things
22·   regularly lasted quite a bit longer because there was     22·   and having open debate, and their view was for getting
23·   a lot of conversation in the board room, which was not    23·   in and out as quick as possible.
24·   typical, at least historically typical.                   24·   · · Q.· · How would matters be decided if there wasn't
25·   · · Q.· · What was historically typical based on what     25·   discussion or debate?
                                                      Page 84                                                         Page 85
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · A.· · That's a good question.                         ·2·   to -- let's see.
·3·   · · Q.· · Do you have an opinion?                         ·3·   · · · · · At some point the Confederate monument --
·4·   · · A.· · You know, I think a lot of times -- it          ·4·   and I'm just going to -- when I say Confederate
·5·   depends on the issue.· But often people have their        ·5·   monument, I mean the statue that is in front of the
·6·   minds made up before we got there or, you know,           ·6·   courthouse that we see in Exhibit B-3.· We see the
·7·   sometimes hadn't even looked at the documents of what     ·7·   rear view of it.· At some point that became of issue
·8·   we were reviewing or whatever we were supposed to be      ·8·   when you were a supervisor; is that correct?
·9·   voting on, so made their mind up on the fly.· Not all     ·9·   · · A.· · That's correct.
10·   the time, you know.· There were certainly times we did    10·   · · Q.· · I'm going to put -- I hope I've got this
11·   have good discussion.· But there were times that I        11·   correct -- Exhibit C in the chat box.· And it's
12·   think people had their mind made up one way or the        12·   uploading right now.· I show that it's sent.
13·   other.· And I'm not sure that that's -- if you present    13·   · · A.· · Yeah, I've got it.
14·   me with something to vote on, I may make my mind up       14·   · · · · · (EXHIBIT C, EMAIL TO LISA CARWYLE FROM
15·   before we get to the meeting based on my review of the    15·   · · · · · ·CARSON OTTER, 8/15/2017 -- FORWARDED TO
16·   issue.                                                    16·   · · · · · ·SUPERVISORS, WAS MARKED FOR
17·   · · Q.· · Did anyone express frustration with you for     17·   · · · · · ·IDENTIFICATION.)
18·   requiring discussion?                                     18·   · · Q.· · Now I have to find it again.· Some ways this
19·   · · A.· · Sure, yeah.                                     19·   is easier and some ways it's not.
20·   · · Q.· · Do you recall generally who that would be?      20·   · · · · · Tell me what this is?
21·   · · A.· · Oh, it depends on the issue.· From time to      21·   · · A.· · This is an email from County Administrator
22·   time it could have been any one of them at times,         22·   Lisa Carwyle to the supervisors.· And it is a forward
23·   depending on what the issue was.                          23·   of what, I guess, is a -- there's a contact form on
24·   · · Q.· · Okay.· Let me take a minute -- I'm getting      24·   the County's website, or there was at the time, that
25·   ready to shift gears just a little bit, and I'm going     25·   somebody put in a message that she forwarded to us.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 24 of 58 PageID #: 495

                                                      Page 86                                                         Page 87
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   And the message was about the monument.                   ·2·   notes that the statue has a narrative upon it that
·3·   · · Q.· · So Lisa was the County -- was she the           ·3·   states, open quote:· "They gave their lives in a just
·4·   administrator then?                                       ·4·   and holy cause."· Close quote.· And the writer seeks
·5·   · · A.· · That's right.                                   ·5·   clarification on the meaning of that.
·6·   · · Q.· · And "To Supervisors," is that how y'all         ·6·   · · · · · Did the Board of Supervisors ever discuss
·7·   normally received messages from her?                      ·7·   that, to your knowledge?
·8·   · · A.· · Yeah.· Within the County's email system, it     ·8·   · · A.· · Yes.
·9·   was set up in such a way that if you just typed           ·9·   · · Q.· · And do you recall what individual
10·   "supervisor," it would go to all five of us.              10·   supervisors stated about that?
11·   · · Q.· · Now, Mr. O'Donnell is copied.· I want to        11·   · · A.· · Not word for word, no.
12·   make certain that we do not intrude on the County's       12·   · · Q.· · Well, generally speaking, what was your
13·   attorney/client privilege or anything that relates to     13·   impression -- and let me -- Mike Roberts was on the
14·   things considered in executive session.                   14·   Board then; right or wrong?
15·   · · · · · But this is dated October 15, 2017.· What       15·   · · A.· · Correct.
16·   was happening then that would have occurred for this      16·   · · Q.· · What was your impression of his
17·   email to come to y'all's attention?                       17·   understanding as to what a "just and holy cause" was?
18·   · · A.· · August 15th.· I can't remember the timing of    18·   · · A.· · Well, I can't say what I think his -- I
19·   the Charlottesville incident.· Maybe somebody will        19·   don't know what he said his impression was.· I do know
20·   remind me.· But it was shortly after that, as I           20·   that when it comes to moving or contextualizing the
21·   recall.                                                   21·   monument, he wasn't really interested in either of
22·   · · Q.· · Did this become an issue with the Board of      22·   those.
23·   Supervisors?                                              23·   · · Q.· · Did he express why he was not interested in
24·   · · A.· · Yes.                                            24·   either of those?
25·   · · Q.· · There's a statement in here where the writer    25·   · · A.· · The monument is fine where it is.
                                                      Page 88                                                         Page 89
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · Q.· · Do you recall his expressing why it was fine    ·2·   wait-them-out strategy.
·3·   where it was in his estimation?                           ·3·   · · Q.· · Okay.· And Chad McLarty was a supervisor
·4·   · · A.· · It didn't offend him.                           ·4·   then; right or wrong?
·5·   · · Q.· · Did he ever express an opinion as to the        ·5·   · · A.· · Correct.
·6·   demands that the monument be contextualized?              ·6·   · · Q.· · And do you have an impression as to -- do
·7·   · · A.· · Well, we as a group voted.· And as I recall,    ·7·   you have an impression as to whether he believed it
·8·   I think it was either five to nothing or four to one      ·8·   was reasonable to contextualize the monument?
·9·   to form a committee to contextualize it.· So there        ·9·   · · A.· · Absolutely not.· He did not believe it was
10·   was -- you know, that was after much pushing from my      10·   reasonable.
11·   end for sure that we ought to entertain that.             11·   · · Q.· · And what do you base that upon?
12·   · · · · · But when later we got language back proposed    12·   · · A.· · He was the most firm of the group that he
13·   to contextualize it, it was clear at that point there     13·   was for maintaining the status quo as it was.
14·   was no support for actually following through.            14·   · · Q.· · When you say "he was the most firm," what do
15·   · · Q.· · I will pull that up in a little bit.· We'll     15·   you mean?
16·   visit it soon.                                            16·   · · A.· · He never entertained any other option.
17·   · · · · · Do you recall whether -- let me back up.        17·   · · Q.· · Did he express why he would not entertain
18·   · · · · · Do you recall whether Mr. Roberts expressed     18·   any other option?
19·   an opinion as to the supporters of moving the             19·   · · A.· · It's fine just like it is, status quo. I
20·   monument?                                                 20·   think the sense among all of these guys is it's been
21·   · · A.· · Yes.· The general sense was if you just         21·   there my whole life, I've lived here my whole life,
22·   ignore it, they'll go away.                               22·   it's not hurting me, let's just leave it like it is.
23·   · · Q.· · When you say "they," who is they?               23·   · · · · · I have a different perspective.
24·   · · A.· · The people asking for it to be                  24·   · · Q.· · Same question for Mr. Rikard.
25·   contextualized or moved.· It was basically a              25·   · · A.· · Rikard.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 25 of 58 PageID #: 496

                                                      Page 90                                                         Page 91
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · Q.· · Rikard, R-I-K-A-R-D; correct?                   ·2·   · · A.· · No.· I do know we had that conversation. I
·3·   · · A.· · Right.                                          ·3·   remember going back and forth about it.· And I do also
·4·   · · Q.· · Same question for Mr. Rikard.                   ·4·   know that Jeff Busby in particular recognized how
·5·   · · A.· · Yeah, same.· He in particular seemed less       ·5·   problematic that language was.· We talked about how
·6·   familiar maybe with the history and more skeptical        ·6·   even all these other statues around the country don't
·7·   of -- more skeptical of the idea that it was hurtful      ·7·   have language, most of them, that are similar to that.
·8·   to anybody or even the idea that -- the idea that the     ·8·   And so there was a recognition among the group that
·9·   war was fought over slavery was something he wasn't       ·9·   that particular phrasing was pretty problematic.
10·   really willing to even recognize.                         10·   · · Q.· · When you say there was a recognition that it
11·   · · Q.· · So let's back up on that.· When you say         11·   was problematic, how was it problematic?
12·   Mr. Rikard -- and correct me if I'm mischaracterizing     12·   · · A.· · Just that the perspective of different
13·   what you said -- that he was the least --                 13·   people in the community was different than the
14·   · · A.· · I'll tell you I remember when we got            14·   language on the monument.· I think, frankly, even for
15·   language back from the contextualization committee,       15·   me, before this time period, August of '17, maybe a
16·   those gentlemen that had been asked to write language,    16·   month before that -- I can't remember the exact
17·   that in particular he said:· I don't even know if this    17·   timing -- but I don't think I ever stopped to read the
18·   language is accurate.· He questioned the historians'      18·   language on the monument until it became an issue,
19·   perspective on what they suggested should go on the       19·   even going back to when I worked in that building or
20·   monument, not based on any research or specific           20·   the many dozens and hundreds of times I walked past
21·   inquiry that he made, just based on his general sense     21·   it, you know.· But once you read it, you can't unread
22·   of things, I guess, is the best way to put it.            22·   it, I think, is the way I see it.
23·   · · Q.· · I'm going to -- before I move on, do you        23·   · · · · · MR. WILLIAMS:· I'm going to load a new
24·   recall any of your fellow supervisors explaining what     24·   exhibit.· This will be Exhibit D.
25·   they believed "a just and holy cause" is?                 25·   · · · · · (EXHIBIT D, EMAIL TO MIKE ROBERTS, CHAD
                                                      Page 92                                                         Page 93
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · · · · ·MCLARTY, KEVIN FRYE, JEFF BUSBY, DAVID         ·2·   · · A.· · Okay.
·3·   · · · · · ·RIKARD, AND DAVID O'DONNELL FROM LISA          ·3·   · · Q.· · What is Exhibit F?
·4·   · · · · · ·CARWYLE, 8/17/2017 WAS MARKED FOR              ·4·   · · A.· · This is an email from Jeff Busby to the
·5·   · · · · · ·IDENTIFICATION.)                               ·5·   Board and Lisa with -- he was forwarding an email from
·6·   · · · · · MR. WILLIAMS:· It says that it's been sent      ·6·   Jeffrey Vitter, who was the chancellor of the
·7·   successfully.                                             ·7·   University at the time, with a link to some remarks
·8·   · · Q.· · Can you tell me what Exhibit D is?              ·8·   that were made at a 2017 faculty meeting on campus.
·9·   · · A.· · This is another email from Lisa to the five     ·9·   · · Q.· · Lisa, again, is the County administrator at
10·   of us and David O'Donnell, which was a link to the        10·   this point; correct?
11·   University's contextualization documentation for their    11·   · · A.· · Correct.
12·   monument on campus.                                       12·   · · Q.· · I interrupted you.· Go on.
13·   · · Q.· · Lisa being the County administrator?            13·   · · A.· · Well, Chancellor Vitter was providing
14·   · · A.· · Correct.                                        14·   specifically to Jeff, and he forwarded to us, some
15·   · · Q.· · And the five of y'all being County              15·   information where he addressed Charlottesville, what
16·   supervisors?                                              16·   had happened, and put it in the context of the faculty
17·   · · A.· · Correct.                                        17·   relating to the University's monument and the
18·   · · · · · MR. WILLIAMS:· Okay.· I'm getting ready to      18·   contextualization that they were going through on
19·   load Exhibit F.                                           19·   campus.
20·   · · · · · COURT REPORTER:· Are we skipping E?             20·   · · Q.· · And Chancellor Vitter -- and that's
21·   · · · · · MR. WILLIAMS:· For the moment.                  21·   V-I-T-T-E-R, Vitter -- did he ever speak directly to
22·   · · · · · (EXHIBIT F, EMAIL TO JEFF BUSBY FROM JEFFREY    22·   the Board?
23·   · · · · · ·VITTER, 9/5/2017, FORWARDED TO SUPERVISORS,    23·   · · A.· · No.
24·   · · · · · ·WAS MARKED FOR IDENTIFICATION.)                24·   · · Q.· · Do you recall whether the supervisors ever
25·   · · Q.· · And Exhibit F should be loaded.                 25·   discussed the comments or the speech that he linked to

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 26 of 58 PageID #: 497

                                                      Page 94                                                         Page 95
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   in this email?                                            ·2·   describe the monument, please.
·3·   · · A.· · We discussed contextualization generally,       ·3·   · · A.· · Yeah.· It's a Confederate monument that was
·4·   but I don't recall specifics related to this.· I know     ·4·   previously located in the Circle.· It has now been
·5·   I read it, but I don't remember us talking about his      ·5·   moved to the Confederate cemetery on campus, but it is
·6·   email in particular.                                      ·6·   a very similar monument to the one on the square.
·7·   · · Q.· · So what was happening at the University of      ·7·   · · Q.· · When you say "the Circle," where was that
·8·   Mississippi then that would have given Chancellor         ·8·   located?
·9·   Vitter the opportunity to share this with the             ·9·   · · A.· · The Circle is a generally known place on
10·   supervisors?                                              10·   campus near the Grove.· It's at the end -- it's
11·   · · A.· · They had been for a while on a path towards     11·   basically in the dead end of University Avenue.
12·   contextualizing the monument that they had in the         12·   · · · · · MR. WILLIAMS:· Okay.· Now we're going back
13·   Circle at that time.· I know that they initially          13·   to Exhibit E.
14·   placed one plaque and then came back and did another      14·   · · · · · (EXHIBIT E, EMAIL TO KEVIN FRYE FROM
15·   one.· And I can't remember the exact timing of where      15·   · · · · · ·LAFAYETTE COUNTY BOARD OF SUPERVISORS,
16·   they were in that process here.                           16·   · · · · · ·9/1/2017 - MEETING AGENDA, WAS MARKED
17·   · · · · · But just generally speaking, they were ahead    17·   · · · · · ·FOR IDENTIFICATION.)
18·   of where we were in the sense that they had already       18·   · · Q.· · And it should be uploaded.
19·   been thinking and dealing with, you know, the context     19·   · · A.· · This is a notification that goes out to
20·   of this monument on campus in 2017 at the time.· And      20·   anybody that subscribed to the emails of the County
21·   one of the people that we ultimately put on -- I say      21·   for our agendas.· This is a notification of our agenda
22·   "we" -- that was put onto the contextualization           22·   for our September 5th, 2017 meeting, which includes as
23·   committee had served in this similar capacity on          23·   agenda item number 6 a discussion regarding the status
24·   campus.                                                   24·   of the Confederate memorial statue and related
25·   · · Q.· · When you say "this monument on campus,"         25·   options.
                                                      Page 96                                                         Page 97
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · Q.· · Now, I realize this was 2017, so over three     ·2·   that she spoke.· I remember Danny Toma, I think is his
·3·   years ago.· Do you recall generally the discussion        ·3·   name, spoke.
·4·   that occurred then.                                       ·4·   · · Q.· · Is that T-O-M-A?
·5·   · · A.· · Yes, I do.· If I recall -- I guess it would     ·5·   · · A.· · Probably, yes.· There are others.· There was
·6·   help me just to look at a news article from that week.    ·6·   a woman -- I'm not going to be able to think of her
·7·   But we had a meeting and we held it not in our regular    ·7·   name -- but in the emails I provided to you.· She was
·8·   board room but in the larger courtroom to accommodate     ·8·   in those emails and included in that email a copy of
·9·   for what we anticipated would be a larger group of        ·9·   what she said to us at that time.· I just can't recall
10·   people.                                                   10·   her name off the top of my head.
11·   · · Q.· · Was this a public meeting?                      11·   · · · · · Yeah, I mean I remember the meeting and
12·   · · A.· · It was, yes.· This was our regular Board        12·   generally what happened.· I do not remember everybody
13·   meeting.                                                  13·   that spoke off the top of my head.
14·   · · Q.· · Okay.                                           14·   · · Q.· · So Ms. Burt -- and that's B-U-R-T, I
15·   · · A.· · In fact, I believe this is the night that       15·   believe.
16·   that happened.                                            16·   · · A.· · That's right.
17·   · · Q.· · And what do you recall happened?                17·   · · Q.· · -- would have favor of contextualization; is
18·   · · A.· · We had some people come and speak to us, you    18·   that correct?
19·   know, on ostensibly both sides of the issue, people       19·   · · A.· · Correct.
20·   who were encouraging us to consider either                20·   · · Q.· · And the woman you spoke of who later sent
21·   contextualizing or removing the monument and others       21·   her speech to the Board in an email, she spoke in
22·   who were encouraging us to do nothing as relates to       22·   favor of contextualization; is that correct?
23·   it.                                                       23·   · · A.· · Correct.
24·   · · Q.· · Do you recall any of the speakers?              24·   · · Q.· · What about Mr. Toma?
25·   · · A.· · Yeah, I do.· Effie Burt spoke.· I remember      25·   · · A.· · He was opposed to us doing anything as it

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 27 of 58 PageID #: 498

                                                      Page 98                                                         Page 99
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   relates to the monument.                                  ·2·   place on the record after those presentations?
·3·   · · Q.· · So who is Mr. Toma?                             ·3·   · · A.· · I think just a general statement of thank
·4·   · · A.· · A local who holds himself out as a historian    ·4·   you for speaking to us, we'll take it under
·5·   of the Civil War in particular, I think.                  ·5·   consideration.
·6·   · · Q.· · Do you know the basis upon which he holds       ·6·   · · · · · MR. WILLIAMS:· I'm going to upload
·7·   himself out as a historian on the Civil War?              ·7·   Exhibit G.
·8·   · · A.· · The best I can tell, self -- that's what he     ·8·   · · · · · (EXHIBIT G, EMAIL TO KEVIN FRYE FROM
·9·   says.· I've never really inquired into his background     ·9·   · · · · · ·LAFAYETTE COUNTY BOARD OF SUPERVISORS,
10·   or his academic background, no.· So I don't know.· But    10·   · · · · · ·10/13/2017 - MEETING AGENDA, WAS MARKED
11·   my understanding is it's his kind of personal interest    11·   · · · · · ·FOR IDENTIFICATION.)
12·   and history of study.                                     12·   · · Q.· · And it should be uploaded at this point.
13·   · · Q.· · Do you recall anyone else who spoke out         13·   · · A.· · I've got it.
14·   against contextualization or moving this Confederate      14·   · · Q.· · Okay.· So what is this?
15·   monument?                                                 15·   · · A.· · This is a notice of our agenda for our
16·   · · A.· · Off the top of my head, like I said, no. I      16·   October 16th, 8 a.m., Board meeting, which would have
17·   think if you were to jog my memory with a news report     17·   been a couple of meetings later.· And item number 6 on
18·   that told me the names of people, I would probably        18·   the agenda was to consider appointing a
19·   remember more.                                            19·   contextualization study group for the Confederate
20·   · · Q.· · Do you recall whether Johnny Morgan ever        20·   memorial statue.
21·   spoke?                                                    21·   · · Q.· · Do you recall any of the particulars of that
22·   · · A.· · He did not speak to us at that time.· I know    22·   consideration that took place on the record?
23·   he spoke this year about it.· But I don't recall him      23·   · · A.· · We voted to form a committee.· I can't
24·   speaking previously, no.                                  24·   remember if it was all five of us or if Chad voted
25·   · · Q.· · And do you recall the discussion that took      25·   against it at the time.· I think maybe it was
                                                     Page 100                                                        Page 101
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   unanimous to form a study committee.                      ·2·   during the meeting.· But yeah, they're public records
·3·   · · Q.· · Okay.· And this was forwarded to all of the     ·3·   as a part of our agenda packet.
·4·   supervisors?                                              ·4·   · · Q.· · And what generally would go in an agenda
·5·   · · A.· · Yes.                                            ·5·   packet?
·6·   · · Q.· · And it was forwarded -- or it was               ·6·   · · A.· · Just whatever was on the agenda.· So just as
·7·   transmitted by a representative of the County?            ·7·   an example, if it was a Planning Commission item, it
·8·   · · A.· · Yeah.· Well, we would get an agenda packet      ·8·   would include drawings and plans and submission for
·9·   before every meeting that would include what was on       ·9·   whatever it is we were voting on.· If it was a budget
10·   the agenda usually on Friday afternoon before the         10·   item, it would include the dollars and cents of what
11·   Monday meeting.                                           11·   we were voting on.· You know, just whatever supporting
12·   · · Q.· · And so can you tell who sent this particular    12·   documentation was necessary for study before voting.
13·   agenda to you?                                            13·   · · · · · MR. WILLIAMS:· I'm uploading Exhibit H.
14·   · · A.· · Well, this was sent by email from Margaret      14·   · · · · · (EXHIBIT H, EMAIL TO SUPERVISORS AND DAVID
15·   Bankston who was the comptroller is who would send the    15·   · · · · · ·O'CONNELL FROM LISA CARWYLE, 10/18/2017,
16·   agenda out.· But we would also get from Lisa a packet     16·   · · · · · ·WAS MARKED FOR IDENTIFICATION.)
17·   of information that didn't go out in a public meeting,    17·   · · A.· · Okay.
18·   that went to the five supervisors.· And each of us had    18·   · · Q.· · What is this?
19·   -- I had an iPad that was a County iPad that all of       19·   · · A.· · This is an email from Lisa Carwyle, the
20·   the supporting documents from whatever was on the         20·   County administrator, to the five supervisors and
21·   agenda would get uploaded so we could review them         21·   David O'Donnell referencing the study group, the
22·   before the meeting.                                       22·   contextualization study group that met in her office.
23·   · · Q.· · Are those supporting documents public           23·   She was giving us an update.
24·   records?                                                  24·   · · Q.· · And in the second sentence it identifies the
25·   · · A.· · They should be, yes.· They're not displayed     25·   members of the contextualization committee.· Do you

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 28 of 58 PageID #: 499

                                                     Page 102                                                        Page 103
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   know those individuals?                                   ·2·   a well-thought-of member of the community.
·3·   · · A.· · I do.· Lee Robinson, David Sansing, Will        ·3·   · · Q.· · And Neilson's is the store we identified
·4·   Lewis, Jr., Chris Bush -- who I do not know -- and        ·4·   earlier as being the oldest department store in the
·5·   Brian Wilson -- who I also do not know.                   ·5·   South?
·6·   · · Q.· · So who is Lee Robinson?                         ·6·   · · A.· · Correct.
·7·   · · A.· · He's a pastor.                                  ·7·   · · Q.· · Did this study group ever address the Board?
·8·   · · Q.· · Of what church?                                 ·8·   · · A.· · They did not.
·9·   · · A.· · I think Second Baptist maybe.· I might be       ·9·   · · Q.· · Do you know why they didn't?
10·   wrong on that.                                            10·   · · A.· · Well, I don't know that they were ever asked
11·   · · Q.· · And who is David Sansing?                       11·   to address the Board.· I did not ask that they address
12·   · · A.· · A historian who had been involved with the      12·   the Board.· They did provide us with some proposed
13·   University's contextualization project.                   13·   language.· I think they even revised it when asked.
14·   · · Q.· · Do you know whether he was employed with the    14·   · · · · · I actually think this is a fairly
15·   University?                                               15·   interesting moment.· You know, there were five people
16·   · · A.· · He was.                                         16·   appointed to this committee.· Typically what would
17·   · · Q.· · And what was his position, if you know?         17·   happen in choosing who to appoint to a committee is
18·   · · A.· · He was in the history department, but I         18·   each supervisor would pick somebody.· I specifically
19·   don't know his exact position.                            19·   did not choose any of these people and I specifically
20·   · · Q.· · Do you know whether he had any area of          20·   said why don't you guys choose people that you will be
21·   expertise?                                                21·   willing to listen to.· Because I knew that it was
22·   · · A.· · Yeah.· In the Civil War in particular, I        22·   going to be important for them to have some
23·   think.                                                    23·   willingness to listen to people that were willing to
24·   · · Q.· · Who is Will Lewis, Jr.?                         24·   put some time and energy and effort into this issue.
25·   · · A.· · Will Lewis is a local owner of Neilson's and    25·   So I didn't have a hand in picking these people.
                                                     Page 104                                                        Page 105
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   Actually, my recollection is that the first I knew who    ·2·   notice the agenda item didn't have names of people.
·3·   was on the committee was when I got this particular       ·3·   And like I said, the first I knew who they were was
·4·   email.                                                    ·4·   when I got this email.
·5·   · · Q.· · Why did you feel that more consideration        ·5·   · · · · · MR. WILLIAMS:· So I've uploaded -- I believe
·6·   would be given to the report of the people on the         ·6·   I've uploaded Exhibit I.
·7·   committee if you forewent an opportunity to appoint       ·7·   · · · · · (EXHIBIT I, EMAIL TO SUPERVISORS AND DAVID
·8·   someone to the committee?                                 ·8·   · · · · · ·O'CONNELL FROM LISA CARWYLE, 11/1/2017,
·9·   · · A.· · Well, if they get to pick who to listen to,     ·9·   · · · · · ·WITH ATTACHED WORDING WAS MARKED FOR
10·   I would hope that they would be more inclined to          10·   · · · · · ·IDENTIFICATION.)
11·   listen to them than somebody I would pick is why.· And    11·   · · A.· · Okay.· Yeah, I've got it.
12·   that was based on my experience in choosing people for    12·   · · Q.· · So what is Exhibit I?
13·   various committees in 2016 and up until this point in     13·   · · A.· · This is an email from Lisa Carwyle, the
14·   2017 while being on the Board.                            14·   County administrator, to the five supervisors and
15·   · · Q.· · What was that experience?                       15·   David O'Donnell with wording -- this is apparently the
16·   · · A.· · Just that everybody has their -- everybody      16·   fourth draft of a document with wording for
17·   has their network and people that they're more apt to     17·   contextualizing the monument on the square.
18·   find credible.· And if somebody is not in your            18·   · · Q.· · Did you receive the preceding three drafts
19·   network, you may just be skeptical of them for that       19·   during this process?
20·   reason alone.· And I didn't want to -- I was really       20·   · · A.· · My recollection is we saw -- I saw one draft
21·   careful in making sure in my mind that whoever they       21·   before that.· But no, I did not see all of them.
22·   picked would be somebody they would be willing to         22·   · · Q.· · Do you have any knowledge as to why the
23·   listen to.· So I frankly don't know who chose who or      23·   revisions occurred?
24·   if one person chose all five of these.· Again, it         24·   · · A.· · Because certain other supervisors were
25·   wasn't -- we voted to form a committee, but you'll        25·   uncomfortable with the language as proposed, wanted to

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 29 of 58 PageID #: 500

                                                     Page 106                                                        Page 107
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   tone it down.                                             ·2·   his view or whatever, you know, his view of history.
·3·   · · Q.· · When you say "tone it down," what does that     ·3·   And he basically said:· "How do I know this is right?"
·4·   mean?                                                     ·4·   That was his basic statement.· But I think in that
·5·   · · A.· · Well, certainly none of them want to be         ·5·   sense that kind of spoke for a couple of other ones,
·6·   offended by the idea that that monument might be there    ·6·   too, a couple of other Board members.
·7·   for any reason that's supportive of slavery.· They        ·7·   · · Q.· · Did anybody suggest that David Sansing be
·8·   didn't want to be offended by that or potentially         ·8·   allowed to come and speak to the supervisors?
·9·   offend anybody else or get any blowback that the          ·9·   · · A.· · Not to my recollection.· Nobody wanted to
10·   language was offensive.· That was the main sense I        10·   deal with it at this point, Jack.
11·   got.                                                      11·   · · Q.· · Why do you say nobody wanted to deal with
12·   · · Q.· · When you say "be offended by it" -- and         12·   it?· What causes you to believe that?
13·   let's take each segment individually.· When you say       13·   · · A.· · If you don't bring it up, it will go away.
14·   "they might be offended by it," how would -- and they     14·   And that's in fact what happened.· It did happen.
15·   being the other supervisors -- how would those            15·   Until this year, you know.
16·   supervisors have been offended?                           16·   · · Q.· · Earlier you mentioned "blowback."· What do
17·   · · A.· · Well --                                         17·   you mean by "blowback"?
18·   · · · · · MR. O'DONNELL:· I'll interject an objection     18·   · · A.· · Politicians don't like to be criticized.
19·   here about speculation.· If you're going to ask the       19·   And in particular local supervisors don't want to go
20·   witness to speculate, that's fine.· But I want the        20·   out into the community and be asked questions by their
21·   record to be clear about whether he's doing that or       21·   friends from years past or people that they see at
22·   not.                                                      22·   church about why they did one thing or another.· And
23·   · · A.· · Yeah.· I specifically recall David Rikard       23·   this is a particularly high-profile issue in the
24·   saying "I don't believe this language" and having, you    24·   community.
25·   know, just read through it and it didn't comport with     25·   · · Q.· · When you say this is high profile, what
                                                     Page 108                                                        Page 109
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   causes you to say that?                                   ·2·   ready to shift gears into one last area of inquiry.
·3·   · · A.· · Well, other than when we -- other than when     ·3·   · · · · · David, Josh, will y'all remind me is the
·4·   we gave everybody a County trash can and made them use    ·4·   general agreement that we have up to four hours with a
·5·   it, I can't remember us getting as many emails as we      ·5·   witness?
·6·   did around this particular issue.                         ·6·   · · · · · MR. O'DONNELL:· There's no agreement, Jack.
·7·   · · Q.· · I know it's irrelevant, but tell me about       ·7·   You can take as long as you need to.· But I'm
·8·   the trash cans.                                           ·8·   sensitive to the fact Kevin is a practicing
·9·   · · A.· · Well, you've got to pay for it and you can      ·9·   attorney.
10·   only have one.· And if your trash doesn't fit, you've     10·   · · · · · THE WITNESS:· I have a hard 2 o'clock stop.
11·   got to pay for another one.· And we rolled it out -- I    11·   · · · · · MR. WILLIAMS:· I only have one last area,
12·   can't remember if it was the week of Thanksgiving or      12·   and I'm just trying to allocate my time appropriately.
13·   the week of Christmas.· But in retrospect, it was a       13·   We're not going to go anywhere near 2 o'clock.
14·   bad week to choose.· Because everybody had a whole        14·   · · · · · THE WITNESS:· I hope not, but thank you.
15·   heck of a lot of trash, and we just left a lot of it      15·   · · · · · MR. WILLIAMS:· Okay.· Let's take five
16·   there because it was not in the trash can.· And this      16·   minutes.
17·   engendered some pretty frustrated residents.· So a lot    17·   · · · · · THE VIDEOGRAPHER:· We'll go off record.· The
18·   of emails.· That's what I remember.                       18·   time is 12 noon.
19·   · · Q.· · So getting back to Exhibit I, is this the       19·   · · · · · (A RECESS WAS TAKEN.)
20·   last version of the contextualization -- suggested        20·   · · · · · THE VIDEOGRAPHER:· We're back on record.
21·   contextualization language that was considered by the     21·   The time is 12:09.
22·   Board?                                                    22·   BY MR. WILLIAMS:
23·   · · A.· · It is.                                          23·   · · Q.· · Kevin, I've uploaded Exhibit J into the chat
24·   · · · · · MR. WILLIAMS:· Okay.· This is a good chance,    24·   box.· If you haven't opened it, will you open it?
25·   a good time to take another short break.· I'm getting     25·   · · A.· · I have it.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 30 of 58 PageID #: 501

                                                     Page 110                                                        Page 111
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · · · · (EXHIBIT J, EMAIL TO SUPERVISORS, DAVID         ·2·   coincided with some of our basketball players, it may
·3·   · · · · · ·O'CONNELL, AND JOHN HILL FROM LISA CARWYLE,    ·3·   have even been the same day as this march, taking a
·4·   · · · · · ·2/26/2019, WITH ATTACHED FACILITY USE          ·4·   knee on the basketball court at the pavilion during
·5·   · · · · · ·POLICY, WAS MARKED FOR IDENTIFICATION)         ·5·   the national anthem.· For dates, I can't recall all
·6·   · · Q.· · Okay.· And would you tell me what this is?      ·6·   of them.· But that's something that is easily found
·7·   · · A.· · This is an email from Lisa Carwyle, the         ·7·   in the sports pages if you want to go look for it.
·8·   County administrator, to the five supervisors and         ·8·   ·And so, too, would be the march that I'm talking
·9·   David O'Donnell, the County attorney, and John Hill,      ·9·   about.· It was reported widely in the local news here
10·   who was the acting Sheriff at this time, as I recall.     10·   as well.
11·   And this is a proposed draft of a Facility Use Policy     11·   · · Q.· · Do you recall who suggested that a revision
12·   she was circulating to us to review.                      12·   should occur?
13·   · · · · · MR. O'DONNELL:· What's the date on that,        13·   · · A.· · No.· I didn't suggest it.· But there was a
14·   Kevin?                                                    14·   pretty clear sense -- you know, in leading up to that
15·   · · · · · THE WITNESS:· It's dated February 26th,         15·   march, there was a conversation about security.
16·   2019.                                                     16·   Obviously what had happened in Charlottesville was on
17·   · · Q.· · And what was the occasion for revising the      17·   people's minds.· Also on some people's minds was -- I
18·   Facility Use Policy?                                      18·   can't remember -- some proceeding before this.· There
19·   · · A.· · We -- in this time period there was a           19·   was a gentleman named Matthew Reardon who decided to
20·   protest that happened on campus.· Well, I don't know      20·   hoist himself up at the monument grounds with an AK-47
21·   how best to put it.· There were protestors that were      21·   or some such that was causing -- you know, he was kind
22·   attempting or wanting to come to Oxford, and we knew      22·   of doing it on his own but causing a little bit of
23·   they were coming, people from outside of town to          23·   ruckus on the square related to that.
24·   protest around the monument and to march from the         24·   · · · · · So there was a sense of we have people who
25·   monument on the square to the University.· This all       25·   are coming, who are likely to bring weapons with them.
                                                     Page 112                                                        Page 113
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   And in order to protect the safety of the community,      ·2·   nor did the City come to a Board meeting and have a
·3·   we want to make sure that if you're going to come and     ·3·   conversation with the Board as a whole.· But Lisa's
·4·   you're going to have a protest, you can't carry a gun     ·4·   history was she was the City of Oxford's administrator
·5·   or a sword or something that was going to be overly       ·5·   before coming to the County in January of 2016.· So I
·6·   dangerous.· So that's where this use change came          ·6·   would not think it out of the question that she would
·7·   about, this Facility Use Policy change.                   ·7·   have reached out to get some information from them or
·8·   · · Q.· · So if you turn to page 4 of the policy,         ·8·   at least a copy of the policy.
·9·   there's some red-lined material under signs and then      ·9·   · · Q.· · Do you recall why she came to the County
10·   other items.                                              10·   from the City?
11·   · · A.· · Right.                                          11·   · · A.· · Absolutely.
12·   · · Q.· · Is that the language that addresses the         12·   · · Q.· · And why was that?
13·   concerns about weapons and things that could be used      13·   · · A.· · Because Jeff Busby, Mike Roberts, and Chad
14·   as weapons?                                               14·   McLarty decided to fire the previous County
15·   · · A.· · Yes, it is.· There's this language "don't       15·   administrator and hire her after the election in 2015
16·   use an open flame," which is the response to carrying     16·   and before David Rikard and I took office in January
17·   of torches in Charlottesville.· That's where all this     17·   of 2016.· That's why.
18·   came from.· And I think -- my recollection is that        18·   · · Q.· · Who was the prior County administrator?
19·   Lisa took a lot of it from the City of Oxford's policy    19·   · · A.· · Jeff Johnson -- Joseph Johnson.· I'm sorry.
20·   that they had recently revised as well.                   20·   Joseph.
21·   · · Q.· · Do you recall whether the County spoke          21·   · · Q.· · Joseph Johnson.· Do you know why they
22·   directly with the City of Oxford about adopting usage     22·   decided to fire Joseph Johnson?
23·   policies or did Ms. Carwyle simply crib from the          23·   · · A.· · Generally I think that he had underperformed
24·   City's policy?                                            24·   in their eyes as County administrator while they were
25·   · · A.· · I did not have a conversation with the City     25·   in office from 20 -- what would that be -- '12, '13,

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 31 of 58 PageID #: 502

                                                     Page 114                                                        Page 115
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   '14, '15, that time frame.                                ·2·   out of town, carrying torches and guns, then it would
·3·   · · Q.· · Do you have an opinion as to whether he had     ·3·   be nice for us to be able to do that.· I think that
·4·   underperformed?                                           ·4·   that was the general sense, is that it would be nice
·5·   · · A.· · I was just a citizen, and I didn't have the     ·5·   not to have that in town if we could avoid it.
·6·   opportunity to interact with him that much.· No. I        ·6·   · · Q.· · Do you recall discussing the 30-day advance
·7·   mean I heard some stories about things that he had not    ·7·   provision?
·8·   been as attentive to as he could have been.· But          ·8·   · · A.· · No, not particularly, no.
·9·   that's stories I heard anecdotally.· Lisa does a great    ·9·   · · Q.· · Do you know why 30 days was selected?
10·   job, so I'm not criticizing that.                         10·   · · A.· · I don't.· It's a long time.· That's why
11·   · · Q.· · If you look on that same page that's page 3     11·   probably.
12·   of 4 -- well, I'm sorry.· It's the preceding page,        12·   · · Q.· · Why would a long time matter?
13·   page 3 of 4.                                              13·   · · A.· · Well, you know, again, there were what I
14·   · · A.· · Yes.                                            14·   think were legitimate concerns about protestors who
15·   · · Q.· · There's a section entitled Applications For     15·   were signaling through social media, through
16·   Usage.                                                    16·   conversations on social media that they weren't just
17·   · · A.· · Uh-huh (positive response).                     17·   going to come and have a nice peaceful protest but
18·   · · Q.· · Did the Board of Supervisors discuss the        18·   they were going to bring with them what the whole
19·   length of time for which an application must be           19·   country had seen in Charlottesville turn into a
20·   submitted?                                                20·   problematic rally.· And so I think there were
21·   · · A.· · Well, the first I knew of this policy being     21·   legitimate concerns about that.· And in particular,
22·   revised was when I got this email.· So if you're          22·   the fact that people from out of town would not be
23·   asking whether we discussed it ahead of time, the         23·   necessarily as respectful of our community as we might
24·   answer is I did not.· I think in general the sense was    24·   wish them to be probably.
25·   that if we could prevent people from driving in from      25·   · · Q.· · I know that this is going back to February
                                                     Page 116                                                        Page 117
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   of 2019.· Do you recall the names of any of those         ·2·   everybody was paying pretty close attention to.
·3·   out-of-town protestors, either individually or groups     ·3·   · · Q.· · Was it your impression that the City was
·4·   with which they might be affiliated?                      ·4·   responsible in how they were handling the issue?
·5·   · · A.· · There was a Confederate 901 group which, I      ·5·   · · A.· · Yes.
·6·   think, was -- I think that's the name of it, Memphis      ·6·   · · Q.· · Was it your impression that the City
·7·   area related.· There were some people from Arkansas.      ·7·   responsibly adopted safety measures to address this
·8·   There was a Flagger group, and I don't remember the       ·8·   issue?
·9·   name of that.· But yeah, at the time we were aware of     ·9·   · · · · · MR. O'DONNELL:· Object to the form.· Go
10·   and knew who some of these people were, and they were     10·   ahead.
11·   known to --                                               11·   · · A.· · Yes.· And there was cooperation between the
12·   · · Q.· · When you say Flagger -- when you say            12·   City and the University to help designate the path of
13·   Flagger, is that F-L-A-G-G-E-R?                           13·   the march, to hand off law enforcement activity
14·   · · A.· · Right.· As in Confederate Flagger.· I think     14·   between off campus and on campus and how all that was
15·   that was the name of their group.· Maybe that was         15·   going to go.· There was a lot of conversation to make
16·   colloquial, but yes.                                      16·   sure on the front end that it was safe.
17·   · · Q.· · How did y'all come to know of their             17·   · · Q.· · So let me drill down into that a little bit.
18·   machinations?                                             18·   Why do you believe the City was responsible in
19·   · · A.· · There was conversation between, as I recall     19·   addressing the safety issues with their policies?
20·   it, the FBI and the City of Oxford Police Department      20·   · · A.· · Why do I -- you mean the policies they
21·   related to that.· And they monitor social media           21·   adopted in particular?· Well, there weren't any issues
22·   traffic for certain things.· And again, it was not        22·   that occurred.· Everything happened safely.· So I
23·   just an issue for the County.· It was an issue for the    23·   think retrospectively, that's one clue.
24·   City.· It was an issue for the University and the         24·   · · · · · But on the other hand, it just was
25·   athletics team.· This was a community-wide issue that     25·   something everybody was paying attention to on the

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 32 of 58 PageID #: 503

                                                     Page 118                                                        Page 119
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   front end.                                                ·2·   than reading about it and seeing pictures afterwards.
·3·   · · Q.· · Do you have an opinion as to whether the        ·3·   It seemed like everything went fine.
·4·   University was responsible in adopting safety policies    ·4·   · · · · · MR. WILLIAMS:· Okay.· I am going to load
·5·   in response to this threat of -- I'm going to use         ·5·   Exhibit K.
·6·   outside agitators just for lack of a better word, the     ·6·   · · · · · (EXHIBIT K, EMAILS RE MAKER'S MARKET,
·7·   Flaggers and Confederate 901 and similar                  ·7·   · · · · · ·2/26//2019 WAS MARKED FOR IDENTIFICATION.)
·8·   organizations.                                            ·8·   · · Q.· · It should be up.
·9·   · · · · · MR. O'DONNELL:· Object to the form.             ·9·   · · A.· · Yeah, I see it.
10·   · · A.· · Yes.· I think, again, it was handled well.      10·   · · Q.· · And what is this?
11·   I'm sure that there are various perspectives of who       11·   · · A.· · This is my response on Tuesday, February
12·   should have done what, where, when and why.· And I        12·   26th, to Lisa, the County administrator, the other
13·   think that my recollection is that the City asked to      13·   supervisors, and David, and then Lisa's response to
14·   be reimbursed for some of their security services, and    14·   me.· So she sent out the proposed Facility Use Policy.
15·   they perceived the University as responsible for          15·   Like I said earlier, that's the first time I had seen
16·   paying for some of it.· But beyond that, I think          16·   it.· And I responded quickly, you know, within 20
17·   everybody worked well together.                           17·   minutes of her sending it with a couple of questions
18·   · · Q.· · And why do you think that the University was    18·   that I had.
19·   responsible?· And I know that you addressed that          19·   · · · · · MR. O'DONNELL:· Jack, let me interject at
20·   shortly a moment ago, but I want to make certain that     20·   this point.· This is technically an attorney/client
21·   I haven't led you into a --                               21·   communication.· But I'm willing to waive it just for
22·   · · A.· · No.· I think everything went well.· The         22·   the purposes of examining Kevin on this email if we
23·   march happened.· It was fine.· My recollection is I       23·   can have that agreement that that examination won't
24·   was at the pavilion before the basketball game while      24·   constitute a waiver of the attorney/client privilege
25·   it happened.· And so I don't think I even -- other        25·   beyond your examination of Kevin on this email.
                                                     Page 120                                                        Page 121
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   · · · · · MR. WILLIAMS:· Well, we may disagree as to      ·2·   my position, not that it matters.· But go ahead.
·3·   the extent of the privilege insofar as the County's       ·3·   · · Q.· · If there are privileged -- if there are
·4·   deliberations on materials are concerned.· But I agree    ·4·   materials that you withheld that you believe were
·5·   with you, there's no need to hash that out here.· And     ·5·   privileged -- which I understand why you'd do that --
·6·   I'm not going to ask any questions beyond this email.     ·6·   would you make certain that David has them so that
·7·   So I'm comfortable with that stipulation.· I just want    ·7·   they can go into the privilege log?
·8·   to make certain that I make it clear that at some         ·8·   · · A.· · Yes.· There are no documents that I thought
·9·   point down the road we may have to discuss the extent     ·9·   were privileged.· But yes, thank you for asking.
10·   to which County deliberations are covered by an           10·   · · Q.· · So what prompted this email?
11·   attorney/client privilege.                                11·   · · A.· · Well, I just was -- I read the policy, and I
12·   · · · · · MR. O'DONNELL:· Okay.· I understand.· And I     12·   had a couple of questions related to it.· That's the
13·   agree, we're not going to argue about it.· But just to    13·   answer.· You know, I knew, completely unrelated, I
14·   be clear, can we stipulate -- can we agree that me not    14·   think, to the use of the courthouse for a protest, the
15·   instructing the witness not to answer the question and    15·   Maker's Market that has routinely occurred on the
16·   allowing him to answer your questions in this             16·   courthouse lawn is a Yoknapatawpha Arts
17·   deposition would not be used by the plaintiff in an       17·   Council-sponsored event where local artists put booths
18·   argument that we waived the attorney/client privilege?    18·   up on the courthouse lawn Saturdays once or twice a
19·   · · · · · MR. WILLIAMS:· We can agree to that.· I'll      19·   month and sell goods that they have made.· The Maker's
20·   be glad to stipulate to that.                             20·   Market, that's why it's named that.· And I was aware
21·   · · · · · MR. O'DONNELL:· Okay.· Very good.               21·   that certain supervisors perceived that as competition
22·   · · · · · MR. WILLIAMS:· Okay.                            22·   for other businesses on the square who were paying
23·   · · Q.· · So --                                           23·   rent and were looking for ways to prevent the Maker's
24·   · · A.· · Can I begin by saying I wouldn't have           24·   Market from happening at all, which I strongly
25·   produced this if I thought it was privileged.· That's     25·   disagreed with.· Which is really what prompted me to

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 33 of 58 PageID #: 504

                                                     Page 122                                                        Page 123
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   ask those questions in particular.                        ·2·   · · Q.· · So why would -- what was the discussion?
·3·   · · Q.· · So that relates to item number 6 on the         ·3·   Why do you understand that?
·4·   first page under Quick Glance?                            ·4·   · · A.· · Well, because everybody likes Easter bunnies
·5·   · · A.· · Yes.                                            ·5·   and Santa, Jack, so of course nobody would prevent
·6·   · · Q.· · What was the resolution of that?                ·6·   them from being on the square.· People don't like
·7·   · · A.· · Well, as Lisa said, I think:· Well, that's      ·7·   Confederate Flaggers or people who may want their
·8·   been our rule for a while, but I just let them keep       ·8·   monument moved.· You know, that's a different issue
·9·   using it.                                                 ·9·   than Santa and the Easter Bunny.
10·   · · · · · Before this I had never read the County's       10·   · · Q.· · Okay.· Did y'all discuss that as the
11·   policy on use of the courthouse grounds, you know.· It    11·   supervisors?
12·   had never come up before.· So this was my first           12·   · · A.· · The language of the policy?· Yeah.· I mean I
13·   reading of the policy.· And, you know, as she said,       13·   am certain that I brought it up and said:· I'm okay
14·   you know, if you look at it, the language that I was      14·   with some of these changes, but I'm not okay with
15·   asking about was not in red, so it wasn't anything new    15·   getting rid of Maker's Market.· I made that clear to
16·   that she was proposing to us.· But nonetheless, that      16·   all of them.· They knew how I felt about that.
17·   was my concern.                                           17·   · · Q.· · And did y'all discuss about whether it would
18·   · · Q.· · You also mention the Easter Bunny and Santa     18·   apply to the Easter Bunny and Santa?
19·   Claus, which we talked about those earlier.· What was     19·   · · A.· · I mean beyond this email, I think there was
20·   your understanding of how this use policy would           20·   an agreement that it wouldn't.· But again, they all
21·   impact those uses?                                        21·   got this email.· So if you're saying did we discuss it
22·   · · A.· · Well, my point was:· Let's not impact those     22·   beyond that, I think we did.· So we all knew where we
23·   uses.· And I think that that was the general sense        23·   stood.
24·   after discussion, that there was no intent to impact      24·   · · · · · But my recollection is that basically nobody
25·   those uses.                                               25·   wanted to argue with me about those points, that they
                                                     Page 124                                                        Page 125
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   would rather just not have that argument.                 ·2·   like Lisa saying the policy says they're not supposed
·3·   · · Q.· · Did y'all discuss how discretion would be       ·3·   to be there, but I'm going to keep letting them do it.
·4·   exercised as to whether the courthouse grounds could      ·4·   · · Q.· · Was the Sheriff's role in permitting or not
·5·   be used for an event?                                     ·5·   permitting use of County facilities discussed by the
·6·   · · A.· · Well, the County administrator was the one      ·6·   Board of Supervisors?
·7·   that received the applications and signed off on them.    ·7·   · · A.· · No.
·8·   So yes, she had the discretion to do so.· We did          ·8·   · · · · · MR. WILLIAMS:· Okay.· If y'all will let me
·9·   not -- if somebody wanted to use the courthouse           ·9·   take about five, maybe 10 minutes to speak with Josh
10·   grounds, it's not something that we voted on.             10·   to make certain that I haven't left any loose ends
11·   · · Q.· · Was she provided any guidance beyond the        11·   dangling.· But I think we'll be able to wrap up
12·   policies identified in the attachment to Exhibit J?       12·   shortly.· Is that fair?
13·   · · A.· · Not from the Board as a whole.· We never sat    13·   · · · · · MR. O'DONNELL:· That's fine, Jack.
14·   her down and said here's your guidance.· You know, I      14·   · · · · · MR. WILLIAMS:· Pardon?
15·   do think that kind of the function of the president of    15·   · · · · · MR. O'DONNELL:· Yes, that's fine.
16·   the Board of Supervisors is to interact on a more         16·   · · · · · MR. WILLIAMS:· Okay.
17·   regular basis with the County administrator.· So          17·   · · · · · THE VIDEOGRAPHER:· So we're going off
18·   whether this conversation happened between her and        18·   record.· The time is 12:34.
19·   Jeff, I don't know.· But no, the Board as a whole did     19·   · · · · · (A RECESS WAS TAKEN.)
20·   not sit down and say here's how we anticipate you         20·   · · · · · THE VIDEOGRAPHER:· We're back on record.
21·   exercising discretion.· But it was clear that we          21·   The time is 12:42.
22·   weren't going to get rid of the Maker's Market while I    22·   BY MR. WILLIAMS:
23·   was on the Board even if others felt differently.· And    23·   · · Q.· · Kevin, I'm going to move into, just very
24·   I think that it was one of those we'll just agree not     24·   quickly, an area after your time on the Board.· But
25·   to argue about it right now kind of things.· Kind of      25·   your experience may shed light on this both as a

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 34 of 58 PageID #: 505

                                                     Page 126                                                        Page 127
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   supervisor and as someone who's familiar with             ·2·   were there because the community was up in arms,
·3·   after-dark safety on the square.                          ·3·   rightfully but peacefully.· They were showing up to
·4·   · · · · · Are you familiar with the curfew that the       ·4·   Board meetings with dozens and a couple of times 100,
·5·   Board of Supervisors has enacted limiting access to       ·5·   give or take, protestors silently standing outside
·6·   the courthouse grounds after dusk?                        ·6·   their board room.· And they wanted people to -- they
·7·   · · A.· · I am.                                           ·7·   wanted it to go away.· And I think it's quite as
·8·   · · Q.· · And what's your understanding of that           ·8·   simple as that.
·9·   policy?                                                   ·9·   · · Q.· · So when you say --
10·   · · A.· · My opinion is it's preposterous.· But my        10·   · · A.· · Consistent with when I was on the Board,
11·   understanding is that it's dusk to dawn.                  11·   which was:· Just don't talk about it, it will go away.
12·   · · Q.· · Why do you say your opinion is that it's        12·   That was their mindset in conversations with me, and I
13·   preposterous?                                             13·   see nothing to suggest that that has changed.
14·   · · A.· · I don't think there's any doubt that -- it's    14·   · · Q.· · When you say "they were in a bunker," what
15·   one thing to create a policy because you're concerned     15·   do you mean by "in a bunker"?
16·   rightfully about people marching, carrying weapons,       16·   · · A.· · Just feeling, you know, an onslaught from
17·   and being potentially violent.· It's another thing        17·   people who rightfully were questioning what they were
18·   entirely to create a policy to limit criticism.· And      18·   going to do about this statue on the square.
19·   that's what I think was done this year.                   19·   · · Q.· · So do you have an opinion as to whether the
20·   · · Q.· · When you say "a policy to limit criticism,"     20·   curfew was enacted to limit criticism?
21·   what do you mean?                                         21·   · · A.· · 100 percent.· If there was a desire and a
22·   · · A.· · Well, if you think about what was going         22·   need to secure the courthouse grounds because of
23·   on -- I don't know the date of when they passed it.       23·   safety, it could have been done any time before this,
24·   But if you just think -- they were in a bunker, the       24·   at times when the 901 group was coming, at times when
25·   supervisors as a whole, all five of them.· And they       25·   policies were revised.· Rather than create a square
                                                     Page 128                                                        Page 129
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   detail of Oxford police to monitor the square, they       ·2·   supervisors, from the sitting Sheriff, and others is:
·3·   could have shut down some of the square.· But that's      ·3·   That's been there my whole life, I remember sitting
·4·   never what was chosen.· You know, the idea has always     ·4·   around the base of it when I was in elementary school,
·5·   been to make it more open and more accessible because     ·5·   it never hurt me.· Why should we move it?· We drank
·6·   it's the heartbeat of our community.                      ·6·   beer around it whenever we were in high school.· You
·7·   · · Q.· · When you say "more open and more                ·7·   know, those kinds of conversations, reminiscing
·8·   accessible," how do you mean more open and more           ·8·   positively about what is on the square.
·9·   accessible?                                               ·9·   · · · · · And I didn't grow up here.· I came here for
10·   · · A.· · To make people feel safe on the square so       10·   law school, and I had a different perspective that's
11·   that they will come and be here and be available to       11·   been formed by the experiences I had while on the
12·   shop and to eat in the restaurants and to use the         12·   Board of Supervisors around that particular issue.
13·   square for what its purpose is, and that's to generate    13·   · · · · · To put a finer point on it, Jack -- I'm
14·   goodwill and good feelings and revenue for the            14·   going to keep going.· I see that you're trying to form
15·   community.· It's the economic lifeblood and kind of       15·   a question.· But just specifically, during the time
16·   the cultural lifeblood.· And, you know, really I think    16·   period of all this happening and during the time
17·   that to say it's culturally significant probably          17·   period I was on the Board was also when at Second
18·   touches at the main meat of the issue.· I can say more    18·   Baptist Church there was a ceremony for a lynching
19·   about that, I suppose.                                    19·   memorialization to remember for the family of somebody
20·   · · Q.· · When you say "it is culturally significant,"    20·   who was lynched in this community.· Higginbotham was
21·   what do you mean by "it"?                                 21·   his name.
22·   · · A.· · Well, I think the square as a whole is          22·   · · Q.· · H-I-G-G-I-N-B-O-T-H-A-M?
23·   culturally significant.· But for some people the          23·   · · A.· · That's right.· And all of this happened kind
24·   memorial, the monument on the square, is significant      24·   of in the same time period and while I was on the
25·   to them.· What I would often hear from other              25·   Board.· And when that memorialization ceremony

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 35 of 58 PageID #: 506

                                                     Page 130                                                        Page 131
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   happened, a request was made that one of the five of      ·2·   somebody that I represent or somebody who's on trial
·3·   us speak.· It generally fell to the Board president to    ·3·   in our courthouse today would be removed by fellow
·4·   speak at stuff.· I think it was always kind of his        ·4·   citizens and carried up the street and hung with no --
·5·   option to decline.· But over the course of four years,    ·5·   and nobody was ever punished for that, nobody was ever
·6·   we rotated around those things.· I spoke on the 4th of    ·6·   prosecuted for that.· And the idea that all of the
·7·   July on campus a couple of times.· I think primarily      ·7·   people of political leadership in this community would
·8·   everybody else was at the lake more than anything.        ·8·   have either participated or passively allowed it to
·9·   · · · · · But, you know, nobody wanted to speak at the    ·9·   happen, it just really impacted me to think about --
10·   lynching memorialization ceremony.· It fell directly      10·   that's not the way I see our justice system
11·   to me.· I was the only one that -- I don't think the      11·   functioning today.· It's not the way we believe in
12·   other guys entertained it at all.· But what was           12·   this community today.
13·   interesting to me -- you know, I sat at this desk         13·   · · · · · And it just really impacted me.· And it gave
14·   where I'm sitting right now and thought:· What am I       14·   me an opportunity to kind of think about an issue that
15·   going to say?· What am I going to say?· And I wasn't      15·   I had never thought about before really.· I never
16·   just a member of the Board of Supervisors at the time,    16·   heard of James Meredith when I came to law school
17·   I was also the president of the Lafayette County Bar      17·   here.· I didn't know the history of the University of
18·   Association, the legal organization for the County.       18·   Mississippi.· It wasn't relevant to me.· I just wanted
19·   And so as I learned about what happened and as I          19·   to go to law school.· Who would have thought that you
20·   learned about this particular incident of lynching,       20·   fast-forward 12 years and I'm sitting in an elected
21·   what I learned was that this man was on trial in that     21·   office and president of the Bar Association.· I didn't
22·   courthouse in the custody and care of the Circuit         22·   think that, but that's where I found myself.
23·   Court, the judge, the sheriff, the bailiff, all these     23·   · · · · · And that's what's disappointed me the most
24·   people, my contemporaries that I work with today and      24·   about this whole conversation, the fact that the other
25·   have worked with since 2007.· And to imagine that         25·   members of the Board who were there with me and who
                                                     Page 132                                                        Page 133
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   are there currently are unwilling to look outside of      ·2·   · · Q.· · In what capacity?
·3·   their own experience and think about how other            ·3·   · · A.· · Oh, a variety, whether it's there for
·4·   people's lived experience really is different in this     ·4·   official business in court after hours, whether it's
·5·   community and to not even really be willing to            ·5·   there for a political meeting or a meeting of the ins
·6·   meaningfully engage in dialogue.· You can come talk to    ·6·   of court that happens in the courtroom, whether I'm
·7·   us for 30 minutes for one side and 30 minutes for the     ·7·   just walking through the grounds when I used to have
·8·   other side and that's all we need to talk about.          ·8·   a Great Dane that would come to my law office on the
·9·   That's not how leadership should behave.                  ·9·   square and we would walk through the square at night
10·   · · · · · The other difficult issue that we dealt with    10·   on the way home, you know.· It was never an issue.
11·   when I was on the Board was zoning.· We had almost 50     11·   · · Q.· · Have you ever known of vandalism that
12·   public meetings.· We talked about it for 18 months ad     12·   occurred on the courthouse after dark?
13·   nauseum to get to the right solution for our              13·   · · A.· · No.· It's the most highly visible building
14·   community.· And yet here we have another difficult        14·   in our community.· It's not dangerous.
15·   issue, and everybody's reaction is:· We can all -- in     15·   · · Q.· · When you say "it's the most highly visible
16·   30 minutes we can arrive at a conclusion.· It's just      16·   building in the community," why is that?
17·   willful blindness to the issue is what I think.           17·   · · A.· · Because every business on the square faces
18·   · · · · · MR. O'DONNELL:· What was the question, Jack?    18·   it on all four sides.· Two of the main arteries for
19·   · · Q.· · Kevin, do you have an opinion as to whether     19·   traffic circle the building.· So there are constantly
20·   the courthouse grounds are unsafe after dusk?             20·   people passing by.· Again, the idea that it's
21·   · · A.· · I have never felt unsafe on the courthouse      21·   dangerous is preposterous.· It's dangerous for ideas
22·   grounds after dusk nor do I know anybody who has.         22·   that may disagree with yours, but it's not dangerous
23·   · · Q.· · Have you ever been on the courthouse grounds    23·   for anybody's safety.· It's not.
24·   after dusk?                                               24·   · · Q.· · Do you have an opinion as to whether ideas
25·   · · A.· · More times that I can count.                    25·   that are supposedly dangerous figure into whether a

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 36 of 58 PageID #: 507

                                                     Page 134                                                        Page 135
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   permit is granted to use the courthouse grounds?          ·2·   purpose of this suit.· But you can see specifically
·3·   · · A.· · I think that's -- if Scott Mills had not        ·3·   that they made an effort to reserve the space
·4·   been told we're going to project anti-Confederate art     ·4·   throughout the fall so that protests couldn't happen.
·5·   on the wall, do you think the policy would have been      ·5·   Because when protests happen on the square, the store
·6·   changed?                                                  ·6·   owners all call the politicians and complain.· When
·7·   · · Q.· · You've done this before.· Who gets to ask       ·7·   Matt Reardon was holding a gun in front of the statue
·8·   the questions?                                            ·8·   all by himself, it was a political ruckus to how we're
·9·   · · A.· · Well, I know.· I know I'm asking a question,    ·9·   going to get rid of them off the square.
10·   and that's my job.· But I know the answer to the          10·   · · Q.· · So who is Scott Mills?
11·   question.· I've spoken to Scott in years past.· I know    11·   · · A.· · He's the chief deputy at the Sheriff's
12·   where his prospective comes from.· I've spoken to Joey    12·   Department currently.
13·   specifically about this issue.· I know where his head     13·   · · Q.· · And you mentioned discussions with Scott
14·   is.· They want that monument to stay there and they       14·   Mills.· Can you tell me about those?
15·   don't want any criticism about it.· And when all this     15·   · · A.· · Not about -- I haven't talked to him in
16·   happened, they were in a bunker.· There were hundreds     16·   2020.· But I know Scott.· I've dealt with him over the
17·   of people, hundreds of emails, a well-organized -- not    17·   years.· And I know that his interest is status quo.
18·   like in 2017 or 2019 -- a well-organized group of         18·   · · Q.· · And do you recall generally what he said to
19·   local citizens peacefully making their voice heard.       19·   lead you to that impression?
20·   And it was:· It will go away and we're going to help      20·   · · A.· · No, not specific words but just in general
21·   it go away by not letting them speak about it.            21·   my conversations.
22·   · · · · · That's the reality, Jack.· And I just think     22·   · · Q.· · How often have you had the chance to speak
23·   you can see that not just in actions of the Board of      23·   with him?
24·   Supervisors, you can see it in the actions of the         24·   · · A.· · I haven't spoken to him really in a couple
25·   Oxford aldermen.· And I know that that's not the          25·   of years.· He retired and was not involved in the
                                                     Page 136                                                        Page 137
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   Sheriff's Department for the majority of my term as       ·2·   patient, but he's not right now.
·3·   supervisor.· But prior to that -- I've practiced law      ·3·   · · · · · But a moment ago, if I recall correctly, you
·4·   with the Sheriff's Department throughout his time as      ·4·   stated something to the effect of the square being
·5·   chief deputy before he retired.· So I've dealt with       ·5·   reserved during game weekends to prevent protests and
·6·   Scott a lot over the years.                               ·6·   things like that.
·7·   · · Q.· · When you said the Sheriff, do you mean          ·7·   · · A.· · Oh, yeah, yeah, yeah.· The history has a
·8·   current Sheriff East?                                     ·8·   long -- the City of Oxford has a history, not just
·9·   · · A.· · I do, yes.                                      ·9·   this year, of intentionally reserving space that could
10·   · · Q.· · And why do you believe that -- and correct      10·   be used for a protest ahead of time so that when
11·   me if I'm putting words in your mouth -- that his         11·   someone would ask for a permit, they could say:· The
12·   intent is to maintain status quo?                         12·   space has already been reserved.· The City never in
13·   · · A.· · He's told me that.· I mean Joey -- I sat        13·   the history -- I mean they've never reserved the space
14·   around that thing when I was little.· It's never hurt     14·   on the square for every football game, and they did so
15·   anybody.· We used to drink beer around that when I was    15·   this year in anticipation of protests.· And when a lot
16·   in high school.                                           16·   of these things died down, have they used the space as
17·   · · · · · Those are conversations I've had with Joey.     17·   they said they would on the weekends that they said
18·   He thinks that everything is fine just like it is.        18·   they would?· I think my knowledge is the answer is no.
19·   · · Q.· · Now, a moment ago you stated something to       19·   Maybe some of it but not all of it.
20·   the effect of essentially parking that space during       20·   · · · · · And so -- and I know that there's been a
21·   game weekends, and I'm paraphrasing.· But would you       21·   history of doing that in years past as well.
22·   tell me about that?                                       22·   · · · · · So the idea is more let's tamp down -- I
23·   · · A.· · Say that again.                                 23·   want to be clear here.· When people are coming to
24·   · · Q.· · If I remember correctly -- and I've run         24·   town and are going to bring guns and light torches, I
25·   afoul of the no-dog rule.· He's been remarkably           25·   tend to agree with the idea that we don't want that

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 37 of 58 PageID #: 508

                                                     Page 138                                                        Page 139
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   happening on our square, regardless of any other          ·2·   supervisors, those are not included.· But if you get
·3·   considerations.· I see that perspective.· But to          ·3·   the City's email, you can click on the agenda item and
·4·   equate that to what we saw on the square in 2020,         ·4·   see the supporting documentation -- which I wish the
·5·   which was peaceful protestors with signs, they're two     ·5·   County would do that.· I've pushed for it for years.
·6·   very different things, two very different things.         ·6·   · · · · · But anyway, it was clear when you looked at
·7·   From the perspective of free speech, I suppose, maybe     ·7·   the dates on the supporting documentation that every
·8·   not.· But from the perspective of potential danger, a     ·8·   big weekend was reserved.· Why?· Well, because our
·9·   significant difference between those two.                 ·9·   community is based on tourism and is based on
10·   · · · · · Anyway, that's my opinion.                      10·   providing people with a welcoming, accommodating,
11·   · · Q.· · How do you know that the City reserved the      11·   pretty downtown.· And if you show up and there are
12·   space on the square, so to speak, during home games?      12·   protestors all over the place, it's a little bit -- it
13·   What's the basis for that knowledge?                      13·   kind of is a dystopian view of what the square is in
14·   · · A.· · Visit Oxford appeared before the aldermen --    14·   people's minds.· And at the time I don't think anybody
15·   this was on their agenda, I think, in July or             15·   anticipated COVID would shut down the whole fall
16·   August -- and submitted what was at that time the         16·   semester.· But they did anticipate we don't want these
17·   football schedule for the fall.· Obviously that's         17·   protestors being here on busy weekends.· And there's
18·   changed a bunch of times due to COVID-19.· But they       18·   100 percent no doubt about it.
19·   submitted throughout the fall on all of the busy games    19·   · · · · · Will any of these people testify to these
20·   and all of the busy weekends, including Black Friday,     20·   things or will they just say:· Oh, no, we were trying
21·   as I recall -- I mean I'd have to go find it. I           21·   to have some music on the square or we were just
22·   remember specifically looking at -- I get the City        22·   trying to be safe?· I know what they'll testify to.
23·   agenda emailed to me.· And when you get the City          23·   But behind the scenes I also know what the intent was.
24·   agenda emailed to you -- earlier remember when you        24·   · · Q.· · I had one other question and it escaped me.
25·   asked about the documents underlying the agenda for       25·   I should have written it down.· Let me have just a
                                                     Page 140                                                        Page 141
·1·   · · · · · · · · · · · Kevin Frye                          ·1·   · · · · · · · · · · · Kevin Frye
·2·   minute to try to refresh my own memory.                   ·2·   than theirs, they internalize it as an attack on their
·3·   · · · · · Kevin, was it your experience that between      ·3·   beliefs -- which is really not what this is about, in
·4·   the FBI and the Oxford Police Department and the          ·4·   my mind.· I think it's a discussion that ought to be
·5·   Sheriff's Department that law enforcement had good        ·5·   had about our whole community's understanding of its
·6·   intelligence as to when the possibility of violence       ·6·   history.· And that includes people in law enforcement
·7·   would arise in conjunction with a planned event on the    ·7·   ought to be able to think about that, too.
·8·   square?                                                   ·8·   · · · · · MR. WILLIAMS:· I know I said I was going to
·9·   · · A.· · Absolutely they monitored all of the social     ·9·   break only once.· Just one last break with Josh, and I
10·   media traffic and were well prepared, you know, to the    10·   think I have used as much of your time and patience as
11·   extent of posting snipers in hidden locations.· Yeah,     11·   I get to.· But y'all give me one quick break.
12·   they were ready.                                          12·   · · · · · MR. O'DONNELL:· Okay.
13·   · · Q.· · When you say "they," who is "they"?             13·   · · · · · THE VIDEOGRAPHER:· We're going off record.
14·   · · A.· · Local law enforcement in cooperation among      14·   The time is 1:09.
15·   the agencies.· They were ready when it was necessary.     15·   · · · · · (A RECESS WAS TAKEN.)
16·   And the rest of the time I think it wasn't necessary,     16·   · · · · · THE VIDEOGRAPHER:· We're back on record.
17·   you know.                                                 17·   The time is 1:10.
18·   · · Q.· · Do you have any doubt in local law              18·   · · · · · MR. WILLIAMS:· I have nothing else to ask of
19·   enforcement's ability to accurately distinguish           19·   Kevin.· And thank you for letting me eat up half of
20·   between potentially violent events and peaceful events    20·   your workday.
21·   in which dissent would be expressed?                      21·   · · · · · THE WITNESS:· I didn't have a choice.· I was
22·   · · A.· · No, I don't have any doubt that they can        22·   under subpoena.
23·   distinguish between the two.· I do have doubt that        23·   · · · · · MR. WILLIAMS:· Well, thank you for being
24·   they will distinguish between the two.· And by that I     24·   patient.
25·   mean when they see people voicing an opinion different    25·   · · · · · I know we had talked about attaching the

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 38 of 58 PageID #: 509

                                                      Page 142                                                             Page 143
·1·   · · · · · · · · · · · Kevin Frye                           ·1·   · · · · · · · · · · · Kevin Frye
·2·   subpoena and the responsive documents, and they            ·2·   · · · · · THE WITNESS:· Good seeing you guys.
·3·   would certainly work as Exhibit L.· Do we want to          ·3·   · · · · · THE VIDEOGRAPHER:· We are going off record.
·4·   do that?                                                   ·4·   The time 1:12.
·5·   · · · · · MR. O'DONNELL:· Yeah.· I just wanted to ask      ·5·   · · · · · COURT REPORTER:· One moment, please.
·6·   Kevin to verify that just for the record, Jack.· And       ·6·   · · · · · MR. WILLIAMS:· I was going to say is there
·7·   the court reporter and everybody has a copy of the         ·7·   anything you need us to spell?
·8·   subpoena with the attached exhibits.· They are labeled     ·8·   · · · · · COURT REPORTER:· I need to ask Mr. O'Donnell
·9·   Frye subpoena documents 1 through 61.· And I just want     ·9·   if he would like a copy of the deposition.
10·   Kevin to verify that he's reviewed that Exhibit L,         10·   · · · · · MR. O'DONNELL:· Yes.
11·   we're calling it and that it is complete and it does       11·   · · · · · COURT REPORTER:· And would you like the
12·   constitute his production and response to the              12·   witness to read and sign?
13·   subpoena.                                                  13·   · · · · · THE WITNESS:· Sure.
14·   · · · · · THE WITNESS:· It does.· During the last          14·   · · · · · MR. O'DONNELL:· Yes, he'll read and sign.
15·   break I flipped through the copy of the documents          15·   · · · · · COURT REPORTER:· Okay.· Thank you.
16·   David brought that were Bates stamped alongside the        16·   · · · · · (A DISCUSSION WAS HELD OFF THE RECORD.)
17·   copy that I produced which I still have on my desk.        17·   · · · · · (THE DEPOSITION OF KEVIN FRYE WAS CONCLUDED
18·   It's identical.· So all of the Bates stamped ones are      18·   · · · · · ·AT 1:12 P.M.)
19·   even in the same order I produced them.· So I have         19·   · · · · · · · · · · · · ·___________________________
20·   that confidence.                                           20·   · · · · · · · · · · · · ·KEVIN FRYE
21·   · · · · · (EXHIBIT L, SUBPOENA AND RESPONSIVE              21·   Subscribed and sworn to before me
22·   · · · · · ·DOCUMENTS - FRYE 001-061, WAS MARKED FOR        22·   this ________ day of _______________ 2020.
23·   · · · · · ·IDENTIFICATION.)                                23
24·   · · · · · MR. O'DONNELL:· That's all I have.               24·   _____________________________________
25·   · · · · · MR. WILLIAMS:· That's all I have.                25·   Notary Public
                                                      Page 144                                                             Page 145
·1· · · · · · · · · · · · Kevin Frye                             ·1· · · · · · · · · · · · Kevin Frye
· · ·NAME OF CASE:                                               ·2· · · · · · · · · C E R T I F I C A T E
·2· ·DATE OF DEPOSITION:                                         ·3· · · · · ·I do hereby certify that the foregoing
·3· ·NAME OF WITNESS:                                            ·4· proceedings were taken down by me and transcribed
·4· ·Reason Codes:                                               ·5· using computer-aided transcription and that the
·5· · · · 1.· To clarify the record.                             ·6· foregoing is a true and correct transcript of said
·6· · · · 2.· To conform to the facts.                           ·7· proceedings.
·7· · · · 3.· To correct transcription errors.                   ·8
·8· ·Page ______ Line ______ Reason ______
                                                                 ·9· · · · · ·I further certify that I am neither of
·9· ·From _____________________ to _____________________
                                                                 10· counsel nor of kin to any of the parties, nor am I in
10· ·Page ______ Line ______ Reason ______
                                                                 11· anywise interested in the result of said cause.
11· ·From _____________________ to _____________________
                                                                 12
12· ·Page ______ Line ______ Reason ______
                                                                 13· · · · · ·I further certify that I have earned the
13· ·From _____________________ to _____________________
                                                                 14· certifications awarded by the National Court Reporters
14· ·Page ______ Line ______ Reason ______
                                                                 15· Association of RPR,RMR,RDR,CRR,CRC,RSA and am duly
15· ·From _____________________ to _____________________
                                                                 16· licensed by the Alabama, Illinois, Louisiana, and
16· ·Page ______ Line ______ Reason ______
                                                                 17· Mississippi Boards of Court Reporting as a Certified
17· ·From _____________________ to _____________________
                                                                 18· Court Reporter.
18· ·Page ______ Line ______ Reason ______
                                                                 19· · · · · · · · ·_______________________________________
19· ·From _____________________ to _____________________
20· ·Page ______ Line ______ Reason ______                       20· · · · · · · · ·DEBRA AMOS ISBELL, CCR,RDR,CRR

21· ·From _____________________ to _____________________         21· · · · · · · · ·ALABAMA - ACCR #21 (expires 9/30/21)

22· ·Page ______ Line ______ Reason ______                       22· · · · · · · · ·ILLINOIS - CSR #084.004798 (expires 5/31/21)

23· ·From _____________________ to _____________________         23· · · · · · · · ·LOUISIANA - CCR #2014003 (expires 12/31/21)

24                                                               24· · · · · · · · ·MISSISSIPPI - CSR #1809 (expires 4/10/20)

25· · · · · · · · · · · · · · · ________________________         25· · · · · · · · ·NCRA (expires 12/31/2021)



                                  TSG Reporting - Worldwide· · 877-702-9580
              Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 39 of 58 PageID #: 510

                                                        Page 146                                                            Page 147
·1· · · · · · · · · · · · Kevin Frye                               ·1·   · · · · · · · · · · · Kevin Frye
                                                                   · ·   Exhibit G· Email to Kevin Frye from Lafayette· · · ·99
·2· · · · · · · · · · · · I N D E X                                ·2
·3· DEPOSITION OF KEVIN FRYE, 12/8/2020                            · ·   · · · · · ·County Board of Supervisors,
                                                                   ·3
·4                                                                 · ·   · · · · · ·10/13/2017 - Meeting Agenda
·5· · · · · · · · · · EXAMINATION INDEX                            ·4
                                                                   · ·   Exhibit H· Email to Supervisors and David· · · · · ·101
·6· · · ·BY MR. WILLIAMS· . . . . . . . . . . . . . . .   7        ·5
                                                                   · ·   · · · · · ·O'Connell from Lisa Carwyle,
·7
                                                                   ·6
·8                                                                 · ·   · · · · · ·10/18/2017
                                                                   ·7
·9· · · · · · · · · · · EXHIBIT INDEX                              · ·   Exhibit I· Email to Supervisors and David· · · · · ·105
10· EXHIBIT                                                        ·8
                                                                   · ·   · · · · · ·O'Connell from Lisa Carwyle,
11· Exhibit A· Map of Downtown Oxford· · · · · · · · · · 11        ·9
                                                                   · ·   · · · · · ·11/1/2017, with attached wording
12· Exhibit B· Composite exhibit of photographs -· · · ·11
                                                                   10
13· · · · · · ·B-1 - B-23                                          · ·   Exhibit J· Email to Supervisors, David· · · · · · · 109
                                                                   11
14· Exhibit C· Email to Lisa Carwyle from Carson· · · · ·85        · ·   · · · · · ·O'Connell, and John Hill from
15· · · · · · ·Otter, 8/15/2017 -- forwarded to                    12
                                                                   · ·   · · · · · ·Lisa Carwyle, 2/26/2019, with
16· · · · · · ·supervisors                                         13
                                                                   · ·   · · · · · ·attached Facility Use Policy
17· Exhibit D· Email to Mike Roberts, Chad McLarty,· · ·91
                                                                   14
18· · · · · · ·Kevin Frye, Jeff Busby, David Rikard,               · ·   Exhibit K· Emails re Maker's Market, 2/26/2019· · 119
                                                                   15
19· · · · · · ·and David O'Donnell from Lisa Carwyle,              · ·   Exhibit L· Subpoena and responsive documents· · · 142
20· · · · · · ·8/17/2017                                           16
                                                                   · ·   · · · · · ·- Frye 001-061
21· Exhibit E· Email to Kevin Frye from Lafayette· · · ·95         17
                                                                   18
22· · · · · · ·County Board of Supervisors, 9/1/2017
                                                                   19
23· · · · · · ·- Meeting Agenda                                    20
                                                                   21
24· Exhibit F· Email to Jeff Busby Jeffrey Vitter,· · · 92         22
25· · · · · · ·9/5/2017, forwarded to supervisors                  23
                                                                   24




                                  TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 40 of 58 PageID #: 511

                                                                                          Index: $40..alcoholic
                        1:09 141:14              114:12,13             901 116:5 118:7         addressing 117:19
            $                                                           127:24
                        1:10 141:17             4:30 54:10 72:5                                administrative 27:3
                                                                       9:15 6:5 67:20           79:18
$40 45:25               1:12 143:4,18           4th 60:2,6,22 61:22
                                                 130:6                 9:45 26:7               administrator 78:9
                                                                                                79:8 80:12,18 85:21
            0                      2
                                                                                                86:4 92:13 93:9
                                                            5                      A
                                                                                                101:20 105:14 110:8
001-061 142:22          2 13:21 34:24 109:10,                                                   113:4,15,18,24
                         13                     5 13:17 52:7 54:8,10   a.m. 99:16               119:12 124:6,17
                                                 56:20 63:7
            1           2/26//2019 119:7                               ability 140:19          admissible 5:14
                                                50 64:16 132:11
                        2/26/2019 110:4                                absolutely 29:21        adopted 117:7,21
1 5:23 48:22,23 142:9                           5:30 54:8               50:22 51:25 63:14
                        20 7:11 47:4 82:20                                                     adopting 112:22
                                                                        68:11 74:10,12 78:10
10 26:7,18 48:19         113:25 119:16          5th 95:22                                       118:4
                                                                        89:9 113:11 140:9
 51:10 52:9 57:13
 82:19 125:9            2002 7:7                                                               adults 45:11
                                                                       academic 98:10
                                                            6
10/13/2017 99:10        2005 7:10                                                              advance 115:6
                                                                       access 23:7,11 30:5,
10/18/2017 101:15       2007 7:13,15 8:13,15    6 41:13 52:7 63:7       7,8 36:4 126:5         affiliated 116:4
                         17:24 30:9 74:19        95:23 99:17 122:3
100 34:16 61:18                                                        accessible 128:5,8,9    afoul 136:25
                         76:6 130:25
 127:4,21 139:18                                61 142:9               accident 76:10
                        2015 113:15                                                            after-dark 126:3
10:18 47:10                                     6:30 17:11             accidentally 80:13
                        2016 10:10 67:6                                                        afternoon 57:14
10:23 47:13              104:13 113:5,17                               accommodate              100:10
                                                            7           45:21 96:8
10s 47:23 51:22         2017 86:15 93:8                                                        age 58:8
11 57:13                 94:20 95:22 96:2
                                                7 12:23                accommodating           agencies 140:15
                         104:14 134:18                                  45:16 139:10
11/1/2017 105:8                                 71 12:8                                        agenda 77:16,19
                        2019 67:7 110:16                               accountable 77:2         83:18 95:16,21,23
1100 9:11                116:2 134:18           72 12:8                                         99:10,15,18 100:8,
                                                                       accurate 46:25
11:15 28:9              2020 6:6 51:17          7226 6:11               90:18                   10,13,16,21 101:3,4,
                         135:16 138:4 143:22                                                    6 105:2 138:15,23,
11:30 16:13,17                                  73 12:8                accurately 14:14         24,25 139:3
                        208 42:22                                       46:23 140:19
11th 9:12                                       75 64:16                                       agendas 95:21
                        26th 110:15 119:12                             ACLU 6:14
12 28:16 109:18                                                                                agitators 118:6
 113:25 131:20                                              8          Act 77:7
                                   3                                                           agree 120:4,13,14,19
12:09 109:21                                                           acting 110:10            124:24 137:25
                                                8 12:10 23:22 24:2
12:30 32:3              3 35:19 38:12 39:15      67:19 99:16           actions 77:20           agreement 109:4,6
                         114:11,13                                      134:23,24               119:23 123:20
12:34 125:18                                    8/15/2017 85:15
                        30 5:15 115:9 132:7,                           activities 49:17,18     ahead 15:3,9 22:15
12:42 125:21                                    8/17/2017 92:4
                         16                                            activity 117:13          46:9 94:17 114:23
13 113:25                                       8th 6:6                                         117:10 121:2 137:10
                        30-day 115:6                                   ad 132:12
14 60:15 114:2                                                                                 Ajax 16:4,5,6 19:14,
                        30-minute 57:9                                 address 78:7,11,12,
15 86:15 114:2                                              9                                   16,22
                        3:20-CV-224-NBB-                                14,16 103:7,11 117:7
15th 86:18                                                                                     AK-47 111:20
                        RP 6:5                  9 23:17,18,21 24:18    addressed 93:15
16th 99:16                                       25:6,16 33:22          118:19                 alcohol-related
                                                                                                46:19 69:12
17 91:15                           4            9/1/2017 95:16         addresses 78:19
                                                                        112:12                 alcoholic 46:11
18 7:11 132:12                                  9/5/2017 92:23
                        4 37:22 39:15 112:8


                               TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 41 of 58 PageID #: 512

                                                                                         Index: aldermen..begin
aldermen 34:18        appoint 103:17          asleep 16:18            B-10 26:8               balcony 9:20 14:13
 134:25 138:14         104:7                                                                   19:16 44:10
                                              aspect 51:3             B-11 27:25
all-afternoon 57:10   appointed 103:16                                                        band 62:8
                                              assessment 50:21        B-12 28:10
alley 33:12 42:18     appointing 99:18                                                        bands 59:7
                                              Assessor's 29:5         B-13 31:21 56:23
alleys 71:13          appropriately                                                           bank 29:2 32:2 33:7
                                              association 5:4         B-14 32:4,25 57:25
                       109:12                                                                  44:11,12,14
allocate 109:12                                130:18 131:21           65:19
                      approximately 12:4,                                                     Bankston 100:15
allowed 107:8 131:8                           assuming 36:24          B-15 34:19
                       6,21 17:5 20:23
                                                                                              Baptist 64:4,9,11,21,
allowing 120:16        23:16 26:5,16 28:7     athletics 116:25        B-16 35:16
                                                                                               24 102:9 129:18
                       31:18 39:14 41:12
alongside 142:16                              attached 105:9          B-17 36:7,10
                       47:4 63:5 72:6                                                         bar 6:11 20:7,8 29:13
                                               110:4 142:8
alternative 54:15     April 8:7 9:3                                   B-18 37:15               43:9 44:24,25 45:20
                                              attaching 141:25                                 69:21 130:17 131:21
alumni 68:10,14,18    apt 104:17                                      B-19 38:9
 69:2                                         attachment 124:12                               bars 45:13,18 47:20
                      archways 57:23                                  B-2 13:24 14:8           48:22 49:13
amount 61:21                                  attack 141:2
                      area 14:24 18:10                                B-20 38:17              base 41:11 69:4,5,6
and/or 35:6 69:2                              attempting 110:22                                89:11 129:4
                       25:23 36:13,17 38:16                           B-21 39:16 46:21
anecdotally 82:11      41:10 44:12,24 46:23   attend 82:18
                                                                      B-22 41:7               baseball 68:21
 114:9                 54:22 58:7,21 59:9
                       60:13 72:10,11,19      attended 54:3,13                                based 15:15 20:9,13,
                                                                      B-23 11:9 41:24
angle 15:20 24:16      74:4 102:20 109:2,11    59:12,14,15
                                                                                               24 21:2 29:20 30:3
                                                                       46:21
angles 28:11           116:7 125:24           attention 86:17                                  67:24 68:2 82:25
                                                                      B-3 16:21 72:6 85:6      84:15 90:20,21
                      areas 33:13 71:13        117:2,25
anthem 111:5                                                                                   104:12 139:9
                                                                      B-4 18:19
                      argue 120:13 123:25     attentive 114:8
anti-confederate                                                                              basement 41:5
                       124:25                                         B-5 19:9
 134:4                                        attorney 109:9 110:9
                                                                      B-6 23:23               basic 107:4
anticipate 124:20     argument 120:18         Attorney's 60:11
 139:16                124:2                                          B-7 24:12               basically 37:21
                                              attorney/client                                  59:22 68:4 72:10
anticipated 96:9      arise 140:7              86:13 119:20,24        B-8 25:7                 88:25 95:11 107:3
 139:15               Arkansas 116:7           120:11,18                                       123:24
                                                                      B-9 25:17
anticipation 137:15   arms 127:2              August 86:18 91:15                              basis 9:8 46:18 51:4
                                               138:16
                                                                      B-U-R-T 97:14
anybody's 133:23                                                                               98:6 124:17 138:13
                      arranged 39:8                                   back 7:12,14 8:10
                                              authority 75:10                                 basketball 68:22
anymore 58:12         arrive 7:6 68:17                                 23:15 38:6,12,19
                                              Avenue 9:12 21:7         47:12 56:23 62:6,19     111:2,4 118:24
Apparel 19:15          132:16
                                               28:14,17,18 32:17,20    63:12 64:9 78:20       Bates 142:16,18
apparent 23:19        arrived 7:14             56:16 62:21 64:5        88:12,17 90:11,15
                                               95:11                   91:3,19 94:14 95:12    beads 62:10,12
apparently 105:15     arriving 48:3 67:21
                                                                       108:19 109:20          Beale 48:24 49:18
                      art 51:11 52:8 53:24    avoid 115:5
appearance 57:10                                                       115:25 125:20           50:3,12
                       54:3,15 134:4          award 21:23              141:16
appeared 138:14                                                                               Beard 21:23
                      arteries 133:18         aware 54:17 116:9       background 7:5
appears 14:17 17:10                            121:20                  98:9,10                beating 51:6
 40:8                 artery 28:21 32:18
                                              awning 15:23            backwards 65:6          Beck 15:24
application 114:19    article 96:6
                                              awnings 17:3            bad 108:14              bed 67:19,20
applications 114:15   artistic 53:22,24
 124:7                                                                bailiff 130:23          beer 129:6 136:15
                      artists 51:20 121:17
                                                          B
apply 123:18                                                          Bakery 44:5             begin 120:24
                      arts 51:15 53:13,16,
                       21 55:5,20,21 121:16   B-1 11:9 13:13


                               TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 42 of 58 PageID #: 513

                                                                                  Index: begins..Charlottesville
begins 21:8              99:9,16 103:7,11,12    brought 69:10            businesses 25:13         115:2 126:16
                         104:14 107:6 108:22     123:13 142:16            29:11 42:19 44:3
behalf 6:15,16                                                                                   CARSON 85:15
                         113:2,3 114:18                                   121:22
                                                brunch 33:25
behave 132:9             124:13,16,19,23                                                         Carwyle 79:14,17
                                                                         busses 36:14 38:15
                         125:6,24 126:5         budget 75:12,13                                   85:14,22 92:4
belief 82:2              127:4,6,10 129:12,      101:9                   busy 16:10 22:7,8        101:15,19 105:8,13
beliefs 141:3            17,25 130:3,16                                   47:20 49:9,11 50:8      110:3,7 112:23
                         131:25 132:11
                                                building 7:19,24 8:3,
                                                                          138:19,20 139:17
believed 81:16 89:7      134:23
                                                 8,11 9:5 11:3 13:4                              case 5:16 6:4
 90:25                                           14:9 15:22,25 17:25     button 76:7
                        book 27:19                                                               catch 62:12
                                                 18:24 19:15,18,21,25
bench 31:16 34:11                                                        buttons 76:4
                        Books 15:2 24:21
                                                 20:2 21:8,10 26:20                              caused 81:18
 39:11 41:21 58:3
                         27:10,12,15,20,22
                                                 27:6,8 29:2,3,4 31:3    buy 51:11
                                                 32:7,10,11 33:15
                                                                                                 causing 111:21,22
benches 18:8,12          35:18 37:4 40:17,18,
 31:18 36:12 39:2,5                              35:25 36:12 37:3                                cell 73:11
                         19 42:8,21 61:12                                           C
 41:15,20,22 48:12                               40:8 43:14 54:6
                        bookstore 27:16          55:12 73:18 75:15                               cemetery 68:5 95:5
beverages 46:6,11,                               76:11 91:19 133:13,     C-A-R-W-Y-L-E
                        booth-type 54:23                                                         center 8:5 11:21
 12                                              16,19                    79:17                   36:20 50:24 62:24
big 22:10 29:2 37:7,    booths 51:20 52:6                                calendar 64:3            63:3 68:23 71:14
                                                buildings 12:24 13:2
 10 48:3,20 49:10        121:17
                                                 32:14 36:24 40:15       call 33:9 35:24 36:2    central 6:5
 59:6 75:10 139:8
                        Bottletree 44:4          44:2 65:10,12            135:6                  cents 101:10
bigger 50:10                                    bulb 66:9
                        bottom 15:22 38:13                               called 20:5             ceremony 34:9,12
biggest 45:16,18        Bour 19:17 21:10,11,    bulk 67:16               calling 142:11           129:18,25 130:10
bikes 71:3               12 22:3 32:12,14
                                                bump 76:8                camera 51:12 71:18,     certified 5:3
                         33:6
bit 7:5 10:23 28:12                             bunch 81:10 138:18        23,24 72:15,16,18,24
                        Bourbon 49:3,19                                                          cetera 27:6 59:7
 47:15 50:14 73:21                                                        73:9
                         50:3,11                bunker 126:24                                     60:20,21
 75:7 81:5 82:22
 84:25 88:15 111:22                              127:14,15 134:16        cameras 70:9 71:4       Chad 78:24 89:3
                        box 85:11 109:24
 117:17 139:12                                                           camp 54:3                91:25 99:24 113:13
                                                bunnies 123:4
                        boys 64:22
black 17:3 22:18,20                             Bunny 57:16 58:18        campus 68:23 92:12      chain 80:2,7
 64:12 138:20           break 47:5,7 108:25                               93:8,19 94:20,24,25
                                                 122:18 123:9,18                                 chains 81:8
                         141:9,11 142:15                                  95:5,10 110:20
Blind 29:10,12,13,15,                           Buren 43:19,21,22,
 19                     breakfast 64:21,22                                117:14 130:7           chairs 34:10
                                                 23 45:14 62:6,14,17
                         73:22                                           candy 60:21             Chamber 11:13
blindness 132:17                                 64:7
                        Brian 102:5                                      canopy 65:18            chambers 76:8
block 42:24                                     Burt 96:25 97:14
                        brick 26:20 27:8 29:2                            cans 108:8              chance 108:24
blocked 24:25                                   bus 36:14
                         30:14 31:3,8 58:4                                                        135:22
blocks 28:23                                    Busby 34:4 35:7          capacity 94:23 133:2
                        bricks 18:24                                                             chancellor 93:6,13,
                                                 50:20 67:5 73:7,8       capital 53:10
blowback 106:9                                                                                    20 94:8
                        bridges 10:19            78:24 91:4 92:2,22
 107:16,17                                       93:4 113:13             car 24:10 25:20 38:3
                        bright 65:9                                                              Chancery 7:24 8:8
blown 35:3                                                                70:25 72:8              29:3,4,5,6
                                                Bush 102:4
                        bring 47:23 61:9,10                              care 130:22
blue 15:23 40:3 66:5     107:13 111:25          busiest 16:10                                    change 112:6,7
board 11:13 29:6         115:18 137:24                                   careful 104:21          changed 127:13
                                                business 8:17 13:22
 53:17,18,19 56:19,21                                                    carefully 44:11          134:6 138:18
                        broad 75:11,17           22:6 24:6 37:9 42:14
 67:5,6 77:20,21,24                              65:14 69:17 73:19
 78:4,17 82:5,13,21,    Broadly 10:15                                    carried 131:4           charge 45:25
                                                 77:4,6,25 78:4,7,9,11
 23 83:6,16 86:22                                81:17 82:7,17 133:4,    carry 112:4             charges 46:19
                        broken 69:18
 87:6,14 93:5,22                                 17
 95:15 96:8,12 97:21                                                     carrying 112:16         Charlottesville



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 43 of 58 PageID #: 514

                                                                                     Index: chat..coordination
 86:19 93:15 111:16     City 9:14 21:13,14      closure 38:7,8          compass 31:4            considered 86:14
 112:17 115:19           25:24 26:23,24 27:2,                                                    108:21
                                                clothing 13:22          competition 121:21
                         4 28:20 32:7,18,22
chat 85:11 109:23                                                                               Consistent 127:10
                         34:24 36:20 41:19      clue 117:23             complain 135:6
check 64:3               44:3,7,8,9,15 59:4                                                     constantly 133:19
                                                codes 75:15             complete 142:11
                         60:12 65:13 66:15
cheer 61:20              71:8 73:24 74:7,13
                                                                                                constitute 119:24
                                                coffee 29:11            completed 18:2
                                                                                                 142:12
Chevron 73:21            112:19,22,25 113:2,
                         4,10 116:20,24         coincided 8:2 111:2     completely 121:13
                                                                                                construction 17:24
chief 135:11 136:5       117:3,6,12,18 118:13   cold 59:17              comport 106:25           18:3,6 30:12 38:21
children 54:3 58:5       137:8,12 138:11,22,                                                     42:23
                         23                     college 33:19,22        composite 11:5,8
choice 141:21                                    45:23 67:11,14,16       13:10                  contact 6:12 85:23
                        City's 71:21 112:24      68:8,16
choose 103:19,20         139:3                                          comptroller 100:15      contained 26:24
 108:14                                         college-age 20:15,
                        civic 47:16                                     concern 76:16           contemporaries
                                                 18,24
choosing 103:17                                                          122:17                  130:24
 104:12                 Civil 5:16 98:5,7       college-popular
                         102:22                                         concerned 21:22         content 12:4
                                                 33:13
chose 104:23,24                                                          30:17 50:18 75:18,25
                        clarification 87:5                                                      context 93:16 94:19
                                                colloquial 116:16        76:12 81:2,3 120:4
chosen 128:4
                        Claus 57:6 122:19                                126:15                 contextualization
                                                comfortable 120:7
Chris 102:4                                                                                      90:15 92:11 93:18
                        clean 52:24                                     concerns 77:25
                                                comment 67:24 68:2                               94:3,22 97:17,22
Christmas 56:8,9                                                         112:13 115:14,21
                                                                                                 98:14 99:19 101:22,
 59:2,3,4,25 61:22      cleaned 75:16           comments 93:25
                                                                        concert 52:8             25 102:13 108:20,21
 65:7,8 108:13          clear 82:5,6,8 88:13    Commerce 11:13                                  contextualize 88:9,
                         106:21 111:14 120:8,                           CONCLUDED
Christmastime                                                                                    13 89:8
                         14 123:15 124:21       Commission 40:4          143:17
 14:18
                         137:23 139:6            101:7
                                                                        conclusion 132:16       contextualized
church 61:24 62:18                                                                               88:6,25
                        clerk 82:14             committee 88:9
 64:9,11,12 102:8                                                       concrete 38:2
                                                 90:15 94:23 99:23
 107:22 129:18          Clerk's 29:6                                                            contextualizing
                                                 100:2 101:25 103:16,   condo 44:2               87:20 94:12 96:21
circle 31:2 81:10       click 139:3              17 104:3,7,8,25
                                                                                                 105:17
                                                                        condos/apartments
 94:13 95:4,7,9
                        client 21:2             committees 104:13        37:6
                                                                                                continues 52:9
 133:19
                        clients 20:13 29:14,    communicate 77:23       conduct 77:4            Continuously 31:12
circles 31:11
                         16 46:15 67:25 71:7    communication           Confederate 14:3
Circuit 7:17,18 8:3,                                                                            control 75:6
                        clock 9:15 11:23 17:6    119:21                  16:25 17:4 37:19
 11,20 9:10 11:2 32:8
                         23:15,16 25:5,15                                39:24 41:11 42:6,11    conversation 66:22
 35:7,8 55:11 73:18                             community 21:20                                  73:4 82:23 91:2
                         26:6,17 28:8,15                                 85:3,4 95:3,5,24
 130:22                                          34:17 44:19 45:12
                                                                         98:14 99:19 116:5,14    111:15 112:25 113:3
                         39:13 41:12 54:9        47:24 50:15,21,25
circular 19:2 39:9       65:11,17                                        118:7 123:7             116:19 117:15
                                                 51:6,17 53:24 59:8
                                                                                                 124:18 131:24
circulating 110:12      close 16:17 17:18        60:8 63:4,16,18        confidence 20:25
                                                 74:15,20,23 91:13       142:20                 conversations
circulation 74:4         23:10 30:5 39:10
                                                 103:2 107:20,24                                 55:17 81:22 115:16
                         42:15 48:22 74:2                               conflicted 56:18
circumvent 31:7,10                               112:2 115:23 127:2                              127:12 129:7 135:21
                         87:4 117:2
                                                 128:6,15 129:20        confrontations           136:17
circumvents 15:5        closed 17:21,22,24       131:7,12 132:5,14       69:20
                                                                                                converted 27:13
cities 50:11             18:5 22:13 30:7,9       133:14,16 139:9
                         36:3 51:23 59:25                               conjunction 140:7       cookie 42:19
citizen 114:5                                   community's 141:5
                        closely 65:20                                   consideration 99:5,     cooperation 117:11
citizens 35:13 75:19                            community-wide           22 104:5
                                                                                                 140:14
 131:4 134:19           closer 26:7 38:12        116:25
                                                                        considerations          coordination 59:5
                        closes 23:7                                      138:3



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 44 of 58 PageID #: 515

                                                                                          Index: copied..difficult
copied 86:11             121:12 127:4 130:7      criminal 8:18 67:25      dated 86:15 110:15     department 27:6
                         135:24                                                                   35:6,10 40:12,13
copy 97:8 113:8                                  criticism 56:4,6         dates 111:5 139:7
                                                                                                  70:11 74:2 75:13
 142:7,15,17 143:9      court 6:3,7,19,21         126:18,20 127:20
                                                                          David 6:16 78:16        76:15,20 83:12,13
                         7:17,18 8:3,11 9:2,7     134:15
corner 10:3 14:10                                                          92:2,3,10 101:14,21    102:18 103:4 116:20
                         10:21 11:3 27:4 29:5
 19:12,23 31:25 32:6                             criticized 107:18         102:3,11 105:7,15      135:12 136:2,4
                         32:8 35:7,8 53:5,8,12
 36:10 37:11 40:16                                                         106:23 107:7 109:3     140:4,5
                         67:25 73:18 92:20       criticizing 114:10
 41:19                                                                     110:2,9 113:16
                         111:4 130:23 133:4,6                                                    depending 61:18
                                                 cross 22:21               119:13 121:6 142:16
correct 10:8 12:19       142:7 143:5,8,11,15                                                      84:23
 13:3 27:23,24 33:2,3                            crosswalk 14:25          dawn 126:11
                        courthouse 7:20,23                                                       depends 31:19 84:5,
 35:15 36:25 37:2                                 15:3 19:5 22:21 23:4,
                         8:5,20 9:10,15,21                                day 23:6 34:5 48:15,    21
 42:12 43:15 49:25                                18,21 25:5 35:21,22
                         10:4,5,25 11:2,20,24                              17,19,21 51:3 57:12
 62:21 72:21,22 74:25                                                                            depicted 46:24
                         13:16 14:24 15:6,7,     crowd 20:15,18            58:24 64:3 79:9
 80:18,19 85:8,9,11
                         11 16:23,24 17:13,19     33:25 34:13,14           111:3 143:22          depiction 47:2
 87:15 89:5 90:2,12
                         18:11,20,22 19:13
 92:14,17 93:10,11
                         22:25 23:4,5,8,12       crowded 67:10 70:2,      day-to-day 51:4        deposition 5:8,24
 97:18,19,22,23 103:6                             4,6                                             120:17 143:9,17
                         24:11,19,20,25                                   days 38:25 115:9
 136:10
                         25:10,14,23 26:20       cultural 48:2 51:3                              Depot 44:4
correctly 12:17 21:7     28:3,6,14 30:6,10,17,                            daytime 73:17
                                                  53:22 62:24 128:16
 50:20 58:23 136:24      24 31:8,25 32:6,14                                                      deputies 73:13,16,
                                                                          dead 95:11
 137:3                   35:20,23 36:4,11        culturally 128:17,20,                            18,20
                         37:18 38:4,20 39:2,      23                      deal 75:14 107:10,11
Council 53:14,16,21                                                                              deputy 76:6 135:11
                         20 41:10 42:5 43:13     culture 50:12,14,25      dealing 10:21 94:19     136:5
 55:6
                         51:21,23 52:10 54:18
Council-sponsored        55:12 56:12,15 57:7,    curfew 126:4 127:20      dealt 132:10 135:16    describe 17:17 22:5
                         18 58:19 59:10,24                                 136:5                  37:23 44:15 53:20
 121:17                                          Currence 21:17,18
                         60:5,16,20 61:3 62:6,                                                    65:4,18 95:2
counsel 6:8,10                                    44:22                   debate 83:22,25
                         11,19 63:22 64:7                                                        describing 12:4 66:6
count 39:12 59:20        65:11,12 66:25 71:17    Currence's 44:9          Debra 5:9 6:7
 73:20 132:25            72:2,25 74:8 76:2,3,                                                    description 62:22
                                                 current 66:15 136:8      December 6:6
                         4,17 79:10 85:6                                                         designate 117:12
country 21:24 91:6       121:14,16,18 122:11     custard 24:5             decide 81:23
 115:19                  124:4,9 126:6 127:22                                                    desire 127:21
                                                 custody 130:22           decided 83:24
County 6:2,17 7:18       130:22 131:3 132:20,                              111:19 113:14,22      desk 130:13 142:17
 10:8,16 29:4 30:11      21,23 133:12 134:2
 66:24 72:18 73:10                                           D            Decker 51:7,10,11,     detail 70:8 128:2
                        courtroom 5:14 96:8                                14,15,24 52:3,12
 75:11,14 77:4,25        133:6                                                                   developed 8:14
 78:7,8,9,14,16 79:8                             daily 9:8                 68:21
 80:11,17 81:16 85:21   cover 45:25                                                              diagonal 66:3
                                                 daiquiri 33:17           decline 54:25 130:5
 86:3 92:13,15 93:9     covered 70:9 120:10                                                      dial 11:23 12:2,7,10,
 95:15,20 99:9 100:7,                            Dane 51:10 133:8         decorations 65:14
                                                                                                  21 13:17 25:5 34:25
 19 101:20 105:14       covering 71:12                                    dedicated 70:7,16,      35:19 37:22 72:5
                                                 danger 138:8
 108:4 110:8,9 112:21                                                      19,24
                        COVID 16:15 43:8                                                         dialogue 132:6
 113:5,9,14,18,24
                         51:17 139:15
                                                 dangerous 70:13
 116:23 119:12                                    112:6 133:14,21,22,     deep 59:18
                                                                                                 diamonds 37:3
 120:10 124:6,17        COVID-19 5:5              25                      defendant 6:2
 125:5 130:17,18         138:18                                                                  died 137:16
                                                 dangling 125:11          defense 8:18
 139:5                                                                                           differ 83:6
                        create 126:15,18
                                                 Danny 97:2               deliberation 77:16,
County's 85:24 86:8,     127:25                                                                  difference 74:5
 12 120:3 122:10                                 dark 21:5 52:11           18,24
                        created 70:17                                                             138:9
                                                  133:12                  deliberations 120:4,
couple 9:18 14:12                                                                                differently 124:23
                        credible 104:18                                    10
 22:16 38:25 44:5                                date 6:6 110:13
 54:4 81:13 83:16       crib 112:23               126:23                                         difficult 132:10,14
                                                                          demands 88:6
 99:17 107:5,6 119:17



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 45 of 58 PageID #: 516

                                                                                        Index: dinner..exception
dinner 16:19 44:23      district 6:3 7:18       drunks 69:13             element 69:15            130:12
 63:11                   60:11
                                                due 5:5 51:17 138:18     elementary 129:4        entirety 25:2 71:22
dinnertime 63:12        Division 6:4
                                                DUIS 69:14               elevated 23:12          entitled 114:15
 68:13
                        document 11:10
                                                dusk 126:6,11            email 78:6,11,14,16,    entrance 17:18,19
direction 12:22 19:6     77:15,18 105:16
                                                 132:20,22,24             19 85:14,21 86:8,17     18:22 32:8 39:7 41:9
 33:14 44:2
                        documentation                                     91:25 92:9,22 93:4,5    57:21,22
                                                dystopian 139:13
directions 31:4          92:11 101:12 139:4,7                             94:2,6 95:14 97:8,21
                                                                                                 entrances 51:19
                                                                          99:8 100:14 101:14,
directly 10:4 12:16,    documents 84:7
                                                          E               19 104:4 105:4,7,13    environment 70:13
 24 14:3 17:2 24:4,19    100:20,23 121:8
                                                                          110:2,7 114:22
 57:20 65:22 70:9        138:25 142:2,9,15,22
                                                                          119:22,25 120:6
                                                                                                 Episcopal 61:24
 76:6 93:21 112:22                              earlier 20:20 27:23
                        dogs 61:9,10,17          28:5 29:9 32:7 38:15,    121:10 123:19,21       equate 138:4
 130:10
                                                 21 41:14,17 47:19        139:3
                        dollars 101:10                                                           erected 30:5
disagree 120:2                                   48:18,20 52:8 75:3      emailed 138:23,24
 133:22                 door 9:16 13:19          76:5 103:4 107:16                               escaped 139:24
                         16:16 22:13 46:2        119:15 122:19           emails 78:8 95:20
disagreed 121:25                                                                                 essentially 136:20
                                                 138:24                   97:7,8 108:5,18
                        doors 30:23
disappointed                                                              119:6 134:17           establish 75:23
 131:23                 dots 30:3               early 7:12 45:3 48:18
                                                                         employed 102:14         establishment 22:9,
disclose 20:25          Double 51:7,10,11,      easier 85:19                                      10
                                                                         enacted 126:5
                         14,15,24 52:3,11       easily 111:6
discretion 124:3,8,                                                       127:20                 establishments
                         68:21
 21                                             east 18:13 25:21 31:5                             15:19 28:22 32:19
                                                                         encircles 26:12
                        doubt 14:15 74:23        32:22 35:19,25 136:8                             33:4 42:14 43:23
discuss 78:4 83:14
                         126:14 139:18                                   encompasses
 87:6 114:18 120:9                              east/west 32:18                                  estimate 64:14
                         140:18,22,23                                     10:17
 123:10,17,21 124:3
                        download 11:5           Easter 57:16 58:18       encouraging 96:20,      estimation 88:3
discussed 78:25                                  122:18 123:4,9,18        22                     Europe 50:10
 79:22 93:25 94:3       downstairs 20:3
 114:23 125:5                                   eastern 36:11            end 17:15 36:23         evening 29:20,23
                        downtown 11:18                                    43:14 88:11 95:10,11
discussing 28:4                                 easy 12:3                                         45:3,23 50:3 52:4,5
                         139:11
                                                                          117:16 118:2            63:7 67:17 70:4
 115:6                                          eat 29:24 44:23 52:2
                        dozens 91:20 127:4                               ends 125:10              74:11 76:18
discussion 77:24                                 128:12 141:19
 83:7,25 84:11,18
                        draft 105:16,20                                  energy 50:5 103:24      evenings 21:4 67:9,
                         110:11                 eating 48:10                                      12 70:2
 95:23 96:3 98:25
                                                economic 128:15          enforcement 34:9,
 122:24 123:2 141:4     drafts 105:18                                                            event 34:6 55:11
                                                                          17 69:25 74:20 79:9
 143:16                                         economics 50:25                                   58:20 64:17 65:2,4
                        dramatic 82:17                                    117:13 140:5,14
discussions 135:13                                                        141:6                   79:9 121:17 124:5
                        drank 129:5             edge 24:20 39:19                                  140:7
dispatch 70:10                                   43:12 72:9,12           enforcement's
                        drawings 101:8                                    140:19                 events 34:3 47:16
display 40:8                                    effect 136:20 137:4                               54:17 60:5 68:18,22
                        draws 44:17,20                                   engage 132:6
                                                effectiveness 69:25                               140:20
displayed 100:25
                        drill 117:17                                     engendered 108:17
dissent 140:21                                  Effie 96:25                                      everybody's 132:15
                        drink 29:24 136:15                               enjoy 50:16 63:18
distancing 5:6                                  effort 103:24 135:3                              exact 57:13 63:8
                        drinking 48:11                                   ensure 77:10             91:16 94:15 102:19
distinguish 140:19,                             elaborate 75:6
 23,24                  drivers 35:13                                    enter 18:11             examination 7:2
                                                eldest 54:3 56:11                                 119:23,25
distortion 24:15        driving 114:25                                   entertain 88:11
                                                elected 10:7 34:16                               examining 119:22
                        dropoff 28:4 39:21       83:5 131:20              89:17
distraction 22:14
                                                                         entertained 89:16       exception 59:13
                        drug-related 46:19      election 113:15



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 46 of 58 PageID #: 517

                                                                                               Index: excerpt..Frye
excerpt 11:21            140:11                 feel 50:4 104:5         flame 112:16              fourth 41:21 66:14
                                                 128:10                                            105:16
excluded 82:3           eyes 113:24                                     flat 27:9 58:4
                                                feeling 127:16                                    frame 40:23 114:2
excuse 37:18                                                            flipped 142:15
                                    F           feelings 128:14                                   framing 44:13
executive 86:14                                                         floats 59:7
                                                fell 130:3,10                                     frankly 15:23 16:18
exercise 75:6           F-L-A-G-G-E-R                                   floor 12:9 14:11 24:7,
                                                                                                   80:23 91:14 104:23
                         116:13                 fellow 90:24 131:3       9 27:10,11 37:6,7
exercised 124:4
                                                                         41:5                     free 138:7
                        face 72:23,24           felt 123:16 124:23
exercising 124:21
                                                 132:21                 fly 84:9                  frequently 8:23,25
exhibit 11:5,8,11,18    faced 12:15
                                                fence 17:15,18 26:15    FNB 32:2                  fresh 38:22,23
 13:10,13,24 14:7,8     faces 9:14 10:4 12:16    30:2
 16:21 18:19 19:8,9      14:5 39:11 71:25                               folding 34:10             Friday 100:10 138:20
 23:23 24:12 25:7,17     72:19 133:17           fenced 26:2
                                                                        folks 45:3                friends 107:21
 26:8 27:25 28:10
                        facilities 125:5        fenced-in 25:23
 31:21 32:25 35:16                                                      follow 12:23 77:10        Fringe 54:11,12,14,
                                                 31:14 38:6,8
 36:7 37:15 38:9,17     Facility 110:4,11,18                             82:6                      18 55:3,13,24 56:5
 39:16 41:7,24 56:23     112:7 119:14           fencing 23:13 26:4,
 57:25 72:6 85:6,11,
                                                                        food 21:22 49:13          front 9:16 13:18
                                                 12 28:3 35:25 39:20
                        facing 25:14,20                                  52:8                      22:20 25:4,13 31:14
 14 91:24,25 92:8,19,
 22,25 93:3 95:13,14
                                                festival 51:7,10,15,                               34:23 35:18 37:21
                        fact 96:15 107:14                               foot 70:8,23 71:2
                                                 24 52:4,9,12 54:11,                               57:7,21,22,24 61:12
 99:7,8 101:13,14        109:8 115:22 131:24
 105:6,7,12 108:19
                                                 12,14,15,19 55:3,8,    football 45:24 47:18,      72:9 85:5 117:16
                        faculty 93:8,16          13,18,25 56:5           20,21,23 48:7,9           118:2 135:7
 109:23 110:2 119:5,6
 124:12 142:3,10,21                                                      49:18 50:2 51:5
                        fair 35:12 50:21        field 66:5                                        fronts 40:9
                                                                         68:21 137:14 138:17
exhibits 46:21,22        125:12                 fights 69:21                                      frozen 24:5
 142:8                                                                  footers 19:19
                        fairly 103:14           figure 38:2 133:25                                frustrated 108:17
exists 47:2                                                             force 68:8,10
                        fall 135:4 138:17,19    find 28:23 68:14 72:4                             frustrating 81:6,14,
experience 44:23         139:15                                         forced 83:8,9
                                                 81:8 85:18 104:18                                 20,21
 45:7,10 69:6 104:12,   falling 23:14            138:21                 Ford 68:23
 15 125:25 132:3,4                                                                                frustration 83:16
 140:3                  familiar 9:12 29:17     fine 87:25 88:2 89:19   forewent 104:7             84:17
                         34:6 40:5 52:14         106:20 118:23 119:3
experiences 129:11                                                      forget 61:7 79:8          Frye 5:1,24 6:1,21,23
                         53:13,15 54:11,12       125:13,15 136:18
                                                                         81:10                     7:1 8:1 9:1 10:1 11:1
expertise 102:21         90:6 126:2,4           finer 129:13                                       12:1 13:1 14:1 15:1
                                                                        form 15:8,13 39:9          16:1 17:1 18:1 19:1
explaining 90:24        family 8:17 129:19      finished 36:19           49:20,25 75:8 85:23
                                                                                                   20:1 21:1 22:1 23:1
express 84:17 87:23     farther 16:2                                     88:9 99:23 100:2
                                                fire 113:14,22                                     24:1 25:1 26:1 27:1
 88:5 89:17                                                              104:25 117:9 118:9
                        fast 83:3,17                                                               28:1 29:1 30:1 31:1
                                                firm 8:16 32:15          129:14
                                                                                                   32:1 33:1 34:1 35:1
expressed 88:18         fast-forward 131:20      89:12,14
                                                                        formal 67:2 77:20          36:1 37:1 38:1 39:1
 140:21
                        favor 97:17,22          fit 22:10 108:10                                   40:1 41:1 42:1 43:1
expressing 76:16                                                        formed 129:11              44:1 45:1 46:1 47:1
 88:2                   Favorite 9:19,24        five-minute 47:6                                   48:1 49:1 50:1 51:1
                                                                        forward 85:22
                         14:5 15:4,21 19:4      flag 19:20                                         52:1 53:1 54:1 55:1
expression 53:24         68:4                                           forwarded 85:15,25         56:1 57:1 58:1 59:1
extend 15:6 32:16                               Flagger 116:8,12,13,     92:23 93:14 100:3,6       60:1 61:1 62:1 63:1
                        FBI 116:20 140:4         14
                                                                        forwarding 93:5            64:1 65:1 66:1 67:1
extended 52:4           February 110:15                                                            68:1 69:1 70:1 71:1
                                                Flaggers 118:7
extending 42:7           115:25 119:11                                  fought 90:9                72:1 73:1 74:1 75:1
                                                 123:7
                                                                        found 45:4 111:6           76:1 77:1 78:1 79:1
extends 52:5            Federal 5:15 33:15      flagpole 41:19
                                                                         131:22                    80:1 81:1 82:1 83:1
extent 120:3,9          feed 70:9               flags 60:20                                        84:1 85:1 86:1 87:1
                                                                                                   88:1 89:1 90:1 91:1


                               TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 47 of 58 PageID #: 518

                                                                                               Index: full..Howorth
 92:1,2 93:1 94:1       gears 67:8 74:24        great 51:10,13 114:9    half 22:7 48:6 141:19     Higginbotham
 95:1,14 96:1 97:1       84:25 109:2             133:8                                             129:20
                                                                        Hall 25:25 26:23,25
 98:1 99:1,8 100:1
                        general 8:16 75:20,     green 15:25 21:8,10      32:7,22 34:24 41:19      high 107:25 129:6
 101:1 102:1 103:1
                         22,24 76:23 83:15       32:10                   60:12                     136:16
 104:1 105:1 106:1
                         88:21 90:21 99:3
 107:1 108:1 109:1                              grief 81:19             hallway 14:12             high-profile 107:23
                         109:4 114:24 115:4
 110:1 111:1 112:1
 113:1 114:1 115:1
                         122:23 135:20          Grillehouse 20:4        hand 6:22 103:25          highly 133:13,15
                                                                         117:13,24
 116:1 117:1 118:1      generally 10:13         Grocery 9:14 21:13,                               hill 41:2 110:3,9
 119:1 120:1 121:1       16:18 21:3 30:16        14 44:3,7,8,9          handicap 39:22,25
 122:1 123:1 124:1       53:20 54:5,20 59:6
                                                                                                  Hinton 71:25 72:7,
 125:1 126:1 127:1       64:18 67:11,22 70:12
                                                Grocery's 44:15         handled 118:10             17,20
 128:1 129:1 130:1       73:16,25 76:22 81:2    ground 42:22            handling 117:4            hire 69:17 113:15
 131:1 132:1 133:1       84:20 87:12 94:3,17
 134:1 135:1 136:1       95:9 96:3 97:12        grounds 8:3 26:21       happen 47:17 62:25        historian 98:4,7
 137:1 138:1 139:1       101:4 113:23 130:3      36:4 38:4,20 51:23      63:3 69:21 103:17         102:12
 140:1 141:1 142:1,9,    135:18                  52:10 54:18 57:18,20    107:14 131:9 135:4,5
                                                                                                  historians' 90:18
 22 143:1,17,20                                  58:19 59:10,24 60:20
                        generate 128:13                                 happened 66:22
                                                 61:3 62:11 63:22                                 historically 56:15
full 22:7                                                                81:13 93:16 96:16,17
                                                 71:17 74:9 76:2,3,17                              64:12 82:24,25
                        gentleman 111:19                                 97:12 107:14 110:20
fun 44:23 46:10 58:21                            79:10 111:20 122:11
                        gentlemen 90:16          124:4,10 126:6
                                                                         111:16 117:22            history 66:12 90:6
 59:6 63:16                                                              118:23,25 124:18          98:12 102:18 107:2
                                                 127:22 132:20,22,23
function 124:15         giant 45:20                                      129:23 130:2,19           113:4 131:17 137:7,
                                                 133:7 134:2
                                                                         134:16                    8,13,21 141:6
functioning 131:11      girds 43:11 62:14,20
                                                group 21:13,15 44:9
                                                                        happening 73:19           hoist 111:20
functions 30:11         give 34:16 61:18 79:6    60:19 80:11 88:7
                                                                         81:21,22 86:16 94:7
                         127:5 141:11            89:12 91:8 96:9                                  hold 57:4 72:3
                                                                         121:24 129:16 138:2
fundraiser 61:13                                 99:19 101:21,22
                        giving 101:23                                                             holding 135:7
                                                 103:7 116:5,8,15       happy 45:10
fundraisers 61:8
                        glad 58:11 120:20        127:24 134:18                                    holds 98:4,6
Funkys 33:12,16,17                                                      hard 69:8 72:10
                        Glance 122:4            groups 116:3             109:10                   hole 42:21
                        goers 62:12             Grove 51:2 95:10        hash 120:5                holy 87:4,17 90:25
            G
                        good 5:2 44:22 70:12    grow 129:9              he'll 143:14              home 16:18 65:2
game 48:18 49:10         84:2,11 108:24,25                                                         133:10 138:12
                                                guess 9:17 10:2 22:5    head 69:9 76:8
 51:3,5 68:21,22         120:21 128:14 140:5
                                                 30:25 35:18 42:3        97:10,13 98:16           honestly 55:9
 118:24 136:21 137:5,    143:2
                                                 44:11 60:10 69:16       134:13
 14                     goods 121:19             70:17 85:23 90:22                                hope 85:10 104:10
                                                 96:5
                                                                        health 10:15 75:9          109:14
games 48:4 138:12,      goodwill 128:14
 19                                             guidance 124:11,14      hear 56:6 83:12,13        horse 70:5
                        Gourmet 41:2,3                                   128:25
garage 36:19,21          43:25                  gun 112:4 135:7                                   horseback 70:7
                                                                        heard 56:3 114:7,9
garland 32:10           govern 77:3             guns 115:2 137:24        131:16 134:19            hosted 59:4
gate 17:12,20,23,25     government 10:18        guys 89:20 103:20       heart 50:21 51:6          hour 45:10 47:3
 19:3 23:7,10 35:23      30:11 50:24 75:14       130:12 143:2
                                                                        heartbeat 128:6           hours 16:12,19
 36:2,3                  76:25                                                                     48:15,17,21 52:4,6
gates 17:17 30:2,5                                        H             heavily 74:15,22           63:9 68:6 109:4
                        graduated 7:10
 31:4                                                                                              133:4
                                                                        heck 108:15
                        granted 134:2
gather 61:19                                    H-I-G-G-I-N-B-O-T-      held 96:7 143:16          housed 27:9 43:15
                        Gras 61:25 62:4 63:6,   H-A-M 129:22                                       54:5
gave 87:3 108:4          18 64:8                                        helping 55:7
 131:13                                         H-I-N-T-O-N 72:20                                 Howorth 7:17 8:4
                        grass 58:7                                      hidden 140:11              27:18



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 48 of 58 PageID #: 519

                                                                                                   Index: hub..kid
hub 48:2 74:3           Incidentally 33:24     interacting 50:6         jail 10:21 74:2
                                                                                                            K
Humane 60:3 61:8,       incidents 74:8         interest 98:11           James 21:23 131:16
 14                                             135:17
                        inclined 104:10                                 January 9:3 10:9         Katherine 15:24
hundreds 61:4 91:20                            interested 87:21,23       113:5,16
                        include 27:4 32:14,                                                      keeping 75:16
 134:16,17
                         15 100:9 101:8,10     interesting 103:15       jazz 62:9
hung 131:4                                      130:13                                           Kevin 5:1,24 6:1,23
                        included 64:19                                  JCP 19:15                 7:1,4 8:1 9:1 10:1
hurt 129:5 136:14        67:15 80:14,21 97:8   interject 106:18                                   11:1 12:1 13:1 14:1
                                                                        Jeep 22:18,20
                         139:2                  119:19                                            15:1 16:1 17:1 18:1
hurtful 90:7
                                                                        Jeff 35:7 66:23 67:4,5    19:1 20:1 21:1 22:1
                        includes 29:4 42:24    internalize 141:2
hurting 89:22                                                            73:7 78:24 91:4 92:2,    23:1 24:1 25:1 26:1
                         53:24 75:11,12,13
                                               interrupted 93:12         22 93:4,14 113:13,19     27:1 28:1 29:1 30:1
HVAC 24:25 25:24         95:22 141:6
                                                                         124:19                   31:1 32:1 33:1 34:1
 26:15 31:14                                   intersecting 18:25
                        including 42:19                                                           35:1 36:1 37:1 38:1
                                                                        Jeffrey 92:22 93:6
                         60:19 62:11 72:25     intersection 18:21                                 39:1 40:1 41:1 42:1
          I              138:20                                         jewelry 40:22             43:1 44:1 45:1 46:1
                                               introduced 24:15
                        incorrectly 52:16                                                         47:1,15 48:1 49:1
                                                                        job 7:10,16 8:9
idea 90:7,8 106:6                              intrude 86:12                                      50:1 51:1 52:1 53:1,
                                                                         114:10 134:10
 128:4 131:6 133:20     individual 65:14                                                          14 54:1 55:1 56:1,23
                                               involved 102:12
 137:22,25               87:9                                           Joey 134:12 136:13,       57:1 58:1 59:1 60:1
                                                135:25
                                                                         17                       61:1 62:1 63:1 64:1
ideas 133:21,24         individually 106:13
                                               ipad 100:19                                        65:1 66:1 67:1,8 68:1
                         116:3                                          jog 98:17
identical 142:18                                                                                  69:1 70:1 71:1 72:1
                        individuals 76:17      iphone 24:14
                                                                        John 5:25 6:15            73:1 74:1 75:1 76:1
IDENTIFICATION           102:2                 irrelevant 108:7          21:16,18 44:8,22         77:1 78:1 79:1 80:1
 11:9,19 85:17 92:5,                                                     110:3,9                  81:1 82:1 83:1 84:1
 24 95:17 99:11         information 6:12 7:5   Isbell 5:9 6:7,11 53:4                             85:1 86:1 87:1 88:1
 101:16 105:10 110:5     93:15 100:17 113:7                             Johnny 98:20
                                               issue 81:24 83:14,15                               89:1 90:1 91:1 92:1,2
 119:7 142:23           initially 94:13                                 Johnson 113:19,21,        93:1 94:1 95:1,14
                                                84:5,16,21,23 85:7
identified 14:7 103:3                           86:22 91:18 96:19        22                       96:1 97:1 98:1 99:1,8
                        inquired 98:9
 124:12                                         103:24 107:23 108:6                               100:1 101:1 102:1
                                                                        joined 83:5
                        inquiry 90:21 109:2     116:23,24,25 117:4,8                              103:1 104:1 105:1
identifies 101:24                               123:8 128:18 129:12     Joseph 113:19,20,         106:1 107:1 108:1
                        ins 133:5                                                                 109:1,8,23 110:1,14
identify 6:8                                    131:14 132:10,15,17      21,22
                        inside 19:21 40:9       133:10 134:13                                     111:1 112:1 113:1
ignore 88:22                                                            Josh 109:3 125:9          114:1 115:1 116:1
                         45:21 57:20 63:11
                                               issues 69:9,12            141:9                    117:1 118:1 119:1,
image 39:18             installed 71:8,23       117:19,21
                                                                        Joshua 6:14               22,25 120:1 121:1
images 55:11             72:19 73:9 76:5                                                          122:1 123:1 124:1
                                               item 95:23 99:17
                                                                        Jr 27:10,15 35:18         125:1,23 126:1 127:1
imagine 130:25          instituted 71:2         101:7,10 105:2 122:3
                                                                         37:5 61:12 102:4,24      128:1 129:1 130:1
                                                139:3
immediately 9:22        instructing 120:15                                                        131:1 132:1,19 133:1
                                                                        judge 8:4 35:7
 12:25 42:16                                   items 112:10                                       134:1 135:1 136:1
                        intelligence 140:6                               130:23
                                                                                                  137:1 138:1 139:1
impact 122:21,22,24     intended 80:25                                  judge's 76:8
                                                         J                                        140:1,3 141:1,19
impacted 131:9,13       intending 81:9                                  judges 7:16 35:8          142:1,6,10 143:1,17,
                                                                                                  20
important 103:22        intent 122:24 136:12   Jack 29:17 45:8 46:8     July 9:3 60:2,6,22
                         139:23                 47:7 52:18 53:3 58:9     61:22 130:7 138:15      Kevin's 47:7
impression 87:13,                               107:10 109:6 119:19
 16,19 89:6,7 117:3,6   intentionally 137:9     123:5 125:13 129:13     jurisdiction 75:4        kfrye@
 135:19                                                                                          lafayettecoms.com.
                        interact 114:6          132:18 134:22 142:6     justice 131:10            78:15
incident 86:19           124:16                Jackson 6:10 7:11
 130:20                                                                                          kid 65:2
                        interacted 74:20        21:7 32:17,20 62:7,
                                                21 64:5,9,13



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 49 of 58 PageID #: 520

                                                                                              Index: kids..marching
kids 20:20 33:23       large 22:9              legislators 34:18        live 45:11 70:10          lynched 129:20
 57:15 58:8,21 60:19
                       larger 96:8,9           legitimate 115:14,21     lived 51:16 68:4          lynching 129:18
 63:10 67:14 68:8,16
                                                                         89:21 132:4               130:10,20
                       Larry's 42:17 43:2      length 114:19
kids' 27:16
                                                                        lives 87:3                Lyric 45:17
                       lasted 82:22            Leo 33:9
kind 9:13 17:3 18:25
                                                                        load 91:23 92:19
 37:2,3,7,12 38:11     late 8:13,15 20:21      letting 125:3 134:21
                                                                         119:4                              M
 39:8 41:18 48:2        21:4 45:4,6,9 68:15,    141:19
 54:22 55:3 69:14       17                                              loaded 20:10 92:25
 71:12 75:9 83:8,9
                                               level 23:2,12 28:4                                 M&f 33:6,7
 98:11 107:5 111:21
                       law 7:7,9 8:16,17                                local 10:18 21:19
                                               Lewis 102:4,24,25                                  machinations
                        24:6 27:13 29:9                                  45:3 59:5 98:4
 124:15,25 128:15                                                                                  116:18
 129:23 130:4 131:14
                        32:15 34:9,17 40:21    Library 45:15,16,19,      102:25 107:19 111:9
                        69:6,25 74:20 77:10     20 46:3                  121:17 134:19            made 82:5,6 84:6,9,
 139:13
                        79:8 117:13 129:10                               140:14,18                 12 90:21 93:8 108:4
kinds 129:7             131:16,19 133:8
                                               life 49:7 89:21 129:3
                                                                        located 9:9 12:10          121:19 123:15 130:2
                        136:3 140:5,14,18      lifeblood 128:15,16                                 135:3
King 63:2,24 64:2                                                        14:6 16:6 19:22
                        141:6
                                               light 71:12 125:25        32:19 40:19 41:4         magnolia 65:25
knee 111:4
                       lawn 10:5 16:23          137:24                   64:13 72:16 95:4,8
knew 103:21 104:2       18:11,20 19:2 22:25                                                       main 28:19 32:18
                                               lights 65:9,11,16,18,    location 34:21 57:5,       106:10 128:18
 105:3 110:22 114:21    23:11 24:11 28:3,6
                                                21 66:8,9                17 58:20                  133:18
 116:10 121:13          32:6 34:4 35:23
 123:16,22              37:18 39:2 56:12       liken 49:17,24 50:2      locations 31:6            maintain 136:12
                        58:10 60:5 121:16,18                             140:11
knowledge 15:15,                               likes 123:4                                        maintaining 89:13
 16,17 17:21 52:13     laws 76:21 77:3                                  lock 17:18
 55:3 66:19 87:7                               limbs 25:25                                        majority 78:3,4
                       lawyer 82:4                                      log 121:7                  136:2
 105:22 137:18                                 limit 36:4 126:18,20
 138:13                layout 10:25             127:20                  long 7:9 10:11 66:10      make 11:14 15:10
                                                                         109:7 115:10,12           44:22 53:7 57:5
                       lead 14:12 135:19       limiting 126:5            137:8                     67:16 80:15 82:8
          L
                       leadership 131:7        Lindsey's 73:20                                     84:14 86:12 112:3
                                                                        longer 58:16 82:22
                        132:9                                                                      117:15 118:20 120:8
label 13:13 45:2                               lined 48:5 60:13         looked 48:13 84:7
                       leading 29:11 39:7                                                          121:6 125:10 128:5,
labeled 5:23 142:8                             lines 38:23 66:3          139:6                     10
                        43:13 111:14
lack 75:4 118:6                                lining 59:15             loose 125:10              Maker's 119:6
                       leads 15:2 17:12
                        39:19                                           lot 9:14 12:25 13:5        121:15,19,23 123:15
Lackey 7:17                                    link 92:10 93:7
                                                                         20:11 22:3 33:22          124:22
Lafayette 6:2,17       learned 130:19,20,21    linked 93:25              45:2,11 48:11 50:6       makes 66:16
 7:18 10:8,16 29:4     leave 54:7 89:22                                  59:21 60:13 62:5
                                               Lisa 79:7,12 80:17
 95:15 99:9 130:17                                                       63:17 70:11 71:15        making 104:21
                       leaves 42:9 72:11        85:14,22 86:3 92:3,9,
                                                                         82:23 83:7,8 84:4         134:19
lake 130:8                                      13 93:5,9 100:16
                       led 66:9 118:21          101:15,19 105:8,13       108:15,17 112:19         man 130:21
Lamar 28:14,17,18,                                                       117:15 136:6 137:15
                       Lee 102:3,6              110:3,7 112:19 114:9
 20,24 33:8 42:7,12,
                                                119:12 122:7 125:2
                                                                                                  mandate 75:17
 15 48:5 56:14 59:9                                                     lots 48:10 82:9
                       left 14:9,25 15:22                                                         manner 77:4
                        19:16 24:20 29:8       Lisa's 79:13 113:3       Lounge 33:9
landmark 24:21
                        30:24 37:3,4,19         119:13                                            map 11:12,18,21
language 88:12                                                          lower 18:7 37:11           13:21
                        41:22 42:8,16 43:24    listen 103:21,23
 90:15,16,18 91:5,7,    65:23 66:2 72:8,12,                             lunch 73:22
                                                104:9,11,23                                       march 62:18,19
 14,18 103:13 105:25    13 108:15 125:10
                                                                        lunchtime 34:12            64:15,18,19,20,22,23
 106:10,24 108:21                              listened 34:4
                       left-hand 18:7 37:11                              64:23                     65:3 110:24 111:3,8,
 112:12,15 122:14
                                               lit 65:9 73:21                                      15 117:13 118:23
 123:12                legal 5:3 130:18                                 Luther 63:2,24 64:2
                                               litigate 8:20                                      marching 126:16



                                TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 50 of 58 PageID #: 521

                                                                                          Index: Mardi..O'DONNELL
Mardi 61:25 62:4        meetings 56:19           119:17 125:9 132:7,      26:8 27:25 28:10       nights 70:6
 63:6,18 64:8            77:7,13 82:17,21        16                       31:21 32:4 34:19
                                                                                                 nighttime 43:6 49:8
                         83:20 99:17 127:4                                35:16 37:5,15 38:9,
Margaret 100:14                                 mischaracterizing                                 65:8 68:25 73:23
                         132:12                                           17 39:16 41:7,24
                                                 90:12
mark 17:15                                                                47:4 90:23 125:23      no-dog 136:25
                        member 53:18 62:3
                                                Mississippi 6:2,4,        129:5
marked 11:4,9,19         83:5 103:2 130:16                                                       nonalcoholic 46:12
                                                 14,17 9:10 19:20
 18:19 19:8 85:16                                                        moved 8:7 27:4
                        members 83:16            47:22 56:8 94:8                                 nonetheless 122:16
 92:4,24 95:16 99:10                                                      36:20 38:12 88:25
                         101:25 107:6 131:25     131:18
 101:16 105:9 110:5                                                       95:5 123:8             nonprofit 53:22
 119:7 142:22           memorial 34:9 79:9      mistakenly 80:21
                                                                         moving 36:7 48:11       nonprofits 59:5
                         95:24 99:20 128:24
market 40:13 119:6                              Mitchell 40:21            49:14 50:7 87:20
 121:15,20,24 123:15    memorialization                                   88:19 98:14            noon 79:10 109:18
                                                moment 27:22 46:20
 124:22                  129:19,25 130:10                                                        north 14:3 24:4 25:22
                                                 59:3 63:25 92:21        multi-story 26:19
                                                                                                  26:13 28:2,13,14,20,
Martin 62:25 63:24      memory 98:17 140:2       103:15 118:20
                                                                         Multiple 59:19           23 30:8 31:5,24 32:8
 64:2                                            136:19 137:3 143:5
                        Memphis 48:25                                                             33:10 37:17 56:12,14
                                                                         music 43:5,7 51:15
material 112:9           49:19 116:6            Monday 56:17,20                                   57:2,4,6,21 59:9
                                                                          53:25 62:9 139:21
                                                 100:11                                           60:12,16 62:20 73:21
materials 120:4         mention 122:18
 121:4                                          monitor 73:10                                    north/south 28:21
                        mentioned 40:16                                            N
                                                 116:21 128:2
Matt 135:7               41:14,17 47:18 59:2                                                     northeast 32:5 36:10
                         61:5 63:24 71:4 75:3   monitored 71:18          named 111:19
matter 5:25 115:12                                                                               northern 6:3 30:23
                         76:5 107:16 135:13      140:9                    121:20
matters 77:16,18                                                                                 northwest 19:13
                        Meredith 131:16         monitors 71:21           names 81:10 98:18
 78:25 83:24 121:2                                                                                24:4
                        message 79:2,7          month 8:6 9:6 56:20       105:2 116:2
Matthew 111:19                                                                                   Notary 143:25
                         80:23 81:6 85:25        91:16 121:19            narrative 87:2
mayor 27:18 66:15        86:2                                                                    notes 87:2
                                                months 7:11 9:4,8        narrow 14:22
mayor's 27:5            messages 79:5            132:12                                          notice 99:15 105:2
                         80:10,20,22 81:7                                national 29:2 31:25
Mcdavid 12:11                                   monument 14:4             111:5                  notification 95:19,
                         86:7
                                                 16:25 17:4 37:19,23                              21
Mcewen's 44:4           met 51:9 101:22          39:3,24 41:11 42:6,8,   nationally 21:22
                                                 9,11 73:2 85:3,5 86:2                           number 5:23 6:4,11
Mclarty 78:24 89:3      middle 7:20 8:20                                 nauseum 132:13
                                                 87:21,25 88:6,20                                 12:2 13:21 20:13
 92:2 113:14
                         11:3 55:12                                      nearest 37:20            22:11,12 29:10 32:21
                                                 89:8 90:20 91:14,18
Mcnutt 40:21            midnight 48:23           92:12 93:17 94:12,                               33:12 36:12 37:5
                                                                         necessarily 115:23       40:8 42:18,24 44:3,5
meaning 87:5                                     20,25 95:2,3,6 96:21
                        Mike 78:24 87:13         98:2,15 105:17 106:6    needless 24:14           54:21 55:8 70:5
meaningfully 132:6       91:25 113:13                                     28:11                   81:12 95:23 99:17
                                                 110:24,25 111:20
                                                 123:8 128:24 134:14                              122:3
means 33:21 80:17       mile 48:6                                        Neilson's 37:21
                                                mood 65:4                 40:10,11,14 41:5       numbers 12:9
measures 117:7          Mills 134:3 135:10,14
                                                                          102:25 103:3
meat 128:18             mind 47:7 84:9,12,14    Morgan 98:20
                                                                         network 104:17,19                 O
                         104:21 141:4
media 5:23 115:15,                              morning 5:2 57:14
 16 116:21 140:10       minds 84:6 111:17        64:20                   news 55:18 96:6
                                                                                                 O'CONNELL 101:15
                         139:14                                           98:17 111:9
meet 78:3                                       mortified 56:11                                   105:8 110:3
                        mindset 127:12                                   nice 18:14 115:3,4,17
meeting 56:21 77:23                             mouth 136:11                                     O'DONNELL 5:19
 78:5 82:12 84:15       minors 69:13                                     night 20:22 21:4 34:2    6:16 15:8,13 20:10
                                                mouthing 82:14            43:3,6 45:5,6,9         46:8 47:6 49:20
 93:8 95:16,22 96:7,
                        minute 84:24 140:2      move 8:10 13:24           56:17,21 67:19 68:15    52:18,22 53:3,6,9
 11,13 97:11 99:10,16
                        minutes 47:4 77:21       16:2,21 19:8 21:6        70:20 96:15 133:9       58:14 67:23 75:8
 100:9,11,17,22 101:2
 113:2 133:5             82:19,20 109:16         23:23 24:12 25:7,17                              86:11 92:3,10 101:21



                               TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 51 of 58 PageID #: 522

                                                                                              Index: oak..perceived
 105:15 106:18 109:6      131:21 133:8          Orleans-style 62:9      parades 62:25             patient 137:2 141:24
 110:9,13 117:9 118:9
                         officers 70:7,8,21     ostensibly 96:19        paraphrasing              patrol 70:5,16,23
 119:19 120:12,21
                                                                         136:21                    71:2 73:19,22 74:13
 125:13,15 132:18        offices 9:18 27:5      OTTER 85:15
 141:12 142:5,24          29:7                                          Pardon 125:14             patrolled 74:22
                                                out-of-town 35:8
 143:8,10,14
                         official 61:7 133:4     116:3                  parents 57:15 58:5        patrolling 73:13,15,
oak 65:24                                                                68:14                     16 74:6
                         officials 34:17        outbreak 5:5
Object 15:8,13 49:20                                                    park 19:6 25:20 35:9      patrols 73:25
 75:8 117:9 118:9
                         oldest 40:12 103:4     overbearing 70:3
                                                                        parked 24:10 35:10        pavilion 111:4
objection 66:24          onslaught 127:16       overlooks 9:20
                                                                                                   118:24
 106:18
                                                                        parking 9:13 12:25
                         open 8:12 12:5 13:10   overly 112:5
                                                                         13:5 14:23 22:21         pay 108:9,11
                          16:13 43:3 48:19
objections 5:19                                 owned 21:16              25:19 35:6,14 36:16,
                          76:25 77:7,13 83:22                                                     paying 117:2,25
                                                                         19,21 37:21 40:4,5
observe 61:20 63:13       87:3 109:24 112:16    owner 102:25                                       118:16 121:22
                                                                         60:12 62:5 71:15
                          128:5,7,8
observed 83:2                                   owners 65:15 135:6       136:20                   peaceful 115:17
                         opened 8:9 11:16                                                          138:5 140:20
observing 63:22                                 owns 27:17              parks 35:7
                          109:24
 82:19                                                                                            peacefully 127:3
                                                Oxford 6:4 7:6,7,12,    part 15:6 21:12
                         opening 35:24 36:5                                                        134:19
occasion 71:6                                    15 8:21 9:10,13,22      29:14,16 33:21 54:18
 110:17                  opinion 68:24 69:4,     11:18 16:11 20:4        55:13,24 56:4 65:23      pedestrians 23:3
                          5,6,24 70:3 84:3       21:19 25:24 26:23,24    71:9 74:12,15 75:4
occupied 58:10                                                                                    pending 5:17
                          88:5,19 114:3 118:3    28:20 32:18 36:13       77:16,19 80:8 101:3
occupy 35:13              126:10,12 127:19       47:21 53:17 56:8                                 people 10:20 18:4,
                                                                        participate 54:25
                          132:19 133:24          59:5 70:10 76:15,20                               14,16 19:6 22:11
occur 48:16 111:12                                                       61:15 64:25
                          138:10 140:25          110:22 112:22                                     29:22 31:17,19 34:16
occurred 8:3 86:16                               116:20 128:2 134:25    participated 60:18         36:17 45:21 48:3,11,
                         opportunity 53:23
 96:4 105:23 117:22                              137:8 138:14 140:4      62:2 63:9 64:10,15        14 49:14,24 50:5,6
                          55:21 94:9 104:7
 121:15 133:12                                                           131:8                     51:4,22 59:10,15,19,
                          114:6 131:14          Oxford's 27:2 50:2
                                                                                                   20,21,22 60:13,19
occurrence 69:22                                 112:19 113:4           participates 62:8
                         opposed 50:11                                                             61:2,15,19 62:10,13
occurring 30:11           70:24 80:14 97:25                             participating 60:10        63:13,17,20,21,23
                                                           P                                       64:14 69:7,10,11,16
occurs 51:16 60:7        option 89:16,18                                particulars 99:21
                                                                                                   70:12 74:19 75:14
                          130:5
October 9:3 86:15                               P-H-A 52:22             parties 5:12               76:8 81:12 84:5,12
 99:16                   options 95:25                                                             88:24 91:13 94:21
                                                p.m. 33:22 52:9         parts 75:13                96:10,18,19 98:18
offend 88:4 106:9        orange 18:3 19:19       143:18                                            103:15,19,20,23,25
                                                                        party 50:12,14
                          26:21 38:21
offended 106:6,8,12,                            packed 59:10 60:21                                 104:6,12,17 105:2
                                                                        pass 33:11                 107:21 110:23
 14,16                   orangish-red 26:21
                                                packet 100:8,16         passed 126:23              111:24 114:25
offensive 106:10         order 112:2 142:19      101:3,5                                           115:22 116:7,10
                                                                        passing 133:20             123:6,7 126:16
offer 50:17              organization 130:18    pages 111:7
                                                                        passively 131:8            127:6,17 128:10,23
offered 12:12            organizations 118:8    pancake 63:11                                      130:24 131:7 133:20
                                                                        past 29:3,9 32:16          134:17 137:23
office 8:4,9,12 9:9,     organize 55:7          panic 76:4               33:6 42:11,16 91:20       139:10,19 140:25
 11,14,22 10:9 12:5,
                         oriented 11:14 12:2    panoramic 24:13          107:21 134:11             141:6
 11,14,16,22 13:4
                          13:8                   28:11 42:3              137:21
 14:6,11 19:4 22:14                                                                               people's 111:17
 24:6 27:5,14 29:5,6,9   original 43:5 44:8     parade 56:13,22         pastor 102:7               132:4 139:14
 40:21 43:15 60:12                               59:2,3,4,6,8,11,25
                         originates 62:17                               path 82:7 94:11           perceive 81:21
 68:3,15 69:10,11,16                             60:3,6,7,9,11,13        117:12
 71:15 73:12 74:18       Orleans 49:4,19         61:25 62:4,7,12,13,                              perceived 81:20
 101:22 113:16,25                                17 63:6,10,13 64:8     patience 141:10            118:15 121:21



                                  TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 52 of 58 PageID #: 523

                                                                                           Index: percent..puppies
percent 127:21           58:22 60:14 65:19       policy 110:5,11,18      presence 67:11 70:4     projections 55:24
 139:18                  72:9 75:10               112:7,8,19,24 113:8                             56:4
                                                                         present 12:22 84:13
                                                  114:21 119:14
perimeter 51:21         pictures 48:13 119:2                                                     promise 74:21
                                                  121:11 122:11,13,20    presentations 99:2
period 91:15 110:19     piece 51:11               123:12 125:2 126:9,                            prompted 121:10,25
                                                                         president 67:5
 129:16,17,24                                     15,18,20 134:5
                        Pig 29:10,12,13,15,19                             124:15 130:3,17        pronounce 79:13
permit 134:2 137:11                              political 131:7 133:5    131:21
                        pillars 26:3              135:8
                                                                                                 proper 14:24
permitting 125:4,5                                                       pretty 69:22 80:12
                        pizza 33:17              politicians 107:18                              proposed 88:12
                                                                          82:5,6,16 91:9
person 59:18 82:14                                135:6
                                                                                                  103:12 105:25
                        place 20:22 22:3,8                                108:17 111:14 117:2
 104:24                                                                                           110:11 119:14
                         34:4,7 36:18 49:12,                              139:11
                                                 pool 29:24
personal 45:7 66:19      14,15 50:7,15 51:25                                                     proposing 122:16
                                                                         prevent 114:25
 69:5 78:12,19 98:11     54:18 63:6 66:10,12     popular 20:8,9,15,
                                                  17,22 21:3,25 22:4
                                                                          121:23 123:5 137:5     prosecuted 131:6
                         71:11 74:8,22 95:9
personnel 73:13
                         99:2,22 139:12           29:19 33:19,25         previous 25:11          prospective 134:12
perspective 25:11                                 42:17,22 44:17,25       113:14
                        places 50:10                                                             protect 112:2
 89:23 90:19 91:12                                45:6,9,11,23
                                                                         previously 43:15
 129:10 138:3,7,8       plaintiff 5:25 6:11,15   popularity 44:16                                protected 74:15
                                                                          95:4 98:24
                         120:17
perspectives                                     populated 68:25                                 protecting 39:21
                                                                         primarily 58:17
 118:11                 planned 140:7
                                                                          130:7                  protest 110:20,24
                                                 portion 52:8
Peters 33:14 62:3,5,7   planning 27:5 101:7                                                       112:4 115:17 121:14
                                                                         prior 49:7 113:18
 63:10 64:5,6                                    position 102:17,19                               137:10
                        plans 101:8               121:2
                                                                          136:3
phone 73:11                                                                                      protestors 110:21
                        plaque 94:14                                     privately 81:24
                                                 positioned 25:4                                  115:14 116:3 127:5
photo 42:3 72:4
                        play 29:24                                       privilege 86:13          138:5 139:12,17
                                                 positive 114:17
photograph 13:12                                                          119:24 120:3,11,18
                        played 56:8                                                              protests 135:4,5
 14:7,14 16:22 17:10                             positively 129:8         121:7
                                                                                                  137:5,15
 18:18 28:13 35:17      players 111:2            possession 69:14        privileged 120:25
 36:23 37:24 41:16
                                                                          121:3,5,9
                                                                                                 Proud 42:17 43:2
                        plays 56:9 62:9
 56:25 58:3                                      possibility 140:6
                                                                         problematic 91:5,9,     provide 53:25
photographer 23:22      plenty 68:14             posting 140:11                                   103:12
                                                                          11 115:20
 25:12,22 32:25         podium 34:10             potential 138:8                                 provided 97:7
                                                                         Procedures 5:16
photographer's          point 10:7 17:9 23:20                                                     124:11
                                                 potentially 106:8
 23:19                   24:2 36:20 69:16                                proceeding 6:9
                                                  126:17 140:20
                                                                          111:18
                                                                                                 providing 93:13
                         82:16,20 85:3,7
photographs 11:4,                                                                                 139:10
                         88:13 93:10 99:12       Powerhouse 54:6
 8,15,25 25:11 27:23                                                     process 94:16
                         104:13 107:10                                                           provision 10:18 40:5
 30:15                                           practically 24:2         105:19
                         119:20 120:9 122:22                                                      115:7
phrasing 91:9            129:13                  practice 5:6 8:14,16,   produced 120:25
                                                                          142:17,19
                                                                                                 proximity 74:2
                                                  19 9:17 21:2 29:20
pick 103:18 104:9,11    points 123:25
                                                  69:6
                                                                         production 142:12       public 35:14 69:13
picked 46:16 104:22     pole 19:20                                                                77:2,6,7 78:5 81:17
                                                 practiced 9:21 136:3
                                                                         professional 29:20       96:11 100:17,23
picking 10:19 103:25    poles 71:12
                                                 practicing 109:8                                 101:2 132:12 143:25
                                                                         profile 107:25
pickup 19:24 37:12      police 70:10 74:7
                                                 preceding 59:13                                 publicly 81:25
 39:4                    76:15,20 116:20                                 program 64:24
                                                  105:18 114:12
                         128:2 140:4                                                             pull 38:15 88:15
picture 14:25 16:3                                                       programming 54:2
                                                 prepared 47:4
 19:12 24:3,21,23       policies 112:23                                                          pulled 65:20
                                                  140:10                 project 30:9 102:13
 25:18 26:14 30:25       117:19,20 118:4
                                                                          134:4                  punished 131:5
 34:21,23 37:4,17        124:12 127:25           preposterous
 38:14 39:3 41:9                                  126:10,13 133:21       projected 55:11         puppies 51:10



                               TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 53 of 58 PageID #: 524

                                                                                         Index: puppy..restaurant
puppy 60:4 61:5         raise 6:21              recent 45:10            related 94:4 95:24       Reporting 5:4
                                                                         111:23 116:7,21
pure 67:23              rally 115:20            recently 18:2 27:4                               represent 14:15,17
                                                                         121:12
                                                 36:13 40:23 49:2                                 24:13,17 131:2
purpose 23:13           range 72:5
                                                 62:4 112:20            relates 86:13 96:22
 128:13 135:2                                                                                    representation
                        rare 27:11 69:22                                 98:2 122:3
                                                reception 22:12                                   14:16 67:25
purposes 119:22
                        Rash 5:25 6:15                                  relating 93:17
                                                RECESS 47:11                                     representative
pushed 76:7 139:5
                        reached 113:7            109:19 125:19          relation 9:9 30:16        100:7
pushing 88:10                                    141:15
                        reaction 132:15                                 relative 67:18           represented 68:14
put 18:2 50:8 65:14                             recognition 91:8,10                               69:7 71:7 74:19
                        read 91:17,21 94:5                              relax 18:14
 85:10,25 90:22 93:16
                         106:25 121:11          recognize 90:10                                  represents 24:18
 94:21,22 103:24                                                        relevant 131:18
                         122:10 143:12,14
 110:21 121:17                                  recognized 91:4                                  reputation 21:22
                                                                        rely 78:6
 129:13                 reading 55:18 119:2
                                                recollection 49:6                                request 130:2
                         122:13                                         remarkably 136:25
putting 136:11                                   104:2 105:20 107:9
                                                                                                 require 8:19
                        ready 11:11 13:9         112:18 118:13,23       remarks 93:7
                         53:4,5,8 74:24 84:25    123:24                                          requirements 77:22
          Q                                                             remember 8:6 12:17
                         92:18 109:2 140:12,
                                                record 5:8 6:13          15:22 30:8 54:24        requiring 84:18
                         15
quadrant 18:7 54:7                               47:10,12 52:24 99:2,    55:9 56:10,16,21
                                                                                                 research 90:20
                        real 52:23               22 106:21 109:17,20     57:13 60:9,17 61:9
quarter 9:3                                      125:18,20 141:13,16     63:8 70:18 71:8 81:5,   reserve 135:3
                        reality 23:11 134:22     142:6 143:3,16
question 20:10 30:2,                                                     6 86:18 90:14 91:3,
                                                                                                 reserved 137:5,12,
 18 49:22 66:23 84:2    realize 96:2            recording 5:13
                                                                         16 94:5,15 96:25
                                                                                                  13 138:11 139:8
 89:24 90:4 113:6                                                        97:2,11,12 98:19
                        rear 85:7               records 100:24           99:24 108:5,12,18
 120:15 129:15                                                                                   reserving 137:9
 132:18 134:9,11        Reardon 111:19           101:2                   111:18 116:8 129:3,
                                                                         19 136:24 138:22,24     residential 32:23
 139:24                  135:7
                                                red 17:14 19:23
                                                 22:23,24 30:3 122:15   remind 86:20 109:3       residents 10:16
questioned 90:18        reason 18:5 21:25
                                                                                                  47:24,25 108:17
                         45:22 55:2 104:20
questioning 127:17                              red-lined 112:9         reminder 79:19
                         106:7                                                                   resolution 122:6
questions 10:24                                 reference 11:25         reminiscing 129:7
                        reasonable 89:8,10                                                       respectful 115:23
 22:17 82:15 83:11                              referencing 101:21      remodel 17:25 76:5
 107:20 119:17 120:6,   reasons 67:10 81:15                                                      respond 74:7
 16 121:12 122:2                                referred 38:21          remodeling 8:2 30:9
                        recall 21:7 43:17                                                        responded 119:16
 134:8                   50:19 54:21 55:2,10,   referring 38:15,24      remote 5:13
                         23 56:3 58:10,13,23     77:8                                            responding 81:11
quick 83:23 122:4                                                       remotely 5:9,11
 141:11                  59:17 61:24 62:2                                                        response 112:16
                                                reflect 46:23
                         63:5 67:3 70:15                                removed 131:3             114:17 118:5 119:11,
quickly 52:23 119:16     76:14 80:23,24 81:2    reflected 77:21                                   13 142:12
 125:24                                                                 removing 96:21
                         82:13 84:20 86:21
                                                refresh 140:2                                    responsibilities
quo 89:13,19 135:17      87:9 88:2,7,17,18                              Renasant 33:7
                                                                                                  10:14
 136:12                  90:24 93:24 94:4       Regions 44:12,14
                         96:3,5,17,24 97:9
                                                                        rent 121:23
                                                regular 8:10 83:15                               responsible 58:16
quote 87:3,4             98:13,20,23,25 99:21                           rephrase 77:17            117:4,18 118:4,15,19
                                                 96:7,12 124:17
                         106:23 110:10 111:5,
                         11 112:21 113:9                                report 83:12,13          responsibly 117:7
          R                                     regularly 8:22,24
                         115:6 116:2,19                                  98:17 104:6
                                                 18:17 30:5 54:4 68:6                            responsive 142:2,21
                         135:18 137:3 138:21     73:13,17 82:19,22      reported 111:9
R-I-K-A-R-D 90:2                                                                                 rest 140:16
                        receive 105:18          reimbursed 118:14       reporter 5:9 6:7,19,
Rafters 33:24                                                                                    restaurant 16:2,6
                        received 80:20 86:7                              21 53:5,8,12 92:20
railing 14:10 35:2                              reinstituted 66:20                                19:17 20:4,7 21:12,
                         124:7                                           142:7 143:5,8,11,15
                                                                                                  13,14 22:2 29:13,17



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 54 of 58 PageID #: 525

                                                                                Index: restaurant/bar..similar
 33:8 41:4 42:18,20,   rival 51:2              69:9,15 75:3,9,14,15,   semester 139:16         shops 48:19
 23,25 43:6 44:6,9                             19 76:17 112:2
                       road 29:8 33:10                                 Senate 60:18            short 62:7 82:20
                                               117:7,19 118:4 126:3
restaurant/bar          120:9                                                                   108:25
                                               127:23 133:23           send 81:9 100:15
 33:13,18
                       roads 10:18                                                             shortly 86:20 118:20
                                              Saint 33:9               sending 119:17
restaurants 16:11                                                                               125:12
                       Roberts 78:24 87:13
 21:16 44:9 47:19                             Sams 40:21               sense 80:2,4 81:12
                        88:18 91:25 113:13                                                     shot 24:13,16 28:11
 49:13 50:17 52:6                                                       88:21 89:20 90:21
                                              sanitation 75:16
 128:12                Robinson 102:3,6                                 94:18 106:10 107:5     show 85:12 139:11
                                              Sansing 102:3,11          111:14,24 114:24
restaurateur 21:19     Robyn 66:15,23                                                          showcase 55:21
                                               107:7                    115:4 122:23
restaurateurs 51:20    role 56:8,9 125:4                                                       showing 127:3
                                              Santa 56:10,11,13        sensitive 109:8
retail 29:10 37:6      rolled 108:11           57:2,6,15,18 58:4                               shut 51:18 52:6,11
                                                                       sentence 101:24
 42:25 44:5 50:17                              122:18 123:5,9,18                                128:3 139:15
                       roof 27:9
                                                                       September 95:22
retired 135:25 136:5                          sat 124:13 130:13                                side 13:5 16:7,24
                       room 5:7,10 82:23       136:13                  series 40:15             17:15 18:11,12,13
retrospect 108:13       96:8 127:6
                                                                                                24:19,22,23 25:2,10,
                                              Saturday 58:25           serve 40:4 46:7,11
retrospectively        Rooster's 20:3,6,7,                                                      13,19,23 26:13,20
                                               64:20
 117:23                 14 33:11                                       served 53:16 62:3        28:2,25 29:8 30:8
                                              Saturdays 121:18          94:23                   31:24 33:10,11
return 10:23 56:23     roped 59:24                                                              35:20,25 36:25 37:4,
                                              save 51:17               serves 53:18
revenue 128:14         rotate 54:24 57:4                                                        19 38:3 39:6,10,12
                                              scenes 139:23            services 10:18           41:15 42:7,8,16,20
review 46:21 84:15     rotated 130:6                                                            57:2,3,6 60:12,16
                                                                        118:14
 100:21 110:12                                schedule 138:17                                   62:15,20 72:2,25
                       Round 15:25
                                                                       session 67:13 86:14      132:7,8
reviewed 142:10                               school 7:7,9 33:23
                       route 59:16,21 62:11    67:13 129:4,6,10        set 21:16 34:10 51:20   sides 59:16 96:19
reviewing 84:8          64:8
                                               131:16,19 136:16         57:6,12,19 86:9         133:18
revised 103:13         routinely 121:15       Scott 134:3,11           sets 56:13 58:4         sidewalk 14:4,20,21,
 112:20 114:22
                       row 66:14               135:10,13,16 136:6
 127:25                                                                severity 5:5             22 15:5,11 18:12,14,
                       ruckus 111:23 135:8    screen 37:20                                      23,25 25:20,21 26:11
revising 110:17                                                        shaded 18:15             28:5 30:14,16 31:7,8
                       rule 5:15 122:8        scroll 18:18 57:25                                37:20 39:7,19,22
revision 111:11                                                        share 94:9
                        136:25                                                                  41:15 57:22 58:2
                                              season 45:24
revisions 105:23                                                       shed 125:25
                       rules 5:15,16          seated 18:16                                     sidewalks 58:8
ribbons 17:14 22:23,                                                   sheriff 73:10 110:10     61:19
                       run 43:13 52:7 58:9,   SEC 48:4
 24 23:9 30:4                                                           129:2 130:23 136:7,8
                        12 69:18 136:24                                                        sign 19:16 40:3
Richard 27:18                                 second-story 12:15       Sheriff's 35:6,10        143:12,14
                       running 58:21 60:18
                                                                        73:12,25 75:12 125:4
rid 123:15 124:22       82:18 83:2            section 114:15                                   signaling 115:15
                                                                        135:11 136:2,4 140:5
 135:9
                       runs 18:23 19:2        secure 74:22 127:22                              signed 124:7
                                                                       Sherry 82:13
riding 36:17 70:25      28:20 32:13 43:11
                                              security 111:15                                  significant 128:17,
                        58:15                                          shift 65:6 74:24
right-hand 28:25                               118:14                                           20,23,24 138:9
                                                                        82:17 84:25 109:2
 42:20
                                              sedan 19:24 37:10                                signs 35:2,4,12
                                    S                                  shifting 67:8
rightfully 126:16                                                                               112:9 138:5
                                              seeks 87:4
 127:3,17                                                              Shoes 9:19,24 14:5
                       safe 68:25 69:3        segment 106:13            15:4,21 19:4 68:4      silently 127:5
Rikard 78:16 89:24,     117:16 128:10
 25 90:2,4,12 92:3      139:22                selected 115:9           shop 15:24 29:11        silver 38:3
 106:23 113:16                                                          44:4 128:12            similar 27:12 38:19
                       safely 117:22          sell 52:8 121:19
rising 38:2                                                            shopping 48:10           49:9 50:4 57:16 60:7
                       safety 10:15 26:12     sells 13:22                                       91:7 94:23 95:6
                                                                        49:13



                                TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 55 of 58 PageID #: 526

                                                                                          Index: simple..suggested
 118:7                   43:14 44:4 48:5 57:3    112:21 130:6            stamped 142:16,18        storefronts 42:25
                         59:9 60:17 62:15                                                          44:6
simple 127:8                                    spoken 134:11,12         stand 42:22 62:10
                         72:2,25 103:5
                                                 135:24                                           stores 27:19
simply 24:15 64:18                                                       standing 25:12,22
                        southeast 36:25
 112:23                                         sponsored 54:16           37:20 41:18 127:5       stories 20:11 27:8
                         40:16 54:7
                                                                                                   114:7,9
sir 54:13 66:7                                  sponsors 53:23           start 5:23 7:6,7 40:15
                        southern 13:16
                                                                          47:18 48:3,18 59:8      story 29:15,16
sit 18:14 31:17 36:18    16:24 43:12            sports 45:20 111:7
                                                                          61:11 67:21
 69:8 124:20                                                                                      straight 15:3
                        southwest 10:3          spot 18:15 24:2 34:8
                                                                         started 7:4,10,25 8:4
sits 41:11 52:2          19:12                   39:22,25 58:4,9                                  strands 65:21
                                                                          9:17 37:8 60:11,14
sitting 18:10 82:14     space 9:20 12:11,13     spots 22:22 36:16         64:4 67:18              strategy 89:2
 129:2,3 130:14          35:13 135:3 136:20      37:21
                                                                         starts 62:5 63:7         street 17:13 19:7
 131:20                  137:9,12,13,16
                                                square 7:21 8:5,21                                 21:6 23:2,12 28:4
                         138:12                                          state's 5:16
size 16:8 31:19                                  9:23,24 10:3 11:3                                 30:22 32:13,15 36:15
                        spaces 14:23             12:6,16,18 13:23        stated 87:10 136:19       40:7,14 42:12 43:11,
skeptical 90:6,7
                                                 14:4,15,18 15:2,20       137:4                    18 45:13,17 48:24
 104:19                 speak 73:6 93:21
                                                 16:7,14 20:21 23:5,8                              49:3,18,19 50:3
                         96:18 98:22 107:8                               statement 86:25
skewed 28:12             125:9 130:3,4,9
                                                 24:21,22 25:3,14,19                               62:14,20 131:4
                                                                          99:3 107:4
                                                 26:13 27:10,12,15,
skipping 92:20           134:21 135:22                                                            street along 59:16
                         138:12
                                                 20,21,22 28:21 29:18    states 6:3 87:3
sky 66:5                                         32:16,20 35:18 36:25                             streets 49:7 50:12
                        speakers 96:24           37:4 40:5,16,17,18,
                                                                         stating 82:10
slats 26:3                                       19 42:8,15,21 43:12,
                                                                                                  string 65:16
                        speaking 17:8,16                                 statue 85:5 87:2
slavery 90:9 106:7                               14 44:18,21 45:4         95:24 99:20 127:18      striping 38:14
                         60:25 69:23 75:20,21
                                                 46:23 47:2,17,25         135:7
small 8:17 22:9 62:8     87:12 94:17 98:24                                                        strongly 121:24
                                                 48:6,7,10 49:9,17
                         99:4                                            statues 91:6
snipers 140:11                                   50:2,9,13,16,20 51:5,                            strung 65:10,11,16
                        specific 14:19 75:21     16,18,22 54:7,22        status 89:13,19
social 5:6 49:15         80:23 90:20 135:20      55:12 56:7 57:2,3,7                              students 20:24
                                                                          95:23 135:17 136:12
 115:15,16 116:21                                59:21 60:8,9 61:11,                               33:20 45:23 67:16
 140:9                  specifically 56:16       12,13 62:15,18,20,24    stay 11:14 58:8           69:2
                         70:24 78:15 93:14                                134:14
Society 60:3 61:8,14                             63:3 64:6,13 65:8,10                             students' 67:11
                         103:18,19 106:23
                                                 67:9,12,14,17,22        steak 20:4
sod 18:3,4 38:22,23      129:15 134:13 135:2                                                      study 98:12 99:19
                                                 68:6,16,22,25 69:19,
                         138:22                                          step 52:15                100:2 101:12,21,22
Sola 42:20                                       25 70:7,8,9,16,20
                        specifics 94:4           71:2,4,10,13,14,22                                103:7
                                                                         steps 28:14 42:5
solution 132:13                                  73:14,15,17,25                                   stuff 130:4
                        speculate 106:20                                  56:12 57:7
Somber 65:5                                      74:12,14,19,21
                        speculation 67:23        75:19,24 95:6 105:17    Steve 12:11              submission 101:8
son 24:14 54:3 56:11     106:19                  110:25 111:23                                    submitted 114:20
                                                                         stick 68:13
 58:12                                           121:22 123:6 126:3
                        speech 93:25 97:21                                                         138:16,19
                                                 127:18,25 128:2,3,      stipulate 5:12
sort 8:14 16:12 19:24    138:7                                                                    subpoena 141:22
                                                 10,13,22,24 129:8        120:14,20
 21:21 26:19 28:22
                        spell 52:15,16,21,25     133:9,17 135:5,9                                  142:2,8,9,13,21
 33:4 34:5 37:13 46:6                                                    stipulated 5:18,20
 64:24 66:8 68:18        53:2 79:15 143:7        137:4,14 138:2,4,12                              subscribed 95:20
                                                 139:13,21 140:8         stipulation 120:7
 80:22                  spelled 72:20                                                              143:21
                                                St 33:14 62:3,5,7        stood 123:23
sounds 79:18            spend 47:15                                                               substance 79:21
                                                 63:10 64:5,6            stop 36:14 109:10
south 10:5 14:25        spent 20:21 22:3                                                          successfully 92:7
 18:11,22 24:22 28:20                           staff 27:2,3             stopped 59:22 91:17
                        spoke 27:22 55:23                                                         suggest 74:13,14
 30:22 31:2,5 33:11                             stage 30:25
                         67:9 76:19 96:25                                store 15:24 40:12,13,     107:7 111:13 127:13
 36:11 37:18 38:25
                         97:2,3,13,20,21        stairs 22:25              22 42:19 103:3,4
 39:7,19,23 40:12                                                                                 suggested 90:19
                         98:13,21,23 107:5                                135:5
 41:9 42:5,6,12,15                                                                                 108:20 111:11



                                 TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 56 of 58 PageID #: 527

                                                                                           Index: suit..understand
suit 135:2              swearing 5:13           testified 6:24            99:25 103:24 108:25     38:16
                                                                          109:12,18,21 110:10,
summer 18:15            sweet 82:20             testify 139:19,22                                transmitted 100:7
                                                                          19 114:2,19,23
summon 76:6             sword 112:5             testimony 13:8            115:10,12 116:9        transportation
                                                                          119:15 125:18,21,24     36:20
summoned 76:9           sworn 6:24 143:21       text 78:25 79:5,22        127:23 129:15,16,24
                                                 80:2,7 81:8
                                                                          130:16 136:4 137:10
                                                                                                 trash 10:19 39:8
sun 68:9                system 10:21 24:25
                                                                                                  41:20,23 108:4,8,10,
                         25:24 26:15 31:15      Thanksgiving              138:16 139:14
Sunday 33:25                                                              140:16 141:10,14,17
                                                                                                  15,16
                         71:18,21 86:8 131:10    108:12
sunshine 76:21 77:3                                                       143:4                  tree 25:25 37:7,10
                                                theater 53:25
                                                                                                  42:9 65:22,23,25
superimposed                         T                                   times 9:6 16:16
                                                Theatre 53:17             45:25 46:14 51:3
                                                                                                  72:11
 11:23
                        T-O-M-A 97:4            thin 66:3                 57:13 60:4 75:21       trees 37:25 38:3
supervisor 10:7,11,                                                       76:9 81:13,22 84:4,
 14 74:25 76:16 82:18   Table 15:25             thing 40:24 107:22        10,11,22 91:20         trial 130:21 131:2
 83:2 85:8 86:10 89:3                            126:15,17 136:14         127:4,24 130:7
                        Taco 44:4                                                                trivia 29:24
 103:18 126:2 136:3                                                       132:25 138:18
                                                things 10:17,20,22
                        Tailor 13:18,20,21                                                       truck 19:24 39:4
Supervisor's 56:19                               54:23 63:3 68:20        timing 86:18 91:17
                         17:2,7 37:8 42:9,17     69:14 75:16 79:10                               true 14:16
supervisors 29:6                                                          94:15
                        takes 49:11 63:6         81:19 83:21 86:14
 34:18 67:6 75:5,10,                                                     today 47:2 130:24       trunk 37:8,10
                                                 90:22 112:13 114:7
 17,18 76:15 77:4,9,    taking 24:16 66:12                                131:3,11,12
                                                 116:22 124:25 130:6                             TSG 5:4
 15 78:6,13,18,22,23     111:3                   137:6,16 138:6          told 98:18 134:4
 79:22,24 80:6,17
                                                 139:20
                                                                                                 Tuesday 79:10
 82:5 85:16,22 86:6,    talk 50:19 65:7                                   136:13                  119:11
 23 87:6,10 90:24        127:11 132:6,8         thinking 8:7 50:11       Tollison 24:6 29:9      turn 112:8 115:19
 92:16,23 93:24 94:10   talked 29:9 34:5         67:15 80:24 81:5         32:15
 95:15 99:9 100:4,18     43:24 91:5 122:19       83:21 94:19                                     two-story 21:8 32:10
 101:14,20 105:7,14,     132:12 135:15                                   Tom 6:14
                                                thinks 136:18                                    tying 66:24
 24 106:15,16 107:8,     141:25                                          Toma 97:2,24 98:3
 19 110:2,8 114:18                              Thomas 5:3 6:6                                   Tyler 9:11,12
 119:13 121:21          talking 11:2 26:2                                tone 106:2,3
 123:11 124:16 125:6     47:16 59:19 94:5       thoroughfares                                    type 58:20
                         111:8                   28:19                   top 14:9 24:9 65:13,
 126:5,25 129:2,12                                                                               typed 86:9
                                                                          17 66:25 69:8 81:9
 130:16 134:24 139:2    tall 37:25              thought 120:25            97:10,13 98:16         typical 82:24,25
                                                 121:8 130:14 131:15,
support 88:14           Tallahatchie 41:2,3      19                      tops 65:12              typically 18:5 59:8
supporters 63:18         43:25
                                                thousands 47:24          torches 112:17           103:16
 88:19                  tamp 137:22              51:22 59:20              115:2 137:24
supporting 100:20,      tan-colored 19:25                                                                  U
                                                threat 118:5             touches 128:18
 23 101:11 139:4,7
                        Tannehill 66:15         threw 60:21              tourism 11:13 139:9
supportive 63:19                                                                                 Uh-huh 114:17
 106:7                  tape 18:3 38:21,24      thrown 62:10             tower 9:15 65:17        ultimately 94:21
supports 53:23          Tax 29:5                Thursday 48:4            town 33:21 43:5 60:8    unanimous 100:2
                        team 116:25                                       67:14 110:23 115:2,
suppose 34:2 69:15                              time 6:5 9:21 16:17                              uncomfortable
                                                                          5,22 137:24
 128:19 138:7           technically 119:20       20:21 21:5 22:4 30:8,                            105:25
                                                 10 33:23 35:10 43:8     townie 44:25
supposed 77:10,17       tend 50:14 58:8,9                                                        underlying 138:25
                                                 46:4 47:7,10,13,15
 78:2 84:8 125:2         68:17 76:8 137:25                               tradition 51:13 66:20
                                                 51:18 58:21 59:6,23                             underneath 13:13
supposedly 133:25       term 9:2,8 10:12         63:5,8,11 65:7 68:5     traffic 48:5 51:19
                         78:20,21 136:2          70:12 74:21 78:10        59:22 74:3 116:22      underperformed
surrounds 28:5
                                                 79:6 83:8 84:10,21,      133:19 140:10           113:23 114:4
swear 5:10 6:19         Terribly 44:17           22 85:24 91:15 93:7
                                                                         transit 36:14,17        understand 12:14
                                                 94:13,20 97:9 98:22


                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 57 of 58 PageID #: 528

                                                                                        Index: understanding..Y-O
 30:18 120:12 121:5     vantage 17:9 23:19       visual 55:20,21         waving 60:20             15,22 119:4 120:2,
 123:3                   24:2                                                                     19,22 125:8,14,16,22
                                                 Vitter 92:23 93:6,13,   ways 82:9,10 85:18,
                                                                                                  141:8,18,23 142:25
understanding           variety 8:16 10:17        20,21 94:9              19 121:23
                                                                                                  143:6
 55:19 76:23 87:17       43:25 46:12 48:14
                                                 vividly 82:13           weapons 111:25
 98:11 122:20 126:8,     54:2,23 63:2 67:10                                                      willingness 103:23
                                                                          112:13,14 126:16
 11 141:5                68:6,20 133:3           voice 134:19
                                                                                                 Wilson 102:5
                                                                         website 85:24
unit 70:16,20,22        vehicle 36:15 37:13      voicing 140:25
                                                                                                 windows 12:17
                                                                         wedding 22:12
United 6:3              vehicles 35:10           volume 16:8,11 22:5                              14:12 44:13
                                                                         Wednesday 48:4
University 51:2         vehicular 51:19 74:3     vote 67:2 84:14                                 winner 21:23
 56:16 93:7 94:7                                                         week 96:6 108:12,13,
                        Venice 44:4              voted 88:7 99:23,24                             wise 16:11
 95:11 102:15 110:25                                                      14
                                                  104:25 124:10
 116:24 117:12 118:4,   venue 43:7                                                               withheld 121:4
 15,18 131:17
                                                                         weekend 48:21
                                                 voting 84:9 101:9,11,
                        venues 43:5                                       49:10 50:2 58:24       woman 97:6,20
                                                  12
University's 92:11                                                        139:8
 93:17 102:13
                        verify 142:6,10                                                          women's 13:22
                                                                         weekends 47:18,20,
                        version 108:20                     W                                     wood 26:3
unread 91:21                                                              21,23 48:3,8,9 49:18
unrelated 121:13        versus 5:25                                       51:5 136:21 137:5,17   wooden 26:4,14
                                                 wait 36:18               138:20 139:17
unsafe 132:20,21        vertically 38:2                                                          word 75:4 81:23
                                                 wait-them-out 89:2      welcoming 139:10         87:11 118:6
unusual 48:3            vestry 62:4
                                                 waiting 57:15 58:22     welfare 10:16 75:9      wording 105:9,15,16
unwilling 132:2         Veterans 34:6
                                                 waive 119:21            well-being 58:16        words 135:20 136:11
update 101:23           vibrant 51:6,18
                                                 waived 120:18           well-known 24:21        work 8:17,18 57:11
upload 11:11 99:6       vicinity 72:17
                                                 waiver 119:24                                    63:8 71:9 130:24
                                                                         well-organized
uploaded 95:18          Victorian 26:19                                   134:17,18
                                                                                                  142:3
                                                 walk 30:22 60:4 61:5,
 99:12 100:21 105:5,6   video 5:13 70:10          9,16 63:2,20,24                                workday 141:20
                                                                         well-thought-of
 109:23                  71:6                     64:10 71:15 133:9       103:2                  worked 91:19 118:17
uploading 85:12         video-recorded           walked 30:21 91:20                               130:25
                                                                         west 10:2 16:6 18:13
 101:13                  5:24
                                                 walking 31:2 51:9        24:19 25:2,10,13,19    working 7:16 8:2,4
upstairs 20:3 27:14     view 13:16 14:2           61:17 133:7             31:5 32:22,24,25
 44:24                                                                    43:13 64:13
                                                                                                 wrap 125:11
                         16:23 18:20 24:18
                         25:9 26:11 30:21        wall 36:11 82:13                                write 90:16
usage 112:22 114:16                               134:5                  white 8:5 14:10
                         31:24 32:5 38:11,19
                                                                          19:15,24 26:3 37:13    writer 86:25 87:4
utilizing 61:13          83:20,21,22 85:7        wanted 53:7 82:6         39:3 44:12 66:9 72:8
                         107:2 139:13             83:12,13,14,17                                 written 139:25
                                                  105:25 107:9,11        wide 10:17 37:10
          V             Village 13:18,20,21                                                      wrong 56:25 87:14
                                                  123:25 124:9 127:6,7    54:2
                         17:2,7 37:8 42:9,17                                                      89:4 102:10
                                                  130:9 131:18 142:5     widely 111:9
V-I-T-T-E-R 93:21       violence 140:6
                                                 wanting 110:22          wife 51:9 53:18                   Y
VA 34:5                 violent 69:20 126:17
                         140:20                  war 90:9 98:5,7         willful 132:17
vacant 30:10
                                                  102:22                                         y'all 86:6 92:15 109:3
validity 5:12           visible 71:13 133:13,                            William 5:3 6:6          116:17 123:10,17
                         15                      warn 35:13
                                                                         Williams 5:18 6:10       124:3 125:8 141:11
valuable 47:8
                        visit 8:20 44:18 88:16   watch 62:10              7:3 47:3,14 49:21      y'all's 86:17
Van 43:19,21,22,23       138:14                                           52:20,23 53:4,7,10
                                                 watching 59:11
 45:13 62:5,14,17                                                         58:15 91:23 92:6,18,   Y-A-K-N-A-W 52:16
 64:6                   visited 50:10            water 46:13              21 95:12 99:6 101:13   Y-O 52:19
vandalism 133:11        visitors 47:24 75:19     wave 62:12               105:5 108:24 109:11,




                                TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-5 Filed: 02/02/21 58 of 58 PageID #: 529

                                                           Index: Y-O-K-N-A-P-A-T-A-W-..zoning
Y-O-K-N-A-P-A-T-A-
W-P-H-A 53:11
YAC 53:17,18 54:5,
 16
Yaya's 24:5,8,24
 29:8
year 34:8,13 36:22
 51:12,16 52:5 56:9
 59:12 60:10,18,23,24
 61:18 63:2,17 64:3,
 10,15 66:14,16,17
 71:23 98:23 107:15
 126:19 137:9,15
years 9:19 10:12
 16:14 20:22 22:4,12
 51:11 54:4,21 55:8
 56:11,18 59:14
 66:13,20 67:6 68:7
 70:5,18 71:7 74:25
 78:17 96:3 107:21
 130:5 131:20 134:11
 135:17,25 136:6
 137:21 139:5
yellow 19:14,18 37:3
 38:14
yogurt 24:5
Yokna 52:25
Yoknapatawpha
 52:14 53:2,13,16,21
 121:16


          Z

zone 30:13
zoning 132:11




                          TSG Reporting - Worldwide· · 877-702-9580
